


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.60












REIMBURSEMENT AGREEMENT


dated as of


December 31, 2009,


Among


LINCOLN REINSURANCE COMPANY OF VERMONT I
and
LINCOLN FINANCIAL HOLDINGS, LLC II,
as Loan Parties,


the Lenders Party Hereto,


and


CREDIT SUISSE AG, NEW YORK BRANCH,
as Issuing Lender and Administrative Agent










Credit Suisse AG, New York Branch,
as Structuring Agent

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
Page


ARTICLE I
DEFINITIONS 
   1

 
SECTION 1.01.
Defined Terms 
   1

 
SECTION 1.02.
Other Interpretive Provisions 
14

 
SECTION 1.03.
Accounting Terms. 
14

 
SECTION 1.04.
References to Agreements and Laws 
15

 
SECTION 1.05.
Days/Times of Day 
15

 
SECTION 1.06.
Joint and Several 
15

ARTICLE II
LETTER OF CREDIT 
15

 
SECTION 2.01.
Letter of Credit. 
15

 
SECTION 2.02.
Termination; Reduction. 
21

 
SECTION 2.03.
Fees. 
23

 
SECTION 2.04.
Increased Costs; Capital Adequacy; Illegality; Inability to Determine Rates;
Reserves and Other Costs Relating to Eurodollar Rate Obligations; Requests for
Compensation; Mitigation.                                                 23
 

 
SECTION 2.05.
Taxes. 
25

 
SECTION 2.06.
Payments Generally. 
29

 
SECTION 2.07.
Evidence of Indebtedness 
30

 
SECTION 2.08.
Treatment of Agreement 
31

 
SECTION 2.09.
Status of Issuing Lender 
31

ARTICLE III
REPRESENTATIONS AND WARRANTIES 
31

 
SECTION 3.01.
Representations and Warranties of the Borrower 
31

 
SECTION 3.02.
Representations and Warranties of the Parent 
34

ARTICLE IV
CONDITIONS 
37

 
SECTION 4.01.
Closing Date 
37

 
SECTION 4.02.
Issuance or Amendment of the Letter Credit 
38

ARTICLE V
COVENANTS 
39

 
SECTION 5.01.
Borrower Covenants 
39

 
SECTION 5.02.
Parent Covenants 
51

ARTICLE VI
EVENTS OF DEFAULT 
60

 
SECTION 6.01.
Events of Default 
60

 
SECTION 6.02.
Remedies Upon an Event of Default 
62

 
SECTION 6.03.
Application of Funds 
63

ARTICLE VII
AGENCY 
64

 
SECTION 7.01.
Appointment. 
64


 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
-i-

--------------------------------------------------------------------------------

 

 
SECTION 7.02.
Delegation of Duties 
64

 
SECTION 7.03.
Exculpatory Provisions 
65

 
SECTION 7.04.
Reliance on Communications 
65

 
SECTION 7.05.
Notice of Default 
66

 
SECTION 7.06.
Non-Reliance on Administrative Agent and Other Lenders 
66

 
SECTION 7.07.
Indemnification 
67

 
SECTION 7.08.
Administrative Agent in Its Individual Capacity 
67

 
SECTION 7.09.
Successor Administrative Agent 
68

 
SECTION 7.10.
No Other Duties, Etc 
68

ARTICLE VIII         
MISCELLANEOUS
68

 
SECTION 8.01.
Notices 
68

 
SECTION 8.02.
Waivers; Amendments 
69

 
SECTION 8.03.
Expenses; Indemnity. 
70

 
SECTION 8.04.
Successors and Assigns 
71

 
SECTION 8.05.
Counterparts; Integration; Effectiveness 
73

 
SECTION 8.06.
Governing Law; Jurisdiction. 
73

 
SECTION 8.07.
Right of Setoff 
74

 
SECTION 8.08.
Confidentiality 
74

 
SECTION 8.09.
Severability 
75

 
SECTION 8.10.
WAIVER OF JURY TRIAL 
75

 
SECTION 8.11.
USA Patriot Act 
75

 
SECTION 8.12.
No Waiver; Cumulative Remedies 
75

 
SECTION 8.13.
Payments Set Aside 
75

 
SECTION 8.14.
No Advisory or Fiduciary Responsibility 
76



SCHEDULES:
 
Schedule 2.01 – Commitments
 
EXHIBITS:
 
Exhibit A                Form of Assignment and Acceptance
Exhibit B-1             Form of Request for Issuance
Exhibit B-2             Form of Request for Amendment
Exhibit C-1
Form of Opinion of Primmer Piper Eggleston & Cramer PC, Vermont Counsel to the
Borrower

Exhibit C-2
Form of Opinion of Sidley Austin LLP (Chicago), Counsel to the Borrower, the
Parent, LNC and the Beneficiary

Exhibit C-3             Form of Opinion of In-House Counsel for the Beneficary,
the Underlying Ceding Company and LNC
Exhibit C-4
Form of Opinions of Barnes & Thornburg LLP, Counsel to the

 
Beneficiary

Exhibit D                Form of Letter of Credit
Exhibit E                 Form of Certificate of Financial Officer of the
Borrower
Exhibit F                 Permitted Expenses

 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
-ii-

--------------------------------------------------------------------------------

 

Exhibit G                Dividend Payment Formula
Exhibit H                Parent Account Amount

 
An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.


 
-iii-

--------------------------------------------------------------------------------

 

REIMBURSEMENT AGREEMENT (this “Agreement”), dated as of December 31, 2009, among
LINCOLN REINSURANCE COMPANY OF VERMONT I, a Vermont special purpose financial
captive insurance company and a wholly-owned subsidiary of the Parent (as
defined below) (the “Borrower”), LINCOLN FINANCIAL HOLDINGS, LLC II, a Delaware
limited liability company and a wholly-owned subsidiary of the Beneficiary (as
defined below) (the “Parent” and, together with the Borrower, the “Loan
Parties”), the several banks and other financial institutions from time to time
parties hereto as Lenders, and CREDIT SUISSE AG, NEW YORK BRANCH (“Credit
Suisse”), as issuing lender (in such capacity, together with its successors and
assigns, the “Issuing Lender”) and as administrative agent (in such capacity,
together with its successors and assigns, the “Administrative Agent”).
The parties hereto agree as follows:
ARTICLE I


DEFINITIONS
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
“Administrative Agent” has the meaning assigned to it in the preamble hereto.
“Administrative Agent’s Account” means the account of the Administrative Agent
at Credit Suisse AG, New York Branch, SDS Code: CSFBNYBNYCUS, AC#: 890 037 4179.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.
“Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the partners, officers, directors, employees, agents and
advisors of such Persons and Affiliates.
“Agreement” has the meaning assigned to it in the preamble hereto.
“Applicable Insurance Regulatory Authority” means, with respect to the Borrower
or the Beneficiary, as the case may be, the insurance department or similar
insurance regulatory or administrative authority or agency of the jurisdiction
in which such Person is domiciled.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Total Commitment represented by such Lender’s Commitment.

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 
1

--------------------------------------------------------------------------------

 



“Application” means the application for the Certificate of Authority submitted
by the Borrower to the Department on June 19, 2009, as amended or supplemented
as of the date hereof.
“Appointed Actuary” means the appointed actuary of the Borrower, as identified
in its Plan of Operation.
“Approval” means the prior approval of the Commissioner in accordance with the
terms of the Licensing Order for the payment by the Borrower of any
Reimbursement Obligation payable hereunder.
“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Base Rate” means, for any day, a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus *% and (b) the Prime Rate.
“Beneficiary” means The Lincoln National Life Insurance Company, an Indiana life
insurance company.
“Beneficiary Letter Agreement” means that certain Letter Agreement, dated the
date hereof, between the Beneficiary and the Administrative Agent.
“Borrower” has the meaning assigned to it in the preamble hereto.
“Borrower Collateral” means “Collateral”, as defined in the Borrower Security
Agreement.
“Borrower Control Agreement” means the Collateral Account Control Agreement
dated the date hereof, among the Borrower, the Administrative Agent and The Bank
of New York Mellon relating to the Surplus Account.
“Borrower Custody Agreement” means the Global Custody Agreement, dated December
31, 2009, by and between the Borrower and The Bank of New York Mellon, as
custodian of the Surplus Account.
“Borrower Investment Advisor Contract” means the Investment Advisor Contract,
dated the date hereof, between the Borrower and the Investment Advisor.
“Borrower Investment Guidelines” means the investment guidelines attached as
Schedule B to the Borrower Investment Advisor Contract.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
2

--------------------------------------------------------------------------------

 



“Borrower Security Agreement” means the Security Agreement dated the date hereof
and entered into between the Borrower and the Administrative Agent.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed and, if such day relates to the Eurodollar Rate, means any such
day on which dealings in Dollar deposits are conducted by and between banks in
the London interbank Eurodollar market.
“Certificate of Authority” means Certificate of Authority No. 865 issued by the
Department in respect of the Borrower on October 2, 2009.
“Certificate of General Good” means the Certificate of General Good issued by
the Department in respect of the Borrower on April 30, 2009.
“Change in Law” means (a) the adoption, introduction, effectiveness, phase-in or
applicability of any Law after the date of this Agreement, (b) any change in any
Law or in the interpretation or application thereof by any Governmental
Authority or (c) compliance by any Lender (or such Lender’s Lending Office) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.
“Closing Date” means the date on which the conditions specified in Sections 4.01
and 4.02 are satisfied (or waived in accordance with Section 8.02) and the
Letter of Credit is Issued.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means the Borrower Collateral and the Parent Collateral.
“Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender and the Lenders, as
collateral for the Reimbursement Obligations (whether or not contingent), cash
or cash equivalents with an aggregate fair market value (determined as of such
time by the Administrative Agent) equal to the LOC Exposure, all pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
the Issuing Lender (which documents are hereby consented to by the
Lenders).  Derivatives of such term have corresponding meanings.
“Commissioner” means the Commissioner of the Department.
“Commitment” means, in the case of any Lender, its obligation to purchase
participations in LOC Exposure in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
becomes a party hereto, as

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
3

--------------------------------------------------------------------------------

 

applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.
“Company Action Level Risk Based Capital” has the meaning ascribed to it in
Section 8301(12)(A) of Title 8 of the Vermont Statutes Annotated.
“Constituent Documents” means, with respect to any entity, the certificate of
incorporation, bylaws, limited liability company agreement, certificate of
formation or equivalent constituent documents of such entity, and, when used in
relation to the Borrower, shall also include the Plan of Operation, the
Licensing Order, the Certificate of General Good and the Certificate of
Authority.
“Control” has the meaning specified in the definition of “Affiliate”.
“Control Agreements” means the Borrower Control Agreement and the Parent Control
Agreement.
“Covered Liabilities” has the meaning ascribed thereto in the Reinsurance
Agreement.
“Credit Suisse” has the meaning assigned to it in the preamble hereto.
“Custody Agreements” means the Borrower Custody Agreement and the Parent Custody
Agreement.
“Deal Model” means the deal model in respect of the Borrower included in the
Application filed with the Department.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservation, dissolution, bankruptcy, assignment for the
benefit of creditors, moratorium, rehabilitation, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws of the United States,
any state of the United States or any other applicable jurisdiction (including
those of an Applicable Insurance Regulatory Authority) from time to time in
effect and affecting the rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time or both, would, unless
cured or waived, be an Event of Default.
“Department” means the Vermont Department of Banking, Insurance, Securities and
Health Care Administration.
“Dividend Payment Date” has the meaning assigned to in on Exhibit G hereto.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
4

--------------------------------------------------------------------------------

 



“Dividend Payment Formula” means the Dividend Payment Formula set forth on
Exhibit G hereto.
“Dollars” or “$” refers to lawful money of the United States of America.
“Draw Certification Notice” means a Draw Certification Notice in the form
attached as Exhibit B to the Letter of Credit.
“Drawn Rate” means, as of any date of determination (and subject to
Section 2.04(c)), the sum of the Eurodollar Rate then in effect plus *% per
annum.
“Effective Date” means December 31, 2009.
“Eurodollar Rate” means, for any Interest Period with respect to a Reimbursement
Obligation, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or another commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the Eurodollar Rate for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits in
Dollars, for delivery in same day funds on the first day of such Interest Period
in the approximate amount of the related Reimbursement Obligation and with a
term equivalent to such Interest Period, would be offered to major banks in the
London interbank Eurodollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the commencement of such Interest
Period.
“Event of Default” has the meaning assigned to it in Article VI.
“Excluded Taxes” means, with respect to the Administrative Agent, the Issuing
Lender or any other Lender, any Participant or such Person’s applicable lending
office, or any branch or affiliate thereof, or any other recipient of any
payment to be made by or on account of any obligation of a Loan Party hereunder,
(a) income Taxes, franchise Taxes or similar Taxes, in each case imposed on (or
measured by) such Persons’ or such other recipient’s net income by the United
States of America, or by the jurisdiction (or any political subdivision thereof)
under the laws of which such Person or recipient is organized or in which its
principal office is located or, in the case of the Issuing Lender or any other
Lender, in which its applicable lending office is located, or, in the case of a
jurisdiction (or any political subdivision thereof) that imposes Taxes on the
basis of management or control or any other concept or principle of residence,
the jurisdiction (or any political subdivision thereof) in which such Person or
recipient is so resident, (b) Taxes imposed by reason of any present or former
connection between such Person or recipient and the jurisdiction (or any
political subdivision thereof) imposing such Taxes, other

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
5

--------------------------------------------------------------------------------

 

than a connection arising as a result of the execution and delivery of this
Agreement, the Issuance of the Letter of Credit hereunder or the performance of
any action provided for or the enforcement of any rights hereunder, (c) any
branch profits Taxes imposed by the United States of America or any similar Tax
imposed by any other jurisdiction in which the Borrower is located, (d) in the
case of a Foreign Lender, any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender designates a new lending
office, except to the extent that such Foreign Lender was entitled, at the time
of designation of a new lending office, to receive additional amounts from the
Borrower with respect to such withholding pursuant to Section 2.05(a), (e) in
the case of a Participant, any withholding tax that is imposed at the time such
Participant becomes a party to this Agreement on amounts payable to such
Participant, except to the extent that its assignor was entitled, at the time of
such assignment, to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.05(a), and (f) any withholding tax
that is attributable to such Person’s failure to comply with Section 2.05(e).
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Credit
Suisse on such day on such transactions as reasonably determined by the
Administrative Agent.
“Fee Letter” means the fee letter, dated the date hereof, by and among the
Borrower, the Parent, LNC, the Administrative Agent and the Issuing Lender.
“Fee Payment Date” has the meaning ascribed thereto in the Fee Letter.
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower or the Parent, as applicable.
“Foreign Lender” means a Lender (including, if applicable, the Issuing Lender)
that is not a U.S. Person.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Funding Costs” means all losses, costs and expenses incurred by the Issuing
Lender or any other Lender as a result of the Loan Parties’ failure to pay any
Reimbursement Obligation on or prior to the Issuing Lender Reimbursement Date,
but only to the extent such losses, costs or expenses relate to (a) in the case
of the Issuing Lender, the funding of the related

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
6

--------------------------------------------------------------------------------

 

LOC Disbursement and (b) in the case of any other Lender, the funding by such
Lender of its risk participation in the unreimbursed amount of such LOC
Disbursement to the Issuing Lender.
“Funds Withheld Account” has the meaning ascribed thereto in the Reinsurance
Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, including the
Department.
“Indebtedness” of any Person means at any date, without duplication, whether or
not included as indebtedness or liabilities in accordance with GAAP or SAP, as
applicable, (a) all obligations of such Person for borrowed money, (b) all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (c) all obligations of such Person to
pay the deferred purchase price of property or services, except trade accounts
payable arising in the ordinary course of business (d) all obligations of such
Person as lessee under capital leases, (e) all direct or contingent obligations
of such Person arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds or similar
instruments, (f) all indebtedness of others secured by a Lien on any asset owned
or being purchased by such Person, whether or not such indebtedness is assumed
by such Person or is limited in recourse, and (g) all indebtedness of others
guaranteed by such Person. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
capital lease as of any date of determination shall be deemed to be the
capitalized amount thereof that would appear on a balance sheet of the lessee
thereunder prepared as of such date in accordance with GAAP or SAP, as
applicable.


“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to it in Section 8.03(b).
“Information” has the meaning assigned to it in Section 8.08.
“Interest Period” means, with respect to any Reimbursement Obligation or any fee
due and payable pursuant to Section 2.03, (a) initially, the period commencing
on (i) the date of the related LOC Disbursement or (ii) the date following the
date on which such fee is initially due and payable, as the case may be, and
ending on the immediately succeeding Business Day,

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
7

--------------------------------------------------------------------------------

 

and (b) thereafter, the period commencing on the last day of the immediately
preceding Interest Period and ending on the immediately succeeding Business Day.
“Investment Advisor” means Delaware Investment Advisers, a series of Delaware
Management Business Trust, or any successor thereto appointed in such capacity
in accordance with the Borrower Investment Advisor Contract or the Parent
Investment Advisor Contract, as applicable.
“Investment Advisor Contracts” means the Borrower Investment Advisor Contract
and the Parent Investment Advisor Contract.
“Investment Company Act” means the Investment Company Act of 1940, and the rules
and regulations promulgated thereunder, as amended from time to time.
“Issuance” means the issuance of the Letter of Credit in accordance with
Section 2.01.
“Issuing Lender” has the meaning assigned to it in the preamble hereto.
“Issuing Lender Reimbursement Date” means, with respect to any LOC Disbursement,
the Business Day next following the date on which such LOC Disbursement was
made.
“Law” means (a) any constitution, treaty, statute, law, regulation, order, rule
or directive of any Governmental Authority or any provisions of any of the
foregoing, and (b) any judicial or administrative interpretation or application
of, or decision under, any of the foregoing.
“Lenders” means the Persons listed as “Lenders” on Schedule 2.01 and any other
Person that shall have become a Lender pursuant to an Assignment and Acceptance,
in each case other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance; provided, that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender.
“Lending Office” means, as to any Lender, the office or offices of such Lender
specified in such Lender’s Administrative Questionnaire, or such other office or
offices as such Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” has the meaning assigned to it in Section 2.01(a)(i).  The
Letter of Credit shall be substantially in the form of Exhibit D.
“Licensing Order” means the Licensing Order issued by the Department to the
Borrower dated October 2, 2009.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
8

--------------------------------------------------------------------------------

 

nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).
“LNC” means Lincoln National Corporation, an Indiana Corporation.
“Loan Documents” means this Agreement, the Security Documents, the Request for
Issuance, each Request for Amendment, the Fee Letter and any other document,
agreement or instrument entered into by the Borrower, the Parent, LNC and/or the
Beneficiary with the Administrative Agent, the Issuing Lender and/or any other
Lender in connection with this Agreement or the Letter of Credit.
“Loan Parties” has the meaning assigned to it in the preamble hereto.
“LOC Disbursement” means the amount of any drawing honored by the Issuing Lender
pursuant to the Letter of Credit.
“LOC Exposure” means, as of any date of determination, the undrawn amount of the
Letter of Credit plus the outstanding amount of all Reimbursement Obligations.
“Management Agreement” means the Management Agreement, dated May 8, 2009, by and
between HSBC Insurance Agency (USA), Inc. and the Borrower, as amended and
supplemented as of the date hereof.
“Mandatory LOC Reduction” has the meaning assigned to it in Section 2.02(a).
“Market Value” means (i) in the case of securities listed on an exchange or in
an over-the-counter market, the closing price on such exchange or market (or the
average of the closing bid- and asked-prices if there is no closing price) plus
all accrued but unpaid interest on such securities through the last Business Day
preceding the valuation date if such amount is not already reflected in such
closing price (or such bid- and asked-prices); (ii) in the case of cash and cash
equivalents, the face amount thereof; and (iii) in all other instances, as
reasonably determined by the parties, and, in each case, subject to Sections
5.01(w) and 5.02(u), as applicable, of this Agreement.
“Master Services Adoption Agreement” means the Addition to Master Services
Agreement, dated the date hereof, executed by the Borrower and acknowledged and
accepted by LNC.
“Master Services Agreement” means the Master Services Agreement, effective as of
April 3, 2006, among the providers and recipients parties thereto.
“Material Adverse Effect” means a material adverse effect upon (a) the business,
financial condition, results of operations or prospects of a Loan Party, (b) the
binding nature, validity or enforceability of this Agreement or any other
Transaction Document to which either Loan Party is a party, (c) the ability of
either Loan Party to perform its obligations under any

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
9

--------------------------------------------------------------------------------

 

Transaction Documents to which it is a party, or (d) the rights of the
Administrative Agent, the Issuing Lender and the Lenders under the Transaction
Documents.
“Obligations” means all debts, liabilities, obligations, covenants and duties of
a Loan Party or LNC arising under any Loan Document or otherwise with respect to
the Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against a Loan Party or LNC or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Optional LOC Reduction” has the meaning assigned to it in Section 2.02(b).
“Optional LOC Termination” has the meaning assigned to it in Section 2.02(b).
“Optional LOC Termination Date” means the date identified in a written notice
from the Borrower to the Administrative Agent, the Issuing Lender and the
Beneficiary as the date on which the Borrower wishes to effect an Optional
Termination of the Letter of Credit.
“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise in respect of, this Agreement.
“Outstanding LOC Amount” means, with respect to any LOC Exposure on any date,
the amount of such LOC Exposure at the close of business on such date after
giving effect to any changes in the aggregate amount of the LOC Exposure as of
such date, including such changes resulting from the payment by the Loan Parties
of any Reimbursement Obligations under the Letter of Credit or any reductions in
the maximum amount available for drawing under the Letter of Credit taking
effect on such date.
“Parent”  has the meaning assigned to it in the preamble hereto.
“Parent Account” means the segregated account of the Parent established and
maintained with The Bank of New York Mellon pursuant to the terms of the Parent
Custody Agreement.
“Parent Collateral” means “Collateral”, as defined in the Parent Security
Agreement.
“Parent Control Agreement” means the Collateral Account Control Agreement dated
as of the date hereof among Parent, the Administrative Agent and The Bank of New
York Mellon relating to the Parent Account.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
10

--------------------------------------------------------------------------------

 



“Parent Custody Agreement” means the Global Custody Agreement, dated as of
December 31, 2009, between Parent and The Bank of New York Mellon, as custodian
of the Parent Account.
“Parent Investment Advisor Contract” means the Investment Advisor Contract,
dated the date hereof, among the Parent, the Administrative Agent (for certain
purposes) and the Investment Advisor.
“Parent Investment Guidelines” means the investment guidelines attached as
Schedule B to the Parent Investment Advisor Contract.
“Parent Priority of Payments” has the meaning assigned to it in Section 5.02(p).
“Parent Security Agreement” means the Security Agreement dated the date hereof
and entered into by and between Parent and the Administrative Agent.
“Participant” has the meaning assigned to it in Section 8.04(d).
“PDF”, when used in reference to notices via email attachment, means portable
document format or a similar electronic file format.
“Permitted Expenses” means the fees and expenses (other than Obligations under
the Loan Documents) due and payable by the Borrower under the Transaction
Documents.  The Permitted Expenses and estimates thereof are set forth on
Exhibit F hereto.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan of Operation” means the Plan of Operation of the Borrower, dated September
17, 2009.
“Primary Dealers” means those primary dealers listed from time to time on the
“Primary Dealers List” (or any successor list) on the website of The Federal
Reserve Bank of New York at
http://www.newyorkfed.org/markets/pridealers_current.html.  In the event no such
list exists, the Borrower and Administrative Agent shall cooperate in good faith
to determine which dealers shall constitute “Primary Dealers” hereunder.
“Prime Rate” means, as of any day,  a fluctuating interest rate per annum equal
to the then effective prime rate established by Credit Suisse as a general
lending rate as certified by a responsible officer of Credit Suisse.  If Credit
Suisse does not establish a prime rate, the Administrative Agent and the
Borrower (or its designee) shall jointly select a commercial bank that publicly
announces a prime rate and the prime rate publicly announced by that bank shall
be used in place of Credit Suisse’s rate.  Any change in the prime rate
resulting from a change in the

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
11

--------------------------------------------------------------------------------

 

prime rate as established by Credit Suisse, or if Credit Suisse does not
establish a rate, the prime rate of the commercial bank jointly selected by
Administrative Agent and the Borrower (or its designee), shall become effective
as of 12:01 a.m. on the Business Day on which such change is established or
announced, as applicable and such prime rate need not be the lowest interest
rate charged by Credit Suisse in respect of loans or other extensions of credit.
“Priority of Payments” has the meaning assigned to it in Section 5.01(s).
“Register” has the meaning set forth in Section 8.04(b).
“Reimbursement Obligation” has the meaning assigned to it in Section 2.01(d)(i).
“Reinsurance Agreement” means that certain Reinsurance Agreement, effective as
of December 31, 2009, between the Borrower, as reinsurer thereunder, and the
Beneficiary, as ceding insurer thereunder.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Request for Amendment” means a Request for Amendment in the form attached
hereto as Exhibit B-2, appropriately completed and signed by a Responsible
Officer of the Borrower.
“Request for Issuance” means a Request for Issuance in the form attached hereto
as Exhibit B-1, appropriately completed and signed by a Responsible Officer of
the Borrower.
“Required Lenders” means, as of any date of determination, Lenders whose
aggregate Applicable Percentages equal more than *%.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller of the Borrower.  Any document delivered hereunder that is signed
by a Responsible Officer of the Borrower shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and other action on the
part of the Borrower and such Responsible Officer shall be conclusively presumed
to have acted on behalf of the Borrower.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“S&P Financial Strength Rating” means the insurance financial strength rating
assigned to a particular insurance company by S&P as of any date of
determination thereof.
“SAP” means the accounting procedures and practices prescribed or permitted by
the Applicable Insurance Regulatory Authority.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
12

--------------------------------------------------------------------------------

 



“Security Agreements” means the Borrower Security Agreement and the Parent
Security Agreement.
“Security Documents” means the Security Agreements and the Control Agreements.
“Subject Business” means the “Policies” (as defined in the Reinsurance
Agreement) reinsured by the Borrower under the Reinsurance Agreement.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.
“Surplus Account” means one or more segregated accounts of the Borrower
established and maintained with The Bank of New York Mellon pursuant to the
terms of the Borrower Custody Agreement.
“Tax Sharing Agreement” means the Tax Sharing Agreement, effective as of
December 31, 2009, by and among the Borrower, the Beneficiary and LNC.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority
including penalties, interest and additions to tax.
“Total Adjusted Capital” has the meaning set forth in Section 8301(15) of
Title 8 of the Vermont Statutes Annotated.
“Total Commitment” means the aggregate amount of the Commitments of all Lenders.
“Transaction Documents” means the Loan Documents, the Reinsurance Agreement, the
Underlying Reinsurance Agreement, the Investment Advisor Contracts, the
Management Agreement, the Tax Sharing Agreement, the Master Services Agreement,
the Master Services Adoption Agreement, the Custody Agreements, the Constituent
Documents of the Borrower and the Parent and the Beneficiary Letter Agreement.
“Transactions” means the transactions contemplated by the Transaction Documents.
“Underlying Ceding Company” means First Penn-Pacific Life Insurance Company, an
Indiana life insurance company.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
13

--------------------------------------------------------------------------------

 



“Underlying Reinsurance Agreement” means that certain Reinsurance Agreement,
effective as of December 31, 2009, between the Beneficiary, as reinsurer
thereunder, and the Underlying Ceding Company, as ceding insurer thereunder.
“USA Patriot Act” has the meaning set forth in Section 3.01(t).
“U.S. Person” means a “United States person” as defined in Section 7701(a)(30)
of the Code.
SECTION 1.02.  Other Interpretive Provisions.  With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a)           The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.
(b)           (i)           The words “herein,” “hereto,” “hereof” and
“hereunder” and words of similar import when used in any Loan Document shall
refer to such Loan Document as a whole and not to any particular provision
thereof.
(ii)           Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
(iii)           The term “including” is by way of example and not limitation.
(iv)           The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.
(c)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
(d)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
SECTION 1.03.  Accounting Terms.
(a)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data required to be
submitted pursuant to this Agreement shall be prepared in conformity with, (i)
in the case of the Borrower and the Beneficiary, SAP as in effect from time to
time, applied in a manner consistent with that used in

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
14

--------------------------------------------------------------------------------

 

preparing the most recent audited statutory financial statements of the Borrower
or the Beneficiary, as the case may be, as filed with the Applicable Insurance
Regulatory Authority, in each case except as otherwise specifically prescribed
herein, and (ii) in the case of LNC and the Parent, GAAP as in effect from time
to time, applied in a manner consistent with that used in preparing the most
recent audited financial statements of LNC as filed with the Securities and
Exchange Commission, in each case except as otherwise specifically prescribed
herein.
(b)           Following the date hereof, the Borrower shall not request the
approval of the Department in respect of, and shall not implement, any permitted
practice under statutory accounting principles in effect in the State of Vermont
without the prior written consent of the Administrative Agent (acting at the
direction of the Required Lenders).    
SECTION 1.04.  References to Agreements and Laws.  Unless otherwise expressly
provided herein, (a) references to agreements (including the Loan Documents) and
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, extensions, supplements and other modifications
thereto, but only to the extent that such amendments, restatements, extensions,
supplements and other modifications are not prohibited by any Loan Document; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.
SECTION 1.05.  Days/Times of Day.  Unless otherwise specified, (a) all
references herein to a day shall be references to a calendar day, and (b) all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).
SECTION 1.06.  Joint and Several.  The (a) payment Obligations of each of the
Loan Parties under this Agreement, including the Reimbursement Obligations, are
joint and several obligations of the Loan Parties, and (b) payment Obligations
of each of the Loan Parties and LNC (provided, that with respect to LNC, solely
as such Obligations relate to LNC’s Obligations to pay amounts set forth in the
Fee Letter) under Sections 2.03, 2.05 and 8.03(a) of this Agreement are joint
and several obligations of the Loan Parties and LNC (provided, that with respect
to LNC, solely as such Obligations relate to LNC’s Obligations to pay amounts
set forth in the Fee Letter).
ARTICLE II


LETTER OF CREDIT
SECTION 2.01.  Letter of Credit.
(a)           The following terms shall apply to the Letter of Credit:
(i)           Subject to the terms and conditions set forth herein, (A) the
Issuing Lender agrees (1) upon the written request of the Borrower, to issue to
the Beneficiary on the Closing Date, for the account of the Loan Parties, one
irrevocable and non-transferable

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
15

--------------------------------------------------------------------------------

 

standby letter of credit (the “Letter of Credit”), and (2) to honor drawings
under the Letter of Credit upon the delivery of a duly executed sight draft and
a duly executed Draw Certification Notice; and (B) the Lenders severally agree
to participate in the Letter of Credit and any drawings thereunder in accordance
with Section 2.01(c).
(ii)           The Letter of Credit shall (A) be denominated in Dollars,
(B) have a face amount not exceeding the Total Commitment, (C) be issued on the
Closing Date, (D) have an expiry date of not later than the tenth (10th)
anniversary of the Closing Date, and (E) support only the reinsurance
obligations of the Borrower to the Beneficiary under the Reinsurance Agreement
in respect of the Covered Liabilities.  The Letter of Credit shall be utilized
in accordance with the terms and conditions applicable to it in this Agreement,
the Reinsurance Agreement and the Beneficiary Letter Agreement.
(iii)           Anything contained in this Agreement to the contrary
notwithstanding, the Issuing Lender shall not be under any obligation to issue
the Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the
Issuing Lender from issuing the Letter of Credit, or any Law applicable to the
Issuing Lender or any request or directive (whether or not having the force of
Law) from any Governmental Authority with jurisdiction over the Issuing Lender
shall prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or the Letter of Credit in particular.
(iv)           The Issuing Lender shall not amend the Letter of Credit (A)
without the prior written consent of the Lenders (such consent not to be
unreasonably withheld, it being understood that it shall not be unreasonable for
the Lenders to withhold their consent if any such amendment would reasonably be
expected to have an adverse affect on the Lenders hereunder) or (B) if (x) the
Issuing Lender would have had no obligation to initially issue the Letter of
Credit in its amended form under the terms hereof, or (y) the Beneficiary does
not accept the proposed amendment to the Letter of Credit.
(b)           Procedures for Issuance and Amendment of the Letter of Credit.
(i)           The Borrower shall notify the Issuing Lender of its request for
the Issuance or amendment of the Letter of Credit by the delivery to the Issuing
Lender (with a copy to the Administrative Agent) of a Request for Issuance or a
Request for Amendment, as applicable.  Such Request for Issuance must be
received by the Issuing Lender and the Administrative Agent not later than 9:00
a.m. on the Closing Date and such Request for Amendment must be received by the
Issuing Lender and the Administrative Agent not later than 1:00 p.m. on the
third (3rd) Business Day prior to the date of the proposed amendment (or such
shorter time as the Issuing Lender and the Administrative Agent may agree in a
particular instance in their sole discretion). The Request for Issuance shall
specify, in form and detail satisfactory to the Issuing Lender: (A) the proposed
Closing Date (which shall be a Business Day); (B) the requested face amount of
the Letter of Credit; (C) the expiry date of the Letter of Credit; (D) the name

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
16

--------------------------------------------------------------------------------

 

and address of the Beneficiary; and (E) the form of Draw Certification Notice to
be presented by the Beneficiary in connection with any drawing under the Letter
of Credit. Any Request for Amendment shall specify, in form and detail
satisfactory to the Issuing Lender: (A) the nature of the proposed amendment;
(B) the proposed date of such amendment, which shall be a Business Day, and
(C) such other matters as the Issuing Lender may reasonably
require.  Additionally, the Borrower shall furnish to the Issuing Lender such
other documents and information pertaining to the Issuance or amendment of the
Letter of Credit as the Issuing Lender may reasonably require.
(ii)           Promptly after receipt of the Request for Issuance or any Request
for Amendment, the Issuing Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Request for Issuance or Request for Amendment from the Borrower and, if
not, the Issuing Lender will provide the Administrative Agent with a copy
thereof.  Unless the Issuing Lender has received written notice from any Lender
or the Administrative Agent, at least one Business Day prior to the requested
date of Issuance or amendment of the Letter of Credit, that one or more
applicable conditions contained in Article IV have not then been satisfied,
then, subject to the terms and conditions hereof and of the other Loan
Documents, the Issuing Lender shall, on the requested date, issue the Letter of
Credit for the account of the Borrower or enter into the applicable amendment,
as the case may be, in each case in accordance with the Issuing Lender’s usual
and customary business practices. Anything contained in this Agreement to the
contrary notwithstanding, (x) the Issuing Lender shall not be under any
obligation to enter into any amendment to the Letter of Credit if such amendment
would violate one or more policies of the Issuing Lender applicable to letters
of credit generally and (y) after giving effect to any amendment to the Letter
of Credit, the LOC Exposure shall not exceed the Total Commitment.
(iii)           Promptly after its delivery of the Letter of Credit or any
amendment to the Letter of Credit to the Beneficiary, the Issuing Lender will
also deliver to each of the Loan Parties and the Administrative Agent a true and
complete copy of the Letter of Credit or such amendment.
(c)           Participations.  By the Issuance of the Letter of Credit,
automatically and without any further action on the part of the Administrative
Agent, the Issuing Lender or any Lender, the Issuing Lender hereby grants to
each Lender, and each Lender hereby acquires from the Issuing Lender, a
participation in the Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under the Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Lender, such Lender’s Applicable Percentage of each
LOC Disbursement made by the Issuing Lender, in each case in the event and to
the extent that (x) the applicable Reimbursement Obligation is not reimbursed by
the Loan Parties by 11:00 a.m. on the applicable Issuing Lender Reimbursement

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
17

--------------------------------------------------------------------------------

 

Date or (y) any amount paid by the Loan Parties in reimbursement of such
Reimbursement Obligation is required to be refunded to the Loan Parties by the
Issuing Lender for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire a participation pursuant to this paragraph in respect of
the Letter of Credit and to make the payments provided for herein is absolute
and unconditional (without prejudice to its right to assign on the terms herein
provided) and shall not be affected by any circumstance whatsoever, including
(1) any of the matters described in Section 2.01(e), (2) any amendment of the
Letter of Credit, (3) the occurrence and continuance of a Default or an Event of
Default, or (4) any reduction or termination of any of the Commitments, and each
Lender further agrees that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
(d)           Reimbursement of LOC Disbursements; Funding Costs.
(i)           If the Issuing Lender shall make any LOC Disbursement in respect
of the Letter of Credit, each of the Loan Parties unconditionally agrees to
reimburse the full amount of such LOC Disbursement (each, a “Reimbursement
Obligation”), such reimbursement to be made to the Administrative Agent, for the
account of the Issuing Lender or the Lenders as provided in Section 2.01(d)(ii),
within one Business Day following the earlier of each date on which, and to the
fullest extent that, funds become available (A) in the case of the Borrower, in
accordance with the Priority of Payments and (B) in the case of the Parent, in
accordance with the Parent Priority of Payments, in each case, to reimburse such
Reimbursement Obligation, together with interest on the amount so reimbursed as
provided in Section 2.01(g).  If an LOC Disbursement is not reimbursed by the
Loan Parties in full by 2:00 p.m. on the applicable Issuing Lender Reimbursement
Date, the Administrative Agent shall promptly, and in any event no later than
2:30 p.m. on such Issuing Lender Reimbursement Date, notify each Lender of
(x) the applicable LOC Disbursement, (y) the unreimbursed amount of such LOC
Disbursement (including any unpaid interest thereon) and (z) such Lender’s
Applicable Percentage thereof.  Following receipt of such notice, each Lender
shall pay to the Administrative Agent for the account of the Issuing Lender, no
later than 3:30 p.m. on such Issuing Lender Reimbursement Date, its Applicable
Percentage of said unreimbursed amount by wire transfer of immediately available
funds to the Administrative Agent’s Account.
(ii)           Promptly following receipt by the Administrative Agent of any
payment by or on behalf of the Loan Parties pursuant to this Section 2.01(d),
the Administrative Agent shall distribute such payment to the Issuing Lender or,
to the extent the Lenders have made payments pursuant to this Section 2.01(d) to
reimburse the Issuing Lender for all or any portion of the applicable
Reimbursement Obligation, then to such Lenders and the Issuing Lender as their
interests may appear; provided, that no payment made by any Lender pursuant to
this Section 2.01(d) to reimburse the Issuing Lender for any LOC Disbursement
shall relieve the Loan Parties of their obligations to reimburse such LOC
Disbursement in accordance with the terms hereof.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
18

--------------------------------------------------------------------------------

 



(iii)           The Loan Parties shall pay to the Issuing Lender and to each
other Lender all reasonable Funding Costs.
(iv)           To the extent that any Reimbursement Obligation is owing at such
time as the Borrower’s Total Adjusted Capital is less than *% of its Company
Action Level Risk Based Capital, the Borrower shall use its best efforts to
obtain an Approval for the payment by the Borrower of such Reimbursement
Obligation as promptly as practicable following the applicable LOC
Disbursement.  In the event any such Approval has not been obtained for such
payment on or prior to the date on which such amount is first due, the Borrower
shall continue to use its best efforts to obtain such Approval as promptly as
practicable thereafter.
(e)           Obligations Absolute.  The Loan Parties’ Reimbursement Obligations
shall be absolute, unconditional and irrevocable, shall not be subject to any
setoff, deduction, counterclaim or withholding of any kind (except as expressly
contemplated by Section 2.05) and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of:
(i)           any lack of validity or enforceability of the Letter of Credit,
any Transaction Document or any term or provision therein, of any security
interest in any Collateral, or of any document (including the applicable Draw
Certification Notice) presented by the Beneficiary in connection with any LOC
Disbursement;
(ii)           any amendment or waiver of or any consent to departure from all
or any of the provisions of the Letter of Credit or any Loan Document or any
release of all or any portion of the Collateral by the Administrative Agent;
(iii)           any dispute among either Loan Party, the Beneficiary and/or any
other party or the existence of any claim, setoff, defense or other right that
either Loan Party or any other Person may at any time have against the
Beneficiary, the Issuing Lender, the Administrative Agent, any Lender or any
other Person, whether in connection with any Transaction Document or any other
related or unrelated agreement or transaction;
(iv)           any draft or other document presented under the Letter of Credit
(including the applicable Draw Certification Notice) proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect;
(v)           payment by the Issuing Lender under the Letter of Credit against
presentation of a draft or other document (including the applicable Draw
Certification Notice) that does not comply with the terms of the Letter of
Credit; and

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
19

--------------------------------------------------------------------------------

 



(vi)           any other act or omission to act or delay of any kind of the
Issuing Lender, the Lenders, the Administrative Agent or any other Person to
perform any obligation under the Letter of Credit, or any release of any such
obligation, or any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of the Loan Parties’
obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Lender shall have
any liability or responsibility by reason of or in connection with the Issuance
of the Letter of Credit or any payment or failure to make any payment thereunder
(whether as a result of any of the circumstances specified in clauses (i)
through (vi) above or otherwise), or for any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to the Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided, that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential or exemplary damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable Law) suffered by
the Borrower that are caused by the Issuing Lender’s failure to exercise the
agreed standard of care (as set forth below) in determining whether drafts and
other documents presented under the Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that the Issuing Lender shall have
exercised the agreed standard of care in the absence of gross negligence or
willful misconduct. Without limiting the generality of the foregoing and subject
to the second and third sentences of Section 2.01(f) below, it is understood
that the Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of the Letter of Credit, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of the
Letter of Credit; provided, that the Issuing Lender shall have the right, in its
sole discretion, to decline to accept such documents and to make such payment if
such documents are not in strict compliance with the terms of the Letter of
Credit.
(f)           Disbursement Procedures.  The Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under the Letter of Credit.  The Issuing Lender shall also
provide a copy of the applicable Draw Certification Notice to the Administrative
Agent and the Lenders as promptly as practicable following its receipt thereof
and shall not make an LOC Disbursement in respect of such demand for payment
until the fifth (5th)  Business Day following such demand unless otherwise
directed by the Administrative Agent (acting at the direction of the Required
Lenders).  In addition, the Issuing Lender shall (i) promptly notify the
Administrative Agent and the Loan Parties by telephone (confirmed by telecopy)
of such demand for payment and (ii) promptly (and in any

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
20

--------------------------------------------------------------------------------

 

event no later than one Business Day in advance of the date, if any, on which
the Issuing Lender intends to honor such demand for payment) notify the
Administrative Agent and the Loan Parties by telephone (confirmed by telecopy)
as to whether the Issuing Lender will make an LOC Disbursement in respect
thereof; provided, that any failure to give or delay in giving such notice shall
not relieve the Loan Parties of their Reimbursement Obligation in respect of
such LOC Disbursement.  In connection with any such demand for payment under the
Letter of Credit, the Administrative Agent shall have the right to request from
the Loan Parties, and each Loan Party hereby agrees to provide as promptly as
practicable following request therefor, and no later than the Business Day
following such request, such information as is necessary or, in the reasonable
judgment of the Administrative Agent, desirable in order to validate the
information set forth on the related Draw Certification Notice (including
information with respect to the performance of the Subject Business). For the
avoidance of doubt, the amounts available to be drawn under the Letter of Credit
shall not be reduced solely by reason of the insolvency of the Beneficiary.
(g)           Interest.  Any Reimbursement Obligation which is not paid by the
Loan Parties on the related Issuing Lender Reimbursement Date shall be treated
as if it were a matured loan extended to the Loan Parties under this Agreement
in respect of which interest shall be payable.  The Loan Parties agree to pay
interest on the unpaid amount of each Reimbursement Obligation, for the period
from the date of the related LOC Disbursement to the date on which such
Reimbursement Obligation is paid in full, at a rate per annum equal to the Drawn
Rate.  Interest accrued pursuant to this Section 2.01(g) shall be for the
account of the Issuing Lender, except that any such interest accrued on and
after the date of payment by any Lender pursuant to Section 2.01(d) to reimburse
the Issuing Lender for all or any portion of the applicable Reimbursement
Obligation shall be for the account of such Lender to the extent of such
payment.  Interest accrued in respect of any Reimbursement Obligation shall be
payable on the relevant Issuing Lender Reimbursement Date, and thereafter on the
last day of each Interest Period and upon any payment by or on behalf of the
Loan Parties in respect of such Reimbursement Obligation.  To the extent the
amount of any interest accrued and unpaid as of the end of any Interest Period
is not paid in cash on the last day of such Interest Period, the amount of such
accrued and unpaid interest shall be added to the related Reimbursement
Obligation and shall thereafter bear interest as provided herein.
SECTION 2.02.  Termination; Reduction.
(a)           Mandatory LOC Termination; Mandatory LOC Reduction. In the event
the Reinsurance Agreement is terminated for any reason, the Loan Parties shall
use their commercially reasonable efforts to cause the Beneficiary to surrender
the Letter of Credit to the Issuing Lender for cancellation as promptly as
practicable following such termination.  Upon the occurrence of an event
contemplated in Section 2(m) of the Beneficiary Letter Agreement, the Loan
Parties shall use their commercially reasonable efforts to cause the Beneficiary
to surrender the Letter of Credit to the Issuing Lender in exchange for a new
Letter of Credit in order to effect the permanent reduction in the face amount
thereof in the amount contemplated in the Beneficiary Letter Agreement (a
“Mandatory LOC Reduction”).

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
21

--------------------------------------------------------------------------------

 



(b)           Optional LOC Termination; Optional LOC Reduction.  Subject to the
satisfaction of all conditions set forth in Section 2.02(c) or 2.02(d), as
applicable, the Borrower may terminate the Letter of Credit (an “Optional LOC
Termination”) or permanently reduce the face amount of the Letter of Credit (an
“Optional LOC Reduction”).
(c)           Conditions to Optional LOC Termination. The Borrower’s right to
effect an Optional LOC Termination is subject to the satisfaction of the
following conditions:
(i)           the Borrower shall have given the Administrative Agent, the
Issuing Lender and the Beneficiary written notice of its intention to effect
such Optional LOC Termination, no later than 1:00 p.m. on the fifth (5th)
Business Day prior to the requested Optional LOC Termination Date, specifying
such Optional LOC Termination Date;
(ii)           on or before such requested Optional LOC Termination Date, the
Loan Parties and LNC shall have paid in full any fees due and payable pursuant
to the Fee Letter in respect of such Optional LOC Termination;
(iii)           all other amounts due and payable by the Loan Parties to the
Administrative Agent, the Issuing Lender and the other Lenders, including the
payment of any outstanding Funding Costs, shall have been paid in full on or
before such Optional LOC Termination Date; and
(iv)           the Beneficiary shall have surrendered the Letter of Credit to
the Issuing Lender for cancellation.
(d)           Conditions to Optional LOC Reduction. The Borrower’s right to
effect an Optional LOC Reduction is subject to the satisfaction of the following
conditions:
(i)           the Borrower shall have given to the Issuing Lender (with a copy
to the Administrative Agent and the Beneficiary) a Reduction Notice
substantially in the form of Exhibit D to the Letter of Credit and indicating
that such Reduction Notice is in respect of an Optional LOC Reduction, and the
Beneficiary shall have acknowledged and approved such Reduction Notice in
writing;
(ii)           on or before the date such Optional LOC Reduction becomes
effective, the Loan Parties and LNC shall have paid in full any fees due and
payable pursuant to the Fee Letter in respect of any such Optional LOC
Reduction; and
(iii)           if required by the Issuing Lender, the Beneficiary shall have
surrendered the Letter of Credit to the Issuing Lender for cancellation in
exchange for a new Letter of Credit reflecting the amended terms of the Letter
of Credit.
(e)           Termination and Reduction Generally.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
22

--------------------------------------------------------------------------------

 



(i)           Any notice delivered by the Borrower pursuant to Section
2.02(c)(i) or Section 2.02(d)(i) shall be irrevocable.
(ii)           Notwithstanding (A) any requirement to terminate the Letter of
Credit pursuant to Section 2.02(a) or (B) the delivery of notice by the Borrower
of an Optional LOC Termination pursuant to Section 2.02(c)(i), the Letter of
Credit shall remain issued and outstanding for all purposes of the Loan
Documents until such time as the Letter of Credit is surrendered to the Issuing
Lender for cancellation.
(iii)           Any Optional LOC Reduction or Mandatory LOC Reduction shall
result in (x) a dollar-for-dollar reduction in the amount of the Total
Commitment and (y) a pro rata reduction of the risk participations of the
Lenders in the Letter of Credit in proportion to each Lender’s Applicable
Percentage.
SECTION 2.03.  Fees.
(a)           The Borrower, the Parent and LNC shall pay any and all fees due
and payable under the Fee Letter to the Administrative Agent, for the account(s)
of the Issuing Lender and the other Lenders in the manner contemplated therein.
(b)           Except as specifically set forth in this Agreement, each Lender
(other than the Issuing Lender) shall receive only such fees as may be agreed in
writing between such Lender and the Issuing Lender and as may be acknowledged by
the Administrative Agent.  The Administrative Agent shall be obligated to pay
any such fees directly to any Lender, but only to the extent the Administrative
Agent receives payment of such fees pursuant to Section 2.03(a) and the Fee
Letter.
(c)           All fees payable hereunder shall be paid on the dates due in
immediately available funds, and any such fees that are paid shall be
non-refundable under any and all circumstances.
SECTION 2.04.  Increased Costs; Capital Adequacy; Illegality; Inability to
Determine Rates; Reserves and Other Costs Relating to Eurodollar Rate
Obligations; Requests for Compensation; Mitigation.
(a)           If any Lender determines that, as a result of any Change in Law,
there shall be any increase in the cost to such Lender of issuing, participating
in or maintaining the Letter of Credit, or a reduction in the amount of any sum
received or receivable by such Lender in connection with any of the foregoing
(excluding, for purposes of this clause (a), any such increased costs or
reduction in amount resulting from Taxes or Other Taxes (as to which
Section 2.05 shall govern)), then from time to time, upon demand of such Lender
(with a copy of such demand to the Administrative Agent), the Loan Parties shall
pay to such Lender such

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
23

--------------------------------------------------------------------------------

 

additional amount or amounts as will compensate such Lender for such increased
cost or reduction.
(b)           If any Lender determines that any Change in Law regarding capital
adequacy has had or would have the effect of reducing the rate of return on the
capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
their policies with respect to capital adequacy and such Lender’s or such
controlling corporation’s desired return on capital), then from time to time,
upon demand of such Lender (with a copy of such demand to the Administrative
Agent), the Loan Parties shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such controlling corporation for such
reduction.
(c)           If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to determine or charge interest rates based
upon the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Loan Parties through the Administrative Agent, and until such
Lender notifies the Administrative Agent and the Loan Parties that the
circumstances giving rise to such determination no longer exist, the Drawn Rate
shall be a rate per annum equal to the sum of the Base Rate plus *%.
(d)           If any Lender determines that, for any reason in connection with a
determination of the Eurodollar Rate for purposes of determining the Drawn Rate,
(i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period, (ii) adequate
and reasonable means do not exist for determining the Eurodollar Rate for any
Interest Period, or (iii) the Eurodollar Rate for any Interest Period does not
adequately and fairly reflect the cost to such Lender of funding or maintaining
its participation in any LOC Disbursement, the Administrative Agent will
promptly so notify the Loan Parties and each other Lender. Thereafter, until the
Administrative Agent (upon the instruction of such Lender) revokes such notice,
the Drawn Rate for such Lender shall be a rate per annum equal to the Base Rate
plus *%.
(e)           Each Lender and the Issuing Lender, as applicable, will promptly
notify the Loan Parties of any event of which it has actual knowledge entitling
such Lender or Issuing Lender to compensation pursuant to this Section
2.04.  Each Lender and the Issuing Lender, as applicable, shall furnish to the
Loan Parties a certificate setting forth the basis, amount and calculation of
each request by such Lender or Issuing Lender for compensation under this
Section 2.04, which certificate shall be conclusive absent manifest error.  No
delay by such Lender or Issuing Lender in providing the Loan Parties with such
notice or certificate described in this Section 2.04(e) shall release the Loan
Parties of their obligations under this Section 2.04. The Loan Parties shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof (subject to the qualifications set forth in the
immediately succeeding sentence). Notwithstanding anything to the contrary
contained herein, if any Lender

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
24

--------------------------------------------------------------------------------

 

or the Issuing Lender fails to notify the Loan Parties of any event of which it
has actual knowledge entitling such Lender or the Issuing Lender, as applicable,
to compensation pursuant to this Section 2.04 within 90 days after such Lender
or the Issuing Lender, as applicable, obtains actual knowledge of such event,
then such Lender or the Issuing Lender, as applicable, shall not be entitled to
compensation from the Loan Parties for any amount arising prior to the date that
is 90 days before the date on which such Lender or the Issuing Lender, as
applicable, notifies the Loan Parties of such event.
(f)           Each Lender and the Issuing Lender, as applicable, shall use
reasonable efforts (consistent with its internal policies, as they are generally
applied on a non-discriminatory basis, and with any legal or regulatory
restrictions) to designate a different existing office for its Commitment or to
take other appropriate actions if such designation or actions, as the case may
be, will avoid the need for, or reduce the amount of, any increased costs to the
Loan Parties incurred under this Section 2.04 and will not, in the reasonable
opinion of such Lender or Issuing Lender, be otherwise disadvantageous to such
Lender or Issuing Lender.  Reasonable costs and expenses of such mitigation
shall be at the expense of the Loan Parties.
(g)           If any Change in Law after the date hereof shall (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, the Issuing Lender or
any Lender or (ii) impose on the Issuing Lender or any Lender or the London
interbank Eurodollar market any other condition, cost or expense affecting this
Agreement or the funding or maintaining of participations in any LOC
Disbursement, and the result of any of the foregoing shall be to increase the
cost to the Issuing Lender or any Lender of funding or maintaining its
participation in any LOC Disbursement, or to increase the cost to the Issuing
Lender of issuing or maintaining the Letter of Credit (or the cost to any Lender
of maintaining its obligation to participate in the Letter of Credit), or to
reduce the amount of any sum received or receivable by the Issuing Lender or
such Lender hereunder (whether of principal, interest or any other amount) then,
upon request of the Issuing Lender or such Lender, the Loan Parties will pay to
the Issuing Lender or such Lender, as the case may be, such additional amount or
amounts as will compensate the Issuing Lender or such Lender, as the case may
be, for such additional costs incurred or reduction suffered.
(h)           The agreements of the Loan Parties in this Section 2.04 shall
survive the payment of all Reimbursement Obligations and all other amounts
payable hereunder and the termination of this Agreement in accordance with its
terms.
SECTION 2.05.  Taxes.
(a)           Any and all payments by or on account of any obligation of the
Borrower and the Parent hereunder shall be made free and clear of and without
deduction for any Taxes unless required by applicable Law; provided, that, if
the Borrower or the Parent shall be required by Law to deduct any Taxes from
such payments, then (i) in the case of Indemnified Taxes (including Other
Taxes), the sum payable shall be increased as necessary so that after making all

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
25

--------------------------------------------------------------------------------

 

required deductions (including deductions applicable to additional sums payable
under this Section 2.05) the Administrative Agent or each Lender (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or the Parent, as applicable, shall make
such deductions and (iii) the Borrower or the Parent, as applicable, shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable Law.
(b)           In addition, the Borrower and the Parent shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Law.
(c)           Each of the Borrower and the Parent shall indemnify the
Administrative Agent and each Lender, as the case may be, within thirty (30)
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Other Taxes) paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of the Borrower or the Parent hereunder (including such Taxes imposed
or asserted on or attributable to amounts payable under this Section 2.05) and
any penalties, interest, additions to tax and reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
that neither the Borrower nor the Parent shall be obligated to make payment to
the Administrative Agent or such Lender pursuant to this Section 2.05 in respect
of penalties, interest or additions to tax attributable to any Indemnified Taxes
(including Other Taxes) if such penalties, interest and additions to tax are
attributable to the gross negligence or willful misconduct of the Administrative
Agent or such Lender, as the case may be.  If so directed by the Borrower or the
Parent, the Administrative Agent or such Lender, as the case may be, shall
contest such Indemnified Taxes and any penalties and interest arising therefrom
or with respect thereto in accordance with the reasonable discretion of the
Borrower or the Parent and at the Borrower’s expense, if (i) the Borrower
furnishes to such party an opinion of reputable tax counsel to the effect that
such Indemnified Taxes and liabilities were wrongfully or illegally imposed and
(ii) such party determines in its sole good faith discretion that it would not
be disadvantaged or prejudiced as a result of such contest, provided that, the
Borrower shall indemnify the Administrative Agent and each Lender, as the case
may be, for such Indemnified Taxes in accordance with this Section 2.05(c)
without regard to the pendency of any such contest; provided, further, that any
refund and interest arising therefrom awarded to the Administrative Agent or
such Lender, as the case may be, as a result of such contest shall be returned
to the Borrower or the Parent.  Within thirty (30) days after the Administrative
Agent or any Lender learns of the imposition of Indemnified Taxes (including
Other Taxes), the Administrative Agent or such Lender, as the case may be, will
notify the Loan Parties of their respective obligations hereunder, but the
failure to give such notice shall not affect the obligations of the Borrower and
the Parent hereunder to reimburse the Administrative Agent or such Lender for
such Indemnified Taxes (including Other Taxes), except that neither the Borrower
nor the Parent shall be liable for penalties, interest and other liabilities
accrued or incurred after such 30-day period until such time as the Borrower and
the Parent receive the notice contemplated above, after which time the Borrower
and the Parent shall be liable for

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
26

--------------------------------------------------------------------------------

 

penalties, interest and other liabilities accrued or incurred prior to or during
such 30-day period and accrued or incurred after such receipt.  A certificate as
to the amount of such payment or liability delivered to the Borrower and the
Parent by any Lender, or by the Administrative Agent on its own behalf or on
behalf of any Lender, shall be conclusive absent manifest error.
(d)           As soon as practicable after any payment of Indemnified Taxes
(including Other Taxes) by the Borrower or the Parent to a Governmental
Authority and in any event within 30 days after any such payment is made, the
Borrower or the Parent, as applicable, shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.
(e)           Each Foreign Lender, before it signs and delivers this Agreement
if listed on the signature pages hereof, or before it becomes a Lender in the
case of each other Foreign Lender, shall provide the Borrower and the
Administrative Agent either (i) two accurate, complete and signed originals of
either (x) U.S. Internal Revenue Service Form W-8ECI or any successor form, or
(y) U.S. Internal Revenue Service Form W-8BEN or U.S. Internal Revenue Service
Form W-8IMY, or any successor form, in each case indicating that such Lender is
on the date of delivery thereof entitled to receive payments hereunder free from
United States Federal income tax or (ii) in the case of such a Lender that is
entitled to claim exemption from withholding of United States Federal income tax
under Section 871(h) or Section 881(c) of the Code with respect to payments of
“portfolio interest”, (x) a certificate to the effect that such Lender is (A)
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) not a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code and (C) not a controlled foreign corporation related to
the Borrower within the meaning of Section 881(c)(3)(C) of the Code and (y) two
accurate, complete and signed copies of U.S. Internal Revenue Service Form
W-8BEN or U.S. Internal Revenue Service Form W-8IMY, or any successor form, in
each case, indicating that such Lender is on the date of delivery thereof
entitled to receive payments hereunder free from United States Federal income
tax.  To the extent permitted or required by applicable Law, from time to time
thereafter, at the request of the Borrower, each Foreign Lender shall deliver
renewals or additional copies of such forms (or successor forms) on or before
the date that such form expires or becomes obsolete or incorrect and any such
amendments thereto or extensions or renewals thereof as may be reasonably
requested by the Borrower or the Administrative Agent, in each case indicating
that such Foreign Lender is on the date of delivery thereof entitled to receive
payments under this Agreement free from United States Federal income tax.  If,
as a result of any Foreign Lender’s failure to comply with the provisions of
this Section 2.05(e), the Borrower is required by law to deduct and withhold
Federal income tax from payments for the account of such Foreign Lender under
this Agreement, no additional amounts will be due and owing by the Borrower to
such Foreign Lender under Section 2.05 in respect of such deduction and
withholding.  Upon the written request of the Borrower to the Administrative
Agent and any Lender which is not a Foreign Lender, such Lender shall provide
the Borrower and the Administrative Agent with two accurate, complete and signed
originals of U.S. Internal Revenue Service Form W-9, or any successor

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
27

--------------------------------------------------------------------------------

 

form.  The Administrative Agent, prior to signing and delivering this Agreement,
shall provide the Borrower either (i) the documentation referred to in the first
sentence of this Section 2.05(e), (ii) if it is a “U.S. branch” of a non-U.S.
Person, two (2) accurate, complete and signed originals of U.S. Internal Revenue
Service Form W-8IMY certifying that it is a “U.S. branch” and that the payments
it receives for the account of others are not effectively connected with the
conduct of its trade or business in the United States and that it is using such
form as evidence of its agreement with the Borrower to be treated as a U.S.
Person with respect to such payments (and the Borrower and the Administrative
Agent agree to so treat the Administrative Agent as a U.S. Person with respect
to such payments), with the effect that the Borrower can make payments to the
Administrative Agent without deduction or withholding of any Taxes imposed by
the United States or (iii) if it is a U.S. Person, two (2) accurate, complete
and signed originals of the U.S. Internal Revenue Service Form W-9.
(f)           Each Foreign Lender agrees to promptly notify the Administrative
Agent and the Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction or any certification
previously provided to the Administrative Agent or the Borrower pursuant to
Section 2.05(e).
(g)           The Administrative Agent may withhold any Taxes required to be
deducted and withheld from any payment under this Agreement or any of the other
Loan Documents with respect to which it is not required that the Borrower or the
Parent pay additional amounts under this Section 2.05.
(h)           If the Administrative Agent or a Lender receives a refund of any
Indemnified Taxes (including Other Taxes) as to which it has been indemnified by
the Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.05, such party shall pay over such refund (including
any interest arising therefrom or with respect thereto paid by the relevant
Governmental Authority) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
2.05 with respect to the Indemnified Taxes giving rise to such refund), net of
all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, shall repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This paragraph (h) shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
(i)           If the U.S. Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered or properly completed, because such Lender
failed to notify the Administrative Agent of a change in

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
28

--------------------------------------------------------------------------------

 

circumstances which rendered its exemption from withholding ineffective, or for
any other reason), such Lender shall indemnify the Administrative Agent fully
for all amounts paid, directly or indirectly, by the Administrative Agent as
Tax, withholding therefor, or otherwise, including penalties and interest, and
including Taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this paragraph (i), together with all costs and
expenses related thereto (including attorneys’ fees and time charges of
attorneys for the Administrative Agent, which attorneys may be employees of the
Administrative Agent).  The obligations of the Lenders under this paragraph (i)
shall survive the payment of all amounts due in respect of their participations
in the Letter of Credit and termination of this Agreement.
(j)           The agreements of the Borrower and the Parent in this Section 2.05
shall survive the payment of all Reimbursement Obligations and all other amounts
payable hereunder and the termination of this Agreement in accordance with its
terms.
SECTION 2.06.  Payments Generally.
(a)           Unless otherwise specified herein, each of the Borrower and the
Parent shall make each payment required to be made by it hereunder prior to
2:00 p.m. on the date when due and in immediately available funds, without
set-off or counterclaim.  Any amounts received after such time on any date may,
in the discretion of the Administrative Agent, be deemed to have been received
on the next succeeding Business Day for purposes of calculating interest
thereon.  All such payments shall be made to the Administrative Agent’s Account
or at such other office in the United States of America as directed by the
Administrative Agent.  The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof.  If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
(b)           If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its participations in LOC Disbursements resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
participations in LOC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
participations of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
participations in the applicable LOC Disbursements; provided, that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its participations in LOC
Disbursements to any assignee or

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
29

--------------------------------------------------------------------------------

 

participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply).  Each of the Loan Parties
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Loan Parties rights of set-off
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Loan Parties in the amount of such participation.
(c)           Unless the Administrative Agent shall have received notice from
the Loan Parties prior to the time at which any payment from the Loan Parties is
due to the Administrative Agent for the account of the applicable Lenders
hereunder that the Loan Parties will not make such payment, the Administrative
Agent may assume that the Loan Parties have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders the amount due.  In such event, if the Loan Parties have not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from the date such amount is
distributed to it to the date of payment to the Administrative Agent, at the
Federal Funds Rate.
(d)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Section until all such
unsatisfied obligations are fully paid.
(e)           If any fee due and payable by the Borrower, the Parent and LNC
pursuant to Section 2.03 or any other Loan Document is not paid on or prior to
the Business Day following the date on which it is first due, whether at stated
maturity, by acceleration or otherwise, then, upon the request of the Required
Lenders, such amount shall thereafter bear interest at a rate per annum at all
times equal to the Drawn Rate to the fullest extent permitted by applicable
Laws.  Accrued and unpaid interest on past due amounts (including interest on
past due fees) shall be due and payable upon demand.
(f)           Except as otherwise provided herein, all interest payable
hereunder shall be computed on the basis of (i) if based on the Federal Funds
Rate or the Cost of Funds Rate, a year of 360 days and the actual number of days
elapsed and (ii) if based on the Prime Rate, a year of 365/366 days and the
actual number of days elapsed.
SECTION 2.07.  Evidence of Indebtedness.  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Loan Parties to such Lender resulting from such Lender’s
participations in the Letter of Credit, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of unreimbursed Reimbursement Obligations. The Administrative Agent shall
maintain an account in which it shall record, with respect to the Issuing Lender
(a) the amount of each LOC Disbursement made hereunder, (b) the amount of any

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
30

--------------------------------------------------------------------------------

 

Reimbursement Obligations and interest payable from the Loan Parties to each
Lender hereunder and (c) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share
thereof.  The entries made in the accounts maintained pursuant to this Section
shall be prima facie evidence of the existence and amounts of the obligations
recorded therein; provided, that the failure of any Lender or the Administrative
Agent to maintain such accounts or any error therein shall not in any manner
affect the obligation of the Loan Parties to pay such amounts in accordance with
the terms of this Agreement.
SECTION 2.08.  Treatment of Agreement.  The parties hereto hereby agree not to
report or otherwise treat this Agreement or the Letter of Credit as a
reinsurance agreement for any purpose.
SECTION 2.09.  Status of Issuing Lender.  The Issuing Lender represents and
warrants that it is not licensed, and is not required to be licensed, in any
jurisdiction as an insurance company.
ARTICLE III


REPRESENTATIONS AND WARRANTIES
SECTION 3.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants to the Lenders, the Issuing Lender and the
Administrative Agent that, as of the date hereof and as of the date of any
amendment to the Letter of Credit (other than amendments that have the sole
effect of reducing the Outstanding LOC Amount):
(a)           Due Organization.  The Borrower has been duly incorporated and is
validly existing in good standing and duly licensed as a special purpose
financial captive insurance company, in each case, under the Laws of the State
of Vermont. The Borrower has all requisite power and authority to own its assets
and carry on its business as now conducted and to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the Transactions.
(b)           Due Authorization.  The execution, delivery and performance by the
Borrower of the Transaction Documents to which it is a party and the
consummation of the Transactions have been duly authorized by all necessary
corporate action.  Each of the Transaction Documents to which the Borrower is a
party has been duly executed and delivered by the Borrower and constitutes a
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject however to (i) the exercise of judicial discretion in
accordance with general principles of equity and (ii) bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting creditors’ rights
heretofore or hereafter enacted.
(c)           Noncontravention.  The execution, delivery and performance by the
Borrower of the Transaction Documents to which it is a party, and the
consummation of the Transactions (i) do not require any consent or approval of,
registration or filing with, or any other

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
31

--------------------------------------------------------------------------------

 

action by, any Governmental Authority or any third party, except such as have
been obtained or made and are in full force and effect, (ii) do not violate (x)
any applicable Law, (y) the Constituent Documents of the Borrower, or (z) any
regulation or order of any Governmental Authority applicable to the Borrower,
(iii) do not conflict with or result in a default under any indenture, agreement
or other instrument binding upon the Borrower or its assets, or give rise to a
right thereunder to require any payment to be made by the Borrower and (iv) do
not result in or require the creation of any Lien upon or in respect of any
assets of the Borrower except as expressly contemplated by the Loan Documents to
which it is a party.
(d)           Legal Proceedings.  There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or that
involve the Transaction Documents or the Transactions.
(e)           Compliance with Laws and Documents.  The Borrower is in compliance
with (i) all Laws, regulations and orders of any Governmental Authority
(including the Laws, regulations and orders of the State of Vermont) applicable
to it or its property, (ii) all indentures, agreements and other instruments
binding upon it or its property, and (iii) the terms of the Borrower’s
Constituent Documents and the Transaction Documents to which it is a party
except, in each instance other than clause (iii), to the extent that the failure
to be in compliance would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
(f)           Good Title; Absence of Liens.  The Borrower is the owner of, and
has good and marketable title to, all of its properties and assets free and
clear of all Liens and, except as may be provided in this Agreement, its
Constituent Documents and any other Transaction Documents to which it is a
party, has the full power and authority to assign, transfer and pledge its
properties and assets (and any documents which are a part thereof), including
all such substitutions therefor and additions thereto, delivered under any
Transaction Documents to which it is a party.  No Liens or other contractual
obligations or Indebtedness are chargeable to the Borrower other than as
expressly permitted by the Transaction Documents.
(g)           Administrative Agent’s Lien on Borrower Collateral.  The
provisions of the Borrower Security Agreement are effective to create in favor
of the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable first priority Lien on all right, title and interest of the Borrower
in the Borrower Collateral.  Except for filings completed prior to the Closing
Date, no filing or other action will be necessary to perfect or protect such
Liens.
(h)           No Material Adverse Effect.  Since the date of the Borrower’s
formation, there has been no Material Adverse Effect, nor has there occurred any
event, condition, action or omission that, with the passage of time, would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(i)           Taxes.  The Borrower is a member of the federal consolidated
return group of which LNC is the common parent.  The Beneficiary and/or LNC has
timely filed or

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
32

--------------------------------------------------------------------------------

 

 caused to be filed all Tax returns and reports required to have been filed, and
has paid, or caused to be paid, all Taxes required to have been paid by it,
except (x) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves or (y) to the extent that the failure to do so would not reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.
(j)           Accuracy of Information.  The reports, financial statements,
certificates, data and other analyses and information (actuarial or otherwise)
furnished by or on behalf of the Borrower or any of its Affiliates to either (i)
Milliman, Inc. for the purposes of preparing its actuarial analysis of the
Subject Business or (ii) the Administrative Agent, the Issuing Lender or the
Lenders in connection with the actuarial and/or credit analyses, including for
the purposes of modeling the performance of the Subject Business, prepared by or
for the Administrative Agent, the Issuing Lender or the Lenders (as modified or
supplemented by other information so furnished), in each case was, when
delivered to Milliman, Inc., the Administrative Agent, the Issuing Lender or the
Lenders, as applicable, and is, on the date hereof, accurate and complete in all
material respects when taken as a whole.  With respect to any projections or
forecasts therein and the assumptions on the basis of which such information was
prepared, such projections and forecasts are believed by the Borrower to be
reasonable in the circumstances.
(k)           Surplus Account.  The Borrower has established the Surplus
Account, and the balance of the Surplus Account on the date hereof is equal to,
or in excess of $*, which amount includes $* in respect of an initial Tax
payment from the Beneficiary.
(l)           Representations and Warranties of the Borrower in Transaction
Documents.  Each of the representations and warranties of the Borrower set forth
in any Transaction Document to which it is a party is true and correct in all
material respects (other than those representations and warranties that have
materiality or material adverse effect qualifiers, which shall be true and
correct in all respects) and is incorporated herein for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders as if set forth in full
herein.
(m)           Transactions Not Made in Contemplation of Insolvency; Sufficient
Capital.  The execution and delivery by the Borrower of the Transaction
Documents to which it is a party and the consummation of the Transactions are
not made (i) in contemplation of the insolvency of the Borrower or any of its
Affiliates, (ii) with the intent to hinder, delay or defraud creditors of the
Borrower or any of its Affiliates, (iii) after the commission of any act of
insolvency by the Borrower or any or its Affiliates, or (iv) without fair
consideration.  The Borrower is not possessed of assets or capital unreasonably
small in value in relation to its business, and its remaining assets or capital
will not be unreasonably small in value after execution and delivery by the
Borrower of the Transaction Documents and the consummation of the
Transactions.  As of the Closing Date, after giving effect to the execution and
delivery of the Transaction Documents and the performance by the parties hereto
and thereto of their respective obligations hereunder and thereunder, the
Borrower shall not be rendered “insolvent” as defined in Title 8, Part 3,
Chapter 141, Subchapter 4, Section 6048c(2) of the Vermont Statutes

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
33

--------------------------------------------------------------------------------

 

Annotated.  By consummating the Transactions, the Borrower does not intend to,
or believe that it will, incur obligations beyond its ability to pay such
obligations as they become due.
(n)           Subsidiary.  The Borrower has no equity interest in any Person.
(o)           No Other Business.  The Borrower has engaged in no business since
its inception other than the business conducted pursuant to and contemplated by
the Transaction Documents to which it is a party.
(p)           Limited Purpose and Separateness.  The Borrower conducts its
affairs in accordance with the requirements set forth in its Constituent
Documents and Section 5.01(n).
(q)           Application to Vermont Commissioner.  The Borrower has delivered a
complete and accurate copy of the Application to the Administrative Agent, for
distribution to the Issuing Lender and the Lenders.
(r)           Related Documents.  No provision of any document referred to or
incorporated by reference in a Transaction Document, and no additional matter
recited or assumed therein, is inconsistent with the factual assumptions relied
upon in the legal opinion of Barnes & Thornburg LLP, dated the date hereof,
regarding the consolidation of the assets and liabilities of the Beneficiary
with the Borrower.
(s)           Investment Company Act.  The Borrower is not, and after giving
effect to the Transactions will not be required to register as, an “investment
company” as defined in the Investment Company Act.
(t)           USA Patriot Act.  No issuance or amendment of a Letter of Credit
hereunder will be used in a manner that would violate the (i) Trading with the
Enemy Act, as amended, any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
or any other enabling legislation or executive order relating thereto, or
(ii) the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act (the “USA Patriot Act”).
SECTION 3.02.  Representations and Warranties of the Parent.  The Parent
represents and warrants to the Lenders, the Issuing Lender and the
Administrative Agent that, as of the date hereof and as of the date of any
amendment to the Letter of Credit (other than amendments that have the sole
effect of reducing the Outstanding LOC Amount):
(a)           Due Organization.  The Parent is a limited liability company duly
formed, validly existing and in good standing under the Laws of the State of
Delaware.  The Parent has all requisite power and authority to own its assets
and carry on its business as now conducted and to execute, deliver and perform
its obligations under the Transaction Documents to which it is a party and to
consummate the Transactions.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
34

--------------------------------------------------------------------------------

 



(b)           Due Authorization.  The execution, delivery and performance by the
Parent of the Transaction Documents to which it is a party and the consummation
of the Transactions have been duly authorized by all necessary corporate
action.  Each of the Transaction Documents to which the Parent is a party has
been duly executed and delivered by the Parent and constitutes a legal, valid
and binding obligation of the Parent, enforceable in accordance with its terms,
subject however to (i) the exercise of judicial discretion in accordance with
general principles of equity and (ii) bankruptcy, insolvency, reorganization,
moratorium and other similar laws affecting creditors’ rights heretofore or
hereafter enacted.
(c)           Noncontravention.  The execution, delivery and performance by the
Parent of the Transaction Documents to which it is a party, and the consummation
of the Transactions (i) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority or any third
party, except such as have been obtained or made and are in full force and
effect, (ii) do not violate (x) any applicable Law, (y) the Constituent
Documents of the Parent, or (z) any regulation or order of any Governmental
Authority applicable to the Parent, (iii) do not conflict with or result in a
default under any indenture, agreement or other instrument binding upon the
Parent or its assets, or give rise to a right thereunder to require any payment
to be made by the Parent and (iv) do not result in or require the creation of
any Lien upon or in respect of any assets of the Parent except as expressly
contemplated by the Loan Documents to which it is a party.
(d)           Legal Proceedings.  There are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Parent, threatened against or affecting the Parent or that
involve the Transaction Documents or the Transactions.
(e)           Compliance with Laws and Documents.  The Parent is in compliance
with (i) all Laws, regulations and orders of any Governmental Authority
(including the Laws, regulations and orders of the State of Delaware) applicable
to it or its property, (ii) all indentures, agreements and other instruments
binding upon it or its property, and (iii) the terms of the Parent’s Constituent
Documents and the Transaction Documents to which it is a party except, in each
instance other than clause (iii), to the extent that the failure to be in
compliance would not reasonably be expected to, individually or in the
aggregate, have a Material Adverse Effect.
(f)           Good Title; Absence of Liens.  The Parent is the owner of, and has
good and marketable title to, all of its properties and assets free and clear of
all Liens and, except as may be provided in this Agreement, its Constituent
Documents and any other Transaction Documents to which it is a party, has the
full power and authority to assign, transfer and pledge its properties and
assets (and any documents which are a part thereof), including all such
substitutions therefor and additions thereto, delivered under any Transaction
Documents to which it is a party.  No Liens or other contractual obligations or
indebtedness are chargeable to the Parent other than as expressly permitted by
the Transaction Documents.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
35

--------------------------------------------------------------------------------

 



(g)           Administrative Agent’s Lien on the Parent Collateral.  The
provisions of the Parent Security Agreement are effective to create in favor of
the Administrative Agent, for the benefit of the Lenders, a legal, valid and
enforceable first priority Lien on all right, title and interest of the Parent
in the Parent Collateral.  Except for filings completed prior to the Closing
Date, no filing or other action will be necessary to perfect or protect such
Liens.
(h)           No Material Adverse Effect.  Since the date of the Parent’s
formation, there has been no Material Adverse Effect, nor has there occurred any
event, condition, action or omission that, with the passage of time, would
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect.
(i)           Parent Account.  The Parent has established the Parent Account,
and the balance of the Parent Account on the date hereof is equal to, or in
excess of, $*.
(j)           Representations and Warranties of the Parent in Transaction
Documents.  Each of the representations and warranties of the Parent set forth
in any Transaction Document to which it is a party is true and correct in all
material respects (other than those representations and warranties that have
materiality or material adverse effect qualifiers, which shall be true and
correct in all respects) and is incorporated herein for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders as if set forth in full
herein.
(k)           Transactions Not Made in Contemplation of Insolvency; Sufficient
Capital.  The execution and delivery by the Parent of the Transaction Documents
to which it is a party and the consummation of the Transactions are not made (i)
in contemplation of the insolvency of the Parent or any of its Affiliates, (ii)
with the intent to hinder, delay or defraud creditors of the Parent or any of
its Affiliates, (iii) after the commission of any act of insolvency by the
Parent or any or its Affiliates, or (iv) without fair consideration.  The Parent
is not possessed of assets or capital unreasonably small in value in relation to
its business, and its remaining assets or capital will not be unreasonably small
in value after execution and delivery by the Parent of the Transaction Documents
and the consummation of the Transactions.  By consummating the Transactions, the
Parent does not intend to, or believe that it will, incur obligations beyond its
ability to pay such obligations as they become due.
(l)           Subsidiary.  The Parent has no equity interest in any Person other
than the Borrower.
(m)           No Other Business.  The Parent has engaged in no business since
its inception other than the business conducted pursuant to and contemplated by
the Transaction Documents to which it is a party.
(n)           Limited Purpose and Separateness.  The Parent conducts its affairs
in accordance with the requirements set forth in its Constituent Documents and
Section 5.02(m).

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
36

--------------------------------------------------------------------------------

 



(o)           Related Documents.  No provision of any document referred to or
incorporated by reference in a Transaction Document, and no additional matter
recited or assumed therein, is inconsistent with the factual assumptions relied
upon in the legal opinion of Barnes & Thornburg LLP, dated the date hereof,
regarding the consolidation of the assets and liabilities of the Beneficiary,
the Borrower or LNC with the Parent.
(p)           Investment Company Act.  The Parent is not, and after giving
effect to the Transactions will not be required to register as, an “investment
company” as defined in the Investment Company Act.
(q)           USA Patriot Act.  No issuance or amendment of a Letter of Credit
hereunder will be used in a manner that would violate the (i) Trading with the
Enemy Act, as amended, any of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended),
or any other enabling legislation or executive order relating thereto, or
(ii) the USA Patriot Act.
ARTICLE IV


CONDITIONS
SECTION 4.01.  Closing Date.  The obligation of the Issuing Lender to issue the
Letter of Credit on the date hereof shall not become effective until each of the
conditions to Issuance in Section 2.01 and each of the following conditions are
satisfied (or waived in accordance with Section 8.02):
(a)           The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of each Loan Document signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
each Loan Document, and each such Loan Document shall be reasonably satisfactory
in form and substance to the Administrative Agent and shall be in full force and
effect.
(b)           The Administrative Agent shall have received fully executed
originals or copies of each of the other Transaction Documents, the final Plan
of Operation and the Licensing Order, and all such agreements or orders, as the
case may be, shall be reasonably satisfactory in form and substance to the
Administrative Agent and shall be in full force and effect.
(c)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of counsel for the Borrower, the Parent, LNC and the Beneficiary, in
substantially the forms of Exhibits C-1, C-2, C-3 and C-4, and such other
certificates, resolutions, documents, agreements or

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
37

--------------------------------------------------------------------------------

 

instruments as the Administrative Agent may reasonably request.  The Borrower
and the Parent hereby request such counsel to deliver such opinions.
(d)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and, if applicable, good standing of the
Borrower, the Parent, LNC, the Beneficiary and the Underlying Ceding Company,
the authorization of the Transactions, requisite regulatory approvals and
third-party consents for the Transactions, if any, and any other legal matters
relating to the Borrower, the Parent, LNC, the Beneficiary and the Underlying
Ceding Company.
(e)           The Administrative Agent, the Issuing Lender and each Lender shall
have received payment in full of all fees and other amounts due and payable on
or prior to the Closing Date in accordance with the Loan Documents, including
reimbursement or payment of all expenses required to be reimbursed or paid by
the Loan Parties and/or their Affiliates hereunder and thereunder, to the extent
the Loan Parties and/or their Affiliates have received invoices in respect of
such fees and other amounts no later than the second (2nd) Business Day prior to
the Closing Date.
(f)           The Parent shall have made a capital contribution (in addition to
the initial capital contribution of $250,000) to the Borrower in the amount of
$*, which amount shall have been deposited into the Surplus Account.
(g)           The Beneficiary shall have made a capital contribution to the
Parent in the amount of $*.  $* of such amount shall have been deposited into
the Parent Account, with the remainder having been contributed to the Borrower.
(h)           The Borrower shall have an S&P Financial Strength Rating of at
least *.
The Administrative Agent shall notify the Loan Parties, LNC and the Lenders of
the Closing Date, and such notices shall be conclusive and binding.
SECTION 4.02.  Issuance or Amendment of the Letter Credit.  The obligation of
the Issuing Lender to issue or amend the Letter of Credit is subject to
compliance with the terms and conditions with respect to the Issuance of or
amendments to the Letter of Credit contained in Article II of this Agreement and
to the satisfaction of the following conditions (or waiver thereof in accordance
with Section 8.02), except that any amendment to the Letter of Credit, the sole
effect of which is to reduce the Outstanding LOC Amount, shall not be subject to
any of the following conditions precedent:
(a)           The representations and warranties of the Borrower and the Parent
set forth in this Agreement, of LNC set forth in the Fee Letter and of the
Beneficiary set forth in the Beneficiary Letter Agreement (i) shall be true and
correct on and as of the date of such Issuances if made on and as of said date,
and (ii) other than the representations and warranties set forth in

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
38

--------------------------------------------------------------------------------

 

Sections 3.01(j) and (k), shall be true and correct in all material respects
(except that such representations and warranties that are qualified by
materiality or material adverse effect shall be true and correct in all
respects) on and as of the date of such Issuance or amendment as if made on and
as of said date.
(b)           The Borrower, the Parent, LNC and the Beneficiary shall have
complied in all material respects with the covenants and undertakings of the
Borrower, the Parent, LNC and the Beneficiary, respectively, contained and/or
incorporated by reference in the Transaction Documents.
(c)           At the time of and immediately after giving effect to such
Issuance or amendment, no Default or Event of Default shall have occurred and be
continuing.
The Issuance of or the making of any amendment to the Letter of Credit shall be
deemed to constitute a representation and warranty by each Loan Party and LNC on
the date thereof as to the matters specified in paragraphs (a), (b) and (c) of
this Section.
ARTICLE V


COVENANTS
SECTION 5.01.  Borrower Covenants.  Until all LOC Disbursements have been
reimbursed and the Letter of Credit has expired, terminated or been cancelled
(and not otherwise replaced pursuant to the terms of the Loan Documents) and all
amounts due and payable under the Loan Documents have been paid in full, the
Borrower covenants and agrees with the Administrative Agent, the Issuing Lender
and the Lenders that:
(a)           Reporting Documents.  The Borrower will furnish or cause its
Affiliates to furnish, as the case may be, to the Administrative Agent, and the
Administrative Agent shall, upon request, distribute to the Lenders:
(i)           Statutory Financial Statements.
(A)           Promptly upon (but no later than the fifth (5th) Business Day
following) filing with the Applicable Insurance Regulatory Authority, and in any
event no later than (x) the sixtieth (60th) day after the end of each quarter or
year, as the case may be, the unaudited quarterly or annual financial
statements, as the case may be, of the Borrower prepared in accordance with SAP
with the first unaudited quarterly financial statement to be provided for the
quarter ending March 31, 2010 and the first unaudited annual financial statement
to be for the year ended December 31, 2009, and thereafter, and (y) the one
hundred and sixtieth (160th) day after the end of each year, the annual audited
financial statements of the Borrower prepared in accordance with SAP; and

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
39

--------------------------------------------------------------------------------

 



(B)           Concurrently with any delivery of financial statements pursuant to
clause (A) above, a certificate of a Financial Officer of the Borrower,
substantially in the form of the financial statement certificate attached hereto
as Exhibit E (x) certifying as to whether a Default or Event of Default has
occurred insofar as such Default or Event of Default relates to the Borrower or
to an agreement to which the Borrower is a party, and, if a Default or Event of
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (y) stating whether any change in
SAP, or in the application thereof, has occurred since the date of its most
recently delivered financial statements and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.
All financial statements delivered pursuant to this Section 5.01(a)(i) shall be
complete and correct in all material respects.
(ii)           Reports.
(A)           No later than the fifth (5th) Business Day following the delivery
thereof in final form to any rating agency, any report to a rating agency
related to the Borrower or the Transactions;
(B)           No later than the fifth (5th) Business Day following the receipt
thereof by the Borrower, or any of its Affiliates, any third party actuarial
report or review of the Borrower or the Subject Business;
(C)           No later than the twentieth (20th) day following the end of each
month, a report detailing both the capitalization of the Borrower as of the end
of such month and the aggregate investment activity of the Borrower during that
month, and a statement of Market Value and asset type of the present portfolio
of investments then held in the Surplus Account of the Borrower, and, as part of
the monthly report delivered after the end of each calendar quarter, a
certification as to whether the assets in the Surplus Account comply with the
Borrower Investment Guidelines;
(D)           No later than the fifth (5th) Business Day following the decision
thereof, written notice of any permitted statutory accounting practice or other
deviation from SAP that is proposed to be made applicable with respect to the
Borrower, together with a copy of such practice or other deviation. The Borrower
shall not implement such proposed practice or other deviation without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders),

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
40

--------------------------------------------------------------------------------

 

such consent not to be unreasonably withheld; provided, however, that nothing
herein shall require the Beneficiary to receive the consent of the
Administrative Agent (acting at the direction of the Required Lenders) for any
permitted statutory accounting practice or other deviation from SAP as it
relates to the Subject Business, the Transactions or otherwise;
(E)           No later than the fifth (5th) Business Day after the filing or
commencement thereof, written notice of the filing or commencement of any
action, suit or proceeding by or before any court, arbitrator or Governmental
Authority against or affecting the Borrower, or the threat of any such
proceeding;
(F)           As promptly as practicable after receipt, any notice from any
Governmental Authority that (1) the Borrower is being placed under regulatory
supervision, (2) any license, permit, charter or registration that is material
or otherwise necessary to the conduct of the Borrower’s business (including the
Subject Business) is to be suspended or revoked, (3) the Borrower is to cease
and desist any practice, procedure or policy employed by it in the conduct of
its business (including the Subject Business), and such practice, procedure or
policy, or the cessation of such practice, procedure or policy would have a
Material Adverse Effect or (4) is otherwise material to the Subject Business or
a Transaction Document;
(G)           No later than the fifth (5th) Business Day after the occurrence
thereof, any judgment, ruling, examination, proceeding, event, action or
communication, such as a hearing, fine, penalty, license suspension or
revocation or similar action, by or on behalf of the Commissioner that would
reasonably be expected to result in the disapproval, or the revocation of any
approval, by of on behalf of the Commissioner of any current or future payment
of any amounts due to the Administrative Agent, the Issuing Lender or the
Lenders hereunder;
(H)           No later than the twentieth (20th) day following the end of each
month, a report detailing expenses incurred by the Borrower in such period and,
to the extent the Borrower expects to pay a dividend on the Dividend Payment
Date, if any, in the current month, a compliance test evidencing the compliance
of such dividend payment with the requirements and conditions in respect thereof
in clause Ninth of the Priority of Payments and the Dividend Payment Formula;
(I)           No later than March 31 of each year, a report in respect of the
prior calendar year detailing actual financial performance of the Borrower
relative to the base case pro forma financial projections in the Deal Model;

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
41

--------------------------------------------------------------------------------

 



(J)           No later than February 20 and August 20 of each year, commencing
on February 20, 2010, mortality and lapsation actual-to-expected information in
respect of the Subject Business and Reinsurance Agreement, using expected
mortality and lapsation information based on Appendix D of the Milliman
Feasibility Study filed with the Department as part of the Application;
(K)           No later than the second (2nd) Business Day after receipt or
delivery by the Borrower, to the extent not otherwise delivered to the
Administrative Agent under a Loan Document, a copy of any report, notice or
other information received by, or delivered by, the Borrower under any of the
other Transaction Documents; and
(L)           As promptly as practicable after the Borrower or any of its
Affiliates becomes aware thereof, written notice of any occurrence or other
development that would reasonably be expected to have a Material Adverse Effect.
(iii)           Notices of Defaults.  Prompt written notice of the occurrence of
any Default or Event of Default accompanied by a statement of a Financial
Officer or other executive officer of the Borrower setting forth the details
thereof and any action taken or proposed to be taken with respect thereto.
(iv)           Other Information.
(A)           No later than the fifth (5th) Business Day following submission
thereof to, or receipt from, the Commissioner or any other Governmental
Authority (i) all reports, actuarial opinions, financial statements, pro forma
financial statements, assessments, examination reports and other written or
electronic communications (other than communications in the ordinary course and
relating to ministerial or other immaterial and routine matters) to or from the
Commissioner or any other Governmental Authority (to the extent not otherwise
covered by this Section 5.01(a)), and (ii) a written summary of any material
oral communication between the Borrower and either the Commissioner or any other
Governmental Authority related to the Transaction Documents or the Transactions;
and
(B)           As soon as reasonably practicable following receipt thereof, such
other documents, statements, reports or information as the Administrative Agent
(and during the continuance of a Default, the

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
42

--------------------------------------------------------------------------------

 

Lenders) may reasonably request insofar as such information is reasonably
related to the Transaction.
(b)           Conduct of Business; Existence.  The Borrower shall do or cause to
be done all things reasonably necessary to maintain its existence as a special
purpose financial captive insurance company organized under the Laws of the
State of Vermont, to preserve, renew and keep in full force and effect its legal
existence, its solvency, and the rights, licenses, permits, privileges and
franchises material to the conduct of the Subject Business.
(c)           Restriction on Business.  The Borrower shall not conduct any
business other than the reinsurance of the Subject Business pursuant to, and in
compliance with, the terms of the Reinsurance Agreement and such other
activities permitted by the Transaction Documents, and shall not change its name
or enter into any agreements or engage in any activity that would be
inconsistent with the factual assumptions stated in the legal opinion of Barnes
& Thornburg LLP, dated the date hereof, regarding the consolidation of the
assets and liabilities of the Beneficiary with the Borrower. The Borrower shall
not enter into any other contractual obligations other than the Transaction
Documents without the prior written consent of the Administrative Agent (acting
at the direction of the Required Lenders), such consent not to be unreasonably
withheld.
(d)           Compliance with Laws.  The Borrower shall comply in all material
respects with all applicable Laws, rules, regulations, and orders of, all
applicable restrictions imposed by, and all material permits and licenses issued
to the Borrower by, any Governmental Authority applicable to it, including
statutory insurance requirements.
(e)           Compliance with Constituent Documents and Transaction
Documents.  The Borrower shall comply with all of the terms and conditions of,
and its obligations under, and enforce its rights under, its Constituent
Documents and the Transaction Documents to which it is a party, including
enforcing any rights thereunder or under applicable Law in connection with an
improper draw on the Letter of Credit, and shall consult with, and obtain the
prior written consent of, the Administrative Agent (acting at the direction of
the Required Lenders), such consent not to be unreasonably withheld, conditioned
or delayed, before taking or consenting to any action, making any election, or
exercising any discretion under any of the Transaction Documents to which it is
a party; provided, that it may take any actions that are ministerial or routine
in nature that would not reasonably be expected to have any adverse consequences
to the Administrative Agent, the Issuing Lender or any Lender.
(f)           Amendments and Waivers.  The Borrower shall not amend, restate,
modify, supplement, assign, terminate, hypothecate, subordinate, discharge or
otherwise alter or waive, or consent to amendment, restatement, modification,
supplementation, assignment, termination, hypothecation, subordination,
dischargement or other alteration or waiver of any obligations of third parties
under, or enter into any agreement inconsistent with, any of its Constituent
Documents or the Transaction Documents to which it is a party without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders),

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
43

--------------------------------------------------------------------------------

 

such consent not to be unreasonably withheld, conditioned or delayed; provided
that nothing in this Section 5.01(f) shall prohibit or require the consent of
the Administrative Agent or the Required Lenders for amendments (i) to the Tax
Sharing Agreement or the Master Services Agreement, in each case, that are
necessary to add or delete a party thereto (other than the Borrower, the
Beneficiary and LNC), (ii) necessary to comply with changes to applicable Law,
or (iii) which do not affect the services provided to, or rights or obligations
of, the Borrower under any Transaction Documents; provided, further, that the
Administrative Agent shall receive written notice at least five (5) Business
Days prior to the execution date of any such permissible amendments.
(g)           Assignments.  Other than as contemplated in Section 5.01(h) below,
the Borrower shall not grant any Person any right to enforce its rights and
remedies against the Beneficiary under any Transaction Document or under
applicable Law.
(h)           Enforcement of Rights.  The Administrative Agent (acting at the
direction of the Required Lenders) shall have the right to enforce, in the name
of the Borrower, any right of the Borrower under the Transaction Documents and
under applicable Law and to take any actions in the name of the Borrower that
the Borrower has covenanted to take or has the right to take either (i) upon the
occurrence and continuation of a Default or an Event of Default or (ii) at any
time during which the Borrower fails to enforce such rights or take any actions
within three (3) Business Days of being directed to do so by the Administrative
Agent. The Borrower shall inform the Administrative Agent in writing of any such
occurrence under clause (i) or (ii) above no later than the second (2nd)
Business Day following such occurrence.
(i)           Enforcement.  Except as set forth in the Transaction Documents to
which it is a party, the Borrower shall not take any action, or fail to take any
action, if such action or inaction would reasonably be expected to interfere
with the enforcement of any rights of the Issuing Lender, the Lenders or the
Administrative Agent under any of the Transaction Documents or applicable Law.
(j)           Fundamental Changes.  The Borrower will not (i) consolidate or
merge with or into any Person or (ii) sell, convey, transfer or otherwise
dispose of, directly or indirectly, all or substantially all of the assets of
the Borrower to any other Person.
(k)           Limitations on Liens and Indebtedness.  The Borrower shall not
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by the Borrower, or assign or sell any income or
revenues (including accounts receivable) or rights in respect thereof, or incur
any Indebtedness, except such Liens and Indebtedness as are specifically
permitted under the terms of the Loan Documents.
(l)           Inspection Rights.  The Borrower shall permit any representative
designated by the Administrative Agent (acting at the direction of the Required
Lenders), upon reasonable prior notice, to examine the books and records of the
Borrower, and to discuss the affairs, finances and condition of the Borrower
with the Borrower’s officers, independent

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
44

--------------------------------------------------------------------------------

 

accountants, actuaries or other consultants no more than twice during each
twelve-month period hereunder and the Administrative Agent shall bear its own
expenses in connection with such access; provided, that in the event (x) an
Event of Default has occurred and is continuing, or (y) the performance of the
Subject Business materially deviates from the expectations reflected in the
information previously provided by the Borrower or any of its Affiliates to the
Issuing Lender or any of its Affiliates in connection with the issuance of the
Letter of Credit and the transactions contemplated hereby, in each case the
Administrative Agent or its representative shall have access as often as
reasonably necessary to obtain information related to the Borrower and its
affairs, finances and condition; provided, further, that the Borrower shall have
the right to be present at any such meetings with the Borrower’s independent
accountants, actuaries or other consultants.
(m)           Liquidation; Insolvency.  The Borrower shall not dissolve or
liquidate, in whole or in part, or, prior to the date that is one year (or, if
longer, such preference period then in effect) and one day after payment in full
of all amounts payable in respect of the Letter of Credit and any of its
obligations to the Administrative Agent and the Lenders, institute proceedings
to be adjudicated a bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against it, or file a petition seeking or
consenting to reorganization or relief under any applicable Debtor Relief Laws,
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of its, or a substantial part of its,
property, or make any assignment for the benefit of its creditors, or admit in
writing its inability to pay its debts generally as they become due, or take any
corporate action in furtherance of any such or any similar action.
(n)           Non-Consolidation.
(i)           The Borrower shall not have employees. The Borrower may enter into
service agreements with its Affiliates, such that the employees of such
Affiliates act on behalf of the Borrower; provided, that such employees shall at
all times hold themselves out to third parties as representatives of the
Borrower while performing duties under such service agreements.
(ii)           Any Affiliate of the Borrower that acts as an agent of the
Borrower shall so act solely through express agencies; provided, that each such
agent fully discloses to any third party the agency relationship with the
Borrower; and provided, further, that such parties receive fair compensation or
compensation consistent with regulatory requirements, as appropriate, from the
Borrower for the services provided.
(iii)           The Borrower shall not act as an agent for any of its
Affiliates.
(iv)           The Borrower shall not acquire, merge into or consolidate with
any Person or, to the fullest extent permitted by Law, dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of any of its
assets other than in accordance with the Transaction Documents, or change its
legal structure, fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the Laws of the
State of

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
45

--------------------------------------------------------------------------------

 

Vermont or to the fullest extent permitted by Law, seek dissolution or winding
up, in whole or in part.
(v)           The Borrower shall ensure that all actions of the Borrower are
duly authorized by its authorized personnel, as appropriate and in accordance
with its Constituent Documents.
(vi)           The Borrower shall use its name “Lincoln Reinsurance Company of
Vermont I” in all correspondence, and use separate stationery, invoices and
checks, except as otherwise provided in the Transaction Documents or required by
applicable Law.
(vii)           The Borrower shall maintain its own books, records, resolutions
and agreements, and such books and records, shall be adequate and sufficient to
identify all of its assets.
(viii)           The Borrower shall prepare financial statements and accounting
records for itself that are separate from the financial statements and
accounting records of its Affiliates that clearly identify the Borrower's
individual assets and liabilities and segregate them from those of its
Affiliates; provided, that the Borrower also may permit such financial
statements to be part of consolidated financial statements of another entity.
All such financial statements shall present fairly, in all material respects,
the financial position of the Borrower in all material respects.
(ix)           The Borrower shall not commingle funds or other assets of the
Borrower with those of its Affiliates or any other Person, shall not maintain
bank accounts or other depository accounts to which any of its Affiliates is an
account party, into which any of its Affiliates makes deposits or from which any
of its Affiliates has the power to make withdrawals, all except as provided in
the Transaction Documents or required by applicable Law.
(x)           The Borrower shall hold its assets in its own name.
(xi)           The Borrower shall not permit any of its Affiliates to pay any of
the Borrower's operating expenses  unless such operating expenses are paid by
such Affiliate pursuant to an agreement between such Affiliate and the Borrower
providing for the allocation of such expenses and such expenses are reimbursed
by the Borrower out of its own funds or such expenses are paid pursuant to the
Transaction Documents.  The Borrower shall not allow any Person to pay its
debts, liabilities and expenses except as permitted by the immediately preceding
sentence or fail to pay its debts, liabilities and expenses from its own assets
(including, as applicable, shared personnel and overhead expenses).
(xii)           The Borrower shall allocate fairly and reasonably any overhead
expenses that it shares with any Affiliates or any other Person, including, but
not limited to, paying for shared office space and services performed by any
employee of its Affiliates.
(xiii)           The Borrower shall at all times hold itself out to the public
as a legal entity separate and distinct from any other Person and shall act
solely in its own name and through its duly authorized officers or agents and
identify itself as a separate and distinct Person under its

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
46

--------------------------------------------------------------------------------

 

own name in order not to (x) mislead others as to the Person with which such
other party is transacting business, or (y) suggest that the Borrower is
responsible for the debts of any third party (including any Affiliate of the
Borrower, or any shareholder, partner, member, principal or Affiliate
thereof).  The Borrower shall correct any known misunderstandings regarding its
separate identity from its Affiliates.
(xiv)           Following the date hereof and subject to Section 5.01(c), the
Borrower shall not enter into any contract, agreement or arrangement with any of
its Affiliates except in the ordinary course of its business and on terms and
conditions at least as favorable to the Borrower as would be obtainable by the
Borrower at the relevant time in a comparable arm's-length transaction or series
of transactions with a Person other than an Affiliate thereof, as determined by
the Borrower.
(xv)           The Borrower shall maintain its assets in such a manner that is
or will not be costly or difficult to segregate, identify or ascertain its
assets from those of any other Person.
(xvi)           Other than to the extent permitted or required by the
Transaction Documents, the Borrower shall not assume, guarantee, become
obligated for, pay, or hold itself out to be responsible for, the Indebtedness
or obligations of any Affiliate or other Person and shall not consent to any of
its Affiliates assuming, granting, becoming obligated for, paying or holding
itself out to be responsible for the Indebtedness or obligation of the Borrower.
(xvii)           The Borrower shall not hold itself out as or be considered as a
department or division of (i) any stockholder, partner, principal, member or
Affiliate of the Borrower, (ii) any Affiliate of a stockholder, partner,
principal, member or Affiliate of the Borrower, or (iii) any other Person or
allow any Person to identify the Borrower as a department or division of that
Person.
(xviii)           The Borrower shall not conceal assets from any creditor, or
enter into any transaction with the intent to hinder, delay or defraud creditors
of the Borrower or the creditors of any other Person.
(xix)           As of the date hereof, the Borrower shall have adequate capital
and the Borrower will maintain, after the date hereof, adequate capital in light
of its contemplated business operations and for the normal obligations
reasonably foreseeable in a business of its size and character.
(xx)           The Borrower shall not pledge its assets for the benefit of any
other Person, make any loans or advances to any Person, acquire any obligations
or securities of any Affiliates, or consent to the granting of any consensual
Liens on its property by any of its Affiliates, except, in each case, as
permitted or required pursuant to the Loan Documents.
(xxi)           The Borrower shall observe strictly all organizational and
procedural formalities required by this Agreement, its Constituent Documents and
by applicable Law, as the case may

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
47

--------------------------------------------------------------------------------

 

be, including, but not limited to, in paying dividends or transferring any of
its assets to any of its Affiliates.
(xxii)           The Borrower shall have at least one independent director and
shall have a board of directors separate from that of its sole holder of common
stock and any other Person, and shall cause its board of directors to observe
all other corporate formalities.
(o)           Fraudulent Transfers.  The Borrower shall not knowingly accept any
assets that have been transferred to it for the purpose of defrauding any
creditor of the Borrower or any of its Affiliates.
(p)           Taxes.  The Borrower shall pay any material amount of Tax,
assessment, charge or fee due and payable with respect to its properties and
assets when due, other than those being contested in good faith, except as
otherwise provided in the Tax Sharing Agreement.
(q)           Dividends.  The Borrower shall not pay or declare any dividends or
other distributions to its shareholders except in accordance with, and subject
to the restrictions of, the Priority of Payments and the Dividend Payment
Formula.
(r)           Subsidiaries.                      The Borrower shall not form or
acquire, or cause to be formed or acquired, any Subsidiary or any other Person
in which it holds any equity interest.
(s)           Maintenance of Accounts of the Borrower.
(i)           The Borrower shall at all times maintain a Surplus Account with a
bank or trust company.  All funds received by the Borrower (including all net
settlements received under the Reinsurance Agreement) shall be deposited
directly into the Surplus Account before such funds are distributed in
accordance with the Priority of Payments below.
(ii)           To the extent the Market Value of assets in the Surplus Account
exceeds $250,000, the Borrower shall apply all such funds, without duplication,
in the following order of priority (the “Priority of Payments”); provided that
with respect to any unpaid Reimbursement Obligations, such payment shall only be
made to the extent that (i) the Borrower’s Total Adjusted Capital will equal or
exceed *% of the Borrower’s Company Action Level Risk Based Capital after giving
effect to such payment, or (ii) an Approval has been received in respect of all
or a portion of such payment if the Borrower’s Total Adjusted Capital will not
equal or exceed *% of the Borrower’s Company Action Level Risk Based Capital
after giving effect to such payment:
First, on any Business Day for the payment of any Taxes due and payable by the
Borrower as of such date, including payments due under the Tax Sharing
Agreement;

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
48

--------------------------------------------------------------------------------

 



Second, on any Business Day for the payment of that portion of the Borrower’s
Obligations consisting of (i) unpaid interest at the Drawn Rate on all
Reimbursement Obligations, and (ii) after all such unpaid interest has been paid
in full, unpaid principal of all Reimbursement Obligations, in each case, to the
extent due and payable in respect of amounts drawn under the Letter of Credit
that are not necessary for the payment of Covered Liabilities under the
Reinsurance Agreement, such payments to be effected ratably among the Lenders in
proportion to the respective amounts described in this clause Second that are
payable to them;
Third, on any Business Day for the payment of any amounts due and payable to the
Beneficiary in respect of Covered Liabilities and adjustments to the Funds
Withheld Account under, and subject to the terms of, the Reinsurance Agreement
as of such date;
Fourth, on any Business Day for the payment of Permitted Expenses incurred
directly by the Borrower that are due and payable on such date subject to an
aggregate per annum cap of $500,000, with such per annum cap amount increasing
each year thereafter by three percent (3%) from the previous year’s cap amount
commencing in calendar year 2010;
Fifth, at any time when an Event of Default has occurred and is continuing, on
any Business Day for payments in accordance with Section 6.03;
Sixth, to the extent not otherwise contemplated in clauses Second or Fifth
above, on any Business Day for the payment of that portion of the Borrower’s
Obligations consisting of interest, fees, indemnities, expenses and other
amounts (including reasonable attorneys fees and amounts payable under Sections
2.04 and 2.05 and unpaid interest at the Drawn Rate on all Reimbursement
Obligations, but excluding, fees due and payable pursuant to Section 2.03 and
the unpaid principal of the Reimbursement Obligations) payable to the
Administrative Agent, the Issuing Lender or the Lenders in their respective
capacities as such, ratably among the Administrative Agent, the Issuing Lender
and the Lenders in proportion to the respective amounts described in this clause
Sixth that are payable to them;
Seventh, to the extent not otherwise contemplated in clauses Second or Fifth
above, on any Business Day for the payment of that portion of the Borrower’s
Obligations consisting of accrued fees due and payable pursuant to Section 2.03;
Eighth, to the extent not otherwise contemplated in clauses Second or Fifth
above, on any Business Day for the payment of that portion of the Borrower’s

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
49

--------------------------------------------------------------------------------

 

Obligations consisting of unpaid principal of the Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Eighth that are held by them; and
Ninth, on any Dividend Payment Date, for the payment of dividends in accordance
with, and subject to the restrictions of, the Dividend Payment Formula as set
forth on Exhibit G hereto.  
For the avoidance of doubt, the parties acknowledge and agree that the Letter of
Credit shall not be deemed to be held by the Borrower in the Surplus Account and
used by the Borrower to satisfy its minimum capital and surplus requirement
pursuant to Title 8, Part 3, Chapter 141, Subchapter 4, Section 6048g of the
Vermont Statutes Annotated.
(t)           Issuance of Shares.  Other than any common stock issued to the
Parent, the Borrower shall not issue any shares or rights, warrants or options
in respect of capital shares or securities convertible into or exchangeable for
shares.
(u)           Delivery of Reports and Other Information.  The Borrower shall
enforce all the Borrower’s rights and remedies under the Transaction Documents
to obtain assistance, cooperation, documents, reports and other information that
it is entitled to receive under the Transaction Documents, including annual cash
flow testing reports by the Borrower’s Appointed Actuary, monthly statistics
with respect to amounts paid and received under the Reinsurance Agreement, the
capitalization of the Borrower, and mortality, lapsation, and other information
regarding the Subject Business.  The Borrower shall deliver to the
Administrative Agent (for distribution upon request to the Lenders) a copy of
any such written notice, advice, demand, statement, request, report or other
communication delivered to any other party or received from any other party
under any Transaction Document at the address as specified in Section 8.01
hereof.  Such delivery to the Administrative Agent shall, with respect to any
such written notice, advice, demand, statement, request, report or other
communication, be made simultaneously with delivery to such other party and,
with respect to any such written notice, advice, demand, statement, request,
report or other communication received from any other party, be made as promptly
as practicable upon receipt thereof by the Borrower.
(v)           Exemption from Investment Company Registration.  The Borrower
shall take all actions necessary so as to be exempt from registration under the
Investment Company Act.
(w)           Disputes Relating to Market Value Calculations.  In the event that
the Administrative Agent (acting at the direction of the Required Lenders)
disputes, in connection with any Transaction Document, the calculation of Market
Value with respect to any assets as reported to it (whether through a
certificate or report delivered hereunder or otherwise), the Administrative
Agent and Borrower shall cooperate in good faith to resolve such dispute as
promptly as practicable.  In the event that the parties cannot resolve such
dispute on or prior to

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
50

--------------------------------------------------------------------------------

 

the fifth (5th) Business Day following notification by the Administrative Agent
to the Borrower of such dispute, the parties shall conduct a poll of three (3)
Primary Dealers to determine the fair market value assigned to the subject
asset(s) as of and for the relevant time period.  The arithmetic mean of such
fair market values for such time period shall be the Market Value in respect
thereof.
(x)           Margin Stock.                                 The Borrower is not
engaged and will not engage, principally or as one of its important activities,
in the business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the FRB), or extending credit for the purpose of
purchasing or carrying margin stock.  Following the application of the proceeds
of each drawing under the Letter of Credit, not more than 25% of the value of
the assets of the Borrower will be margin stock.
(y)           Further Assurances.                                The Borrower
shall, upon request of the Administrative Agent (acting at the direction of the
Required Lenders), from time to time, execute, acknowledge and deliver, or cause
to be executed, acknowledged and delivered, within a reasonable period after
such request, such amendments or supplements to the Transaction Documents to
which it is a party, subject to the terms hereof and thereof, and such further
instruments and take such further action as (in each case) may be necessary or
desirable to effect the intention, performance and provisions of the Transaction
Documents to which it is a party.
SECTION 5.02.  Parent Covenants.  Until all LOC Disbursements have been
reimbursed and the Letter of Credit has expired, terminated or been cancelled
(and not otherwise replaced pursuant to the terms of the Loan Documents) and all
amounts due and payable under the Loan Documents have been paid in full, the
Parent covenants and agrees with the Administrative Agent, the Issuing Lender
and the Lenders that:
(a)           Reporting Documents.  The Parent will furnish or cause its
Affiliates to furnish, as the case may be, to the Administrative Agent, and the
Administrative Agent shall, upon request, distribute to the Lenders:
(i)           Parent GAAP Financial Statements.   No later than (x) the sixtieth
(60th) day after the end of each quarter to the extent prepared, the unaudited
quarterly financial statements of the Parent prepared in accordance with GAAP,
with the first unaudited quarterly financial statement to be provided for the
first quarter ending March 31, 2010, and thereafter, and (y) the one hundred and
sixtieth (160th) day after the end of each year, the annual audited financial
statements of the Parent prepared in accordance with GAAP.
(ii)           Reports.
(A)           No later than the twentieth (20th) calendar day following the end
of each month, a report detailing both the capitalization of the Parent as of
the end of such month and the aggregate investment activity

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
51

--------------------------------------------------------------------------------

 

of the Parent during such month, and a statement of the Market Value and
asset-type of investments then held in the Parent Account and, as part of the
monthly report delivered after the end of each calendar quarter, a certificate
as to whether the assets in the Parent Account comply with the Parent Investment
Guidelines;
(B)           No later than the fifth (5th) Business Day after the filing or
commencement thereof, written notice of the filing or commencement of any
action, suit or proceeding by or before any court, arbitrator or Governmental
Authority against or affecting the Parent, or the threat of any such proceeding;
(C)           As promptly as practicable after receipt, any notice from any
Governmental Authority that (1) the Parent is being placed under regulatory
supervision, (2) any license, permit, charter or registration that is material
or otherwise necessary to the conduct of the Parent’s business is to be
suspended or revoked, (3) the Parent is to cease and desist any practice,
procedure or policy employed by it in the conduct of its business, and such
practice, procedure or policy, or the cessation of such practice, procedure or
policy would have a Material Adverse Effect or (4) is otherwise material to a
Transaction Document;
(D)            As promptly as practicable after the Parent or any of its
Affiliates becomes aware thereof, written notice of any occurrence or other
development that would reasonably be expected to have a Material Adverse Effect
on the Parent; and
 (E)           No later than the fifth (5th) Business Day prior to the Fee
Payment Date on which the Parent expects to pay a dividend or make any other
distribution to its members, a compliance test evidencing the compliance of such
dividend or distribution payment with the requirements and conditions in respect
thereof in clause Sixth of the Parent Priority of Payments.
(iii)           Notices of Defaults.  Prompt written notice of the occurrence of
any Default or Event of Default accompanied by a statement of a Financial
Officer or other executive officer of the Parent setting forth the details
thereof and any action taken or proposed to be taken with respect thereto.
(iv)           Other Information.  As soon as reasonably practicable following
receipt thereof, such other documents, statements, reports or information as the
Administrative Agent (and during the continuance of a Default, the Lenders) may
request insofar as such information is reasonably related to the Transaction.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
52

--------------------------------------------------------------------------------

 



(b)           Conduct of Business; Existence.  The Parent shall do or cause to
be done all things reasonably necessary to maintain its existence as a limited
liability company organized under the Laws of the State of Delaware, to
preserve, renew and keep in full force and effect its legal existence, its
solvency, and the rights, licenses, permits, privileges and franchises material
to the conduct of its business.
(c)           Restriction on Business.  The Parent shall not conduct any
business other than pursuant to, and in compliance with, the terms of this
Agreement and the Fee Letter, and shall not change its name or enter into any
agreements or engage in any activity that would be inconsistent with the factual
assumptions stated in the legal opinion of Barnes & Thornburg LLP, dated the
date hereof, regarding the consolidation of the assets and liabilities of the
Beneficiary with the Parent.  The Parent shall not enter into any other
contractual obligations other than the Transaction Documents without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders), such consent not to be unreasonably withheld.
(d)           Compliance with Laws.  The Parent shall comply in all material
respects with all applicable Laws, rules, regulations, and orders of, all
applicable restrictions imposed by, and all material permits and licenses issued
to the Parent by, any Governmental Authority applicable to it.
(e)           Compliance with Constituent Documents and Transaction
Documents.  The Parent shall comply with all of the terms and conditions of, and
its obligations under, and enforce its rights under, its Constituent Documents
and the Transaction Documents to which it is a party, and shall consult with,
and obtain the prior written consent of, the Administrative Agent (acting at the
direction of the Required Lenders), such consent not to be unreasonably
withheld, conditioned or delayed, before taking or consenting to any action,
making any election, or exercising any discretion under any of the Transaction
Documents to which it is a party; provided, that it may take any actions that
are ministerial or routine in nature that would not reasonably be expected to
have any adverse consequences to the Administrative Agent, the Issuing Lender or
any Lender.
(f)           Amendments and Waivers.  The Parent shall not amend, restate,
modify, supplement, assign, terminate, hypothecate, subordinate, discharge or
otherwise alter or waive, or consent to amendment, restatement, modification,
supplementation, assignment, termination, hypothecation, subordination,
dischargement or other alteration or waiver of any obligations of third parties
under, or enter into any agreement inconsistent with, any of its Constituent
Documents or the Transaction Documents to which it is a party without the prior
written consent of the Administrative Agent (acting at the direction of the
Required Lenders) such consent not to be unreasonably withheld, conditioned or
delayed; provided, that nothing in this Section 5.02(f) shall prohibit or
require the consent of the Administrative Agent or the Required Lenders for
amendments (i) necessary to comply with changes to applicable Law, or (ii) which
do not affect the services provided to, or rights or obligations of, the Parent
under any Transaction

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
53

--------------------------------------------------------------------------------

 

Documents; provided, further, that the Administrative Agent shall receive
written notice at least five (5) Business Days prior to the execution date of
any such permissible amendments.
(g)           Enforcement of Rights.  The Administrative Agent (acting at the
direction of the Required Lenders) shall have the right to enforce, in the name
of the Parent, any right of the Parent under the Transaction Documents and under
applicable Law and to take any actions in the name of the Parent that the Parent
has covenanted to take or has the right to take either (i) upon the occurrence
and continuation of a Default or an Event of Default or (ii) at any time during
which the Parent fails to enforce such rights or take any actions within three
(3) Business Days of being directed to do so by the Administrative Agent.  The
Parent shall inform the Administrative Agent in writing of any such occurrence
under clause (i) or (ii) above no later than the second (2nd) Business Day
following such occurrence.
(h)           Enforcement.  Except as set forth in the Transaction Documents to
which it is a party, the Parent shall not take any action, or fail to take any
action, if such action or inaction would reasonably be expected to interfere
with the enforcement of any rights of the Issuing Lender, the Lenders or the
Administrative Agent under any of the Transaction Documents or applicable Law.
(i)           Fundamental Changes.  The Parent will not (i) consolidate or merge
with or into any Person or (ii) sell, convey, transfer or otherwise dispose of,
directly or indirectly, all or substantially all of the assets of the Parent to
any other Person.
(j)           Limitations on Liens and Indebtedness.  The Parent shall not
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by the Parent, or assign or sell any income or
revenues (including accounts receivable) or rights in respect thereof, or incur
any Indebtedness, except such Liens and Indebtedness as are specifically
permitted under the terms of the Loan Documents.
(k)           Inspection Rights.  The Parent shall permit any representative
designated by the Administrative Agent (acting at the direction of the Required
Lenders), upon reasonable prior notice, to examine the books and records of the
Parent, and to discuss the affairs, finances and condition of the Parent with
the Parent’s officers, independent accountants, actuaries or other consultants
no more than twice during each twelve-month period hereunder and the
Administrative Agent shall bear its own expenses in connection with such access;
provided, that in the event (x) an Event of Default has occurred and is
continuing, or (y) the performance of the Subject Business materially deviates
from the expectations reflected in the information previously provided by the
Borrower or any of its Affiliates to the Issuing Lender or any of its Affiliates
in connection with the issuance of the Letter of Credit and the transactions
contemplated hereby, in each case the Administrative Agent or its representative
shall have access as often as reasonably necessary to obtain information related
to the Parent and its affairs, finances and condition; provided, further, that
the Parent shall have the right to be present at any such meetings with the
Parent’s independent accountants, actuaries or other consultants.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
54

--------------------------------------------------------------------------------

 



(l)           Liquidation; Insolvency.  The Parent shall not dissolve or
liquidate, in whole or in part, or, prior to the date that is one year (or, if
longer, such preference period then in effect) and one day after payment in full
of all amounts payable in respect of the Letter of Credit and any of its
obligations to the Administrative Agent and the Lenders, institute proceedings
to be adjudicated a bankrupt or insolvent, or consent to the institution of
bankruptcy or insolvency proceedings against it, or file a petition seeking or
consenting to reorganization or relief under any applicable Debtor Relief Laws,
or consent to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of its, or a substantial part of its,
property, or make any assignment for the benefit of its creditors, or admit in
writing its inability to pay its debts generally as they become due, or take any
corporate action in furtherance of any such or any similar action.
(m)           Non-Consolidation.
(i)           The Parent shall not have employees.  The Parent may enter into
service agreements with its Affiliates, such that the employees of such
Affiliates act on behalf of the Parent; provided, that such employees shall at
all times hold themselves out to third parties as representatives of the Parent
while performing duties under such service agreements.
(ii)           Any Affiliate of the Parent that acts as an agent of the Parent
shall so act solely through express agencies; provided, that each such agent
fully discloses to any third party the agency relationship with the Parent; and
provided, further, that such parties receive fair compensation or compensation
consistent with regulatory requirements, as appropriate, from the Parent for the
services provided.
(iii)           The Parent shall not act as an agent for any of its Affiliates.
(iv)           The Parent shall not acquire, merge into or consolidate with any
Person or, to the fullest extent permitted by Law, dissolve, terminate or
liquidate in whole or in part, transfer or otherwise dispose of any of its
assets other than in accordance with the Transaction Documents, or change its
legal structure, fail to preserve its existence as an entity duly organized,
validly existing and in good standing (if applicable) under the Laws of the
State of Delaware or to the fullest extent permitted by Law, seek dissolution or
winding up, in whole or in part.
(v)           The Parent shall ensure that all actions of the Parent are duly
authorized by its authorized personnel, as appropriate and in accordance with
its Constituent Documents.
(vi)           The Parent shall use its name “Lincoln Financial Holdings, LLC
II” in all correspondence, and use separate stationery, invoices and checks,
except as otherwise provided in the Transaction Documents or required by
applicable Law.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
55

--------------------------------------------------------------------------------

 



(vii)           The Parent shall maintain its own books, records, resolutions
and agreements, and such books and records, shall be adequate and sufficient to
identify all of its assets.
(viii)           The Parent shall prepare financial statements and accounting
records for itself that are separate from the financial statements and
accounting records of its Affiliates that clearly identify the Parent's
individual assets and liabilities and segregate them from those of its
Affiliates; provided, that the Parent also may permit such financial statements
to be part of consolidated financial statements of another entity.  All such
financial statements shall present fairly, in all material respects, the
financial position of the Parent.
(ix)           The Parent shall not commingle funds or other assets of the
Parent with those of its Affiliates or any other Person, shall not maintain bank
accounts or other depository accounts to which any of its Affiliates is an
account party, into which any of its Affiliates makes deposits or from which any
of its Affiliates has the power to make withdrawals, all except as provided in
the Transaction Documents or required by applicable Law.
(x)           The Parent shall hold its assets in its own name.
(xi)           The Parent shall not permit any of its Affiliates to pay any of
the Parent's operating expenses unless such operating expenses are paid by such
Affiliate pursuant to an agreement between such Affiliate and the Parent
providing for the allocation of such expenses and such expenses are reimbursed
by the Parent out of its own funds.  The Parent shall not allow any Person to
pay its debts, liabilities and expenses except as permitted by the immediately
preceding sentence or fail to pay its debts, liabilities and expenses from its
own assets (including, as applicable, shared personnel and overhead expenses).
(xii)           The Parent shall allocate fairly and reasonably any overhead
expenses that it shares with any Affiliates or any other Person, including, but
not limited to, paying for shared office space and services performed by any
employee of its Affiliates.
(xiii)           The Parent shall at all times hold itself out to the public as
a legal entity separate and distinct from any other Person and shall act solely
in its own name and through its duly authorized officers or agents and identify
itself as a separate and distinct Person under its own name in order not to (x)
mislead others as to the Person with which such other party is transacting
business, or (y) suggest that the Parent is responsible for the debts of any
third party (including any Affiliate of the Parent, or any shareholder, partner,
member, principal or Affiliate thereof).  The Parent shall correct any known
misunderstandings regarding its separate identity from its Affiliates.
(xiv)           Following the date hereof and subject to Section 5.02(c), the
Parent shall not enter into any contract, agreement or arrangement with any of
its Affiliates except in the ordinary course of its business and on terms and
conditions at least as favorable to the Parent as would be

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
56

--------------------------------------------------------------------------------

 

obtainable by the Parent at the relevant time in a comparable arm's-length
transaction or series of transactions with a Person other than an Affiliate
thereof, as determined by the Parent.
(xv)           The Parent shall maintain its assets in such a manner that is or
will not be costly or difficult to segregate, identify or ascertain its assets
from those of any other Person.
(xvi)           Other than as required by this Agreement, the Fee Letter and the
Beneficiary Letter Agreement, the Parent shall not assume, guarantee, become
obligated for, pay, or hold itself out to be responsible for, the Indebtedness
or obligations of any Affiliate or other Person and shall not consent to any of
its Affiliates assuming, granting, becoming obligated for, paying or holding
itself out to be responsible for the Indebtedness or obligation of the Parent.
(xvii)           The Parent shall not hold itself out as or be considered as a
department or division of (i) any stockholder, partner, principal, member or
Affiliate of the Parent, (ii) any Affiliate of a stockholder, partner,
principal, member or Affiliate of the Parent, or (iii) any other Person or allow
any Person to identify the Parent as a department or division of that Person.
(xviii)           The Parent shall not conceal assets from any creditor, or
enter into any transaction with the intent to hinder, delay or defraud creditors
of the Parent or the creditors of any other Person.
(xix)           As of the date hereof, the Parent shall have adequate capital
and the Parent will maintain, after the date hereof, adequate capital in light
of its contemplated business operations and for the normal obligations
reasonably foreseeable in a business of its size and character.
(xx)           The Parent shall not pledge its assets for the benefit of any
other Person, make any loans or advances to any Person, acquire any obligations
or securities of any Affiliates, or consent to the granting of any consensual
Liens on its property by any of its Affiliates, except, in each case, as
permitted or required pursuant to the Loan Documents.
(xxi)           The Parent shall observe strictly all organizational and
procedural formalities required by this Agreement, its Constituent Documents and
by applicable Law, as the case may be, including, but not limited to, in paying
dividends or transferring any of its assets to any of its Affiliates.
(xxii)           The Parent shall have at least one independent manager and
shall have a managing committee separate from that of its sole member and any
other Person, and shall cause its managing committee to observe all other
limited liability company formalities.
(n)           Fraudulent Transfers.  The Parent shall not knowingly accept any
assets that have been transferred to it for the purpose of defrauding any
creditor of the Parent or any of its Affiliates.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
57

--------------------------------------------------------------------------------

 



(o)           Dividends.  The Parent shall not pay or declare any dividends or
other distributions to its members except in accordance with, and subject to the
restrictions of, the Parent Priority of Payments.
(p)           Maintenance of Accounts; Use of Funds.  The Parent shall at all
times maintain the Parent Account with a bank or trust company.  All funds
received by the Parent shall be deposited directly into the Parent Account and
shall be applied, without duplication, only in the following order of priority
(the “Parent Priority of Payments”):
(i)           First, on any Business Day for the payment of any Taxes due and
payable by the Parent as of such date;
(ii)           Second, at any time when an Event of Default has occurred and is
continuing, on any Business Day for payments in accordance with Section 6.03;
(iii)           Third, to the extent not otherwise contemplated in clause Second
above, on any Business Day for the payment of that portion of the Loan Parties’
Obligations consisting of interest, fees, indemnities, expenses and other
amounts (including reasonable attorneys fees and amounts payable under Sections
2.04 and 2.05 and unpaid interest at the Drawn Rate on all Reimbursement
Obligations, but excluding fees due and payable pursuant to Section 2.03 and
unpaid principal of the Reimbursement Obligations) payable to the Administrative
Agent, the Issuing Lender or the Lenders in their respective capacities as such,
ratably among the Administrative Agent, the Issuing Lender and the Lenders in
proportion to the respective amounts described in this clause Third that are
payable to them;
(iv)           Fourth, to the extent not otherwise contemplated in clause Second
above, on any Business Day for the payment of that portion of the Loan Parties’
Obligations consisting of accrued fees due and payable pursuant to Section 2.03;
(v)           Fifth, to the extent not otherwise contemplated in clause Second
above, on any Business Day for the payment of that portion of the Loan Parties’
Obligations consisting of unpaid principal of the Reimbursement Obligations,
ratably among the Lenders in proportion to the respective amounts described in
this clause Fifth that are held by them; and
(vi)           Sixth, on any Fee Payment Date following the initial Dividend
Payment Date on which the Borrower has paid a dividend in accordance with, and
subject to the conditions of, clause Ninth of the Priority of Payments and the
Dividend Payment Formula, for the payment of dividends or distributions to the
Beneficiary in an amount equal to the excess, if any, of the Market Value of
assets in the Parent Account over the amount set forth on Exhibit H in respect
of such date.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
58

--------------------------------------------------------------------------------

 



(q)           Subsidiaries.  The Parent shall not form or acquire, or cause to
be formed or acquired, any Subsidiary or any other Person in which it holds any
equity interest.
(r)           Issuance of Membership Interests.  Other than any membership
interests issued to the Beneficiary, the Parent shall not issue any membership
interests or rights, warrants or options in respect of membership interests or
securities convertible into or exchangeable for membership interests.
(s)           Delivery of Reports and Other Information.  The Parent shall
enforce all the Parent’s rights and remedies under the Transaction Documents, if
any, to obtain assistance, cooperation, documents, reports and other information
that it is entitled to receive under the Transaction Documents.  The Parent
shall deliver to the Administrative Agent (for distribution upon request to the
Lenders) a copy of any such written notice, advice, demand, statement, request,
report or other communication delivered to any other party or received from any
other party under any Transaction Document at the address as specified in
Section 8.01 hereof.  Such delivery to the Administrative Agent shall, with
respect to any such written notice, advice, demand, statement, request, report
or other communication, be made simultaneously with delivery to such other party
and, with respect to any such written notice, advice, demand, statement,
request, report or other communication received from any other party, be made as
promptly as practicable upon receipt thereof by the Parent.
(t)           Exemption from Investment Company Registration.  The Parent shall
take all actions necessary so as to be exempt from registration under the
Investment Company Act.
(u)           Disputes Relating to Market Value Calculations.  In the event that
the Administrative Agent (acting at the direction of the Required Lenders)
disputes, in connection with any Transaction Document, the calculation of Market
Value with respect to any assets as reported to it (whether through a
certificate or report delivered hereunder or otherwise), the Administrative
Agent and the Parent shall cooperate in good faith to resolve such dispute as
promptly as practicable.  In the event that the parties cannot resolve such
dispute on or prior to the fifth (5th) Business Day following notification by
the Administrative Agent to the Parent of such dispute, the parties shall
conduct a poll of three (3) Primary Dealers to determine the fair market value
assigned to the subject asset(s) as of and for the relevant time period.  The
arithmetic mean of such fair market values for such time period shall be the
Market Value in respect thereof.
(v)           Change of Control.   The Parent shall not enter into any
arrangement with the purpose of selling, hypothecating, pledging, assigning,
transferring, encumbering or otherwise, directly or indirectly, through a
transfer of assets or synthetically, its interest in the Borrower, or cause any
Affiliate to enter into any arrangement with the purpose of selling,
hypothecating, pledging, assigning, transferring, encumbering or otherwise,
directly or indirectly, through a transfer of assets or synthetically, its
interest in the Borrower.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
59

--------------------------------------------------------------------------------

 



(w)           Margin Stock.   The Parent is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin
stock.  Following the application of the proceeds of each drawing under the
Letter of Credit, not more than 25% of the value of the assets of either the
Parent or the Parent and the Borrower on a consolidated basis will be margin
stock.
(x)           Further Assurances.  The Parent shall, upon request of the
Administrative Agent (acting at the direction of the Required Lenders), from
time to time, execute, acknowledge and deliver, or cause to be executed,
acknowledged and delivered, within a reasonable period after such request, such
amendments or supplements to the Transaction Documents to which it is a party,
subject to the terms hereof and thereof, and such further instruments and take
such further action as (in each case) may be necessary or desirable to effect
the intention, performance and provisions of the Transaction Documents to which
it is a party.
ARTICLE VI


EVENTS OF DEFAULT
SECTION 6.01.  Events of Default.  If any of the following events shall occur,
such event shall constitute an “Event of Default” hereunder:
(a)           any of the Borrower, the Parent, LNC or the Beneficiary shall fail
(i) to make any payment (including posting of collateral) within one Business
Day following when due of any Reimbursement Obligations, interest thereon or
fees due to the Issuing Lender, the Administrative Agent or the Lenders under
this Agreement or any other Transaction Document to which it is a party, or (ii)
to make any payment of any other amount when due (after giving effect to any
applicable grace period) under the terms of this Agreement or any other
Transaction Document to which it is a party; provided, that, in the case of
clauses (i) and (ii) above, such failure by the Borrower shall not constitute an
Event of Default (x) in the case of any unpaid Reimbursement Obligations, to the
extent such payment would cause the Borrower’s Total Adjusted Capital following
such payment to be less than *% of its Company Action Level Risk Based Capital
and no Approval has been given by the Commissioner in respect of such payment,
or (y) in any other case, if the Borrower fails to pay any such amounts when due
at a time when $250,000 or less remains in the Surplus Account; provided,
further, that, in the case of clauses (i) and (ii) above, such failure by the
Parent shall not constitute an Event of Default if the Parent fails to pay any
such amounts when due at a time no amounts remain in the Parent Account;
(b)           any representation or warranty made or deemed made, by the
Borrower, the Parent, LNC and/or the Beneficiary in any Transaction Document to
which it is a party, or incorporated by reference therein, or in any amendment
or waiver thereof, or in any certificate delivered pursuant to any Transaction
Document or any amendment or waiver thereof, shall

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
60

--------------------------------------------------------------------------------

 

prove to have been incorrect in any material respect when made or deemed made,
as the case may be, or when delivered;
(c)           (i) (A) the Borrower shall fail to observe or perform in any
material respect any covenant or agreement contained in Sections 5.01(b), (c),
(f), (g), (i) through (k), (m), (o), (q) through (t), (v) or (x) of this
Agreement, or (B) the Parent shall fail to observe or perform in any material
respect any covenant or agreement contained in Sections 5.02(b), (c), (f), (i),
(j), (l), (n), (o) through (r), (t), (v) or (w) of this Agreement; (ii) the
Borrower or the Parent shall fail to observe or perform in any material respect
any covenant or agreement contained in Sections 5(a) and (b) of the Security
Agreement under which such party is the pledgor; or (iii) the Beneficiary shall
fail to observe or perform in any material respect any covenant or agreement
contained in Article IV, Sections 2(2) and 2(3), Article V, Sections 1 and 2(c)
and (d), and Article XII, Section 3 of the Reinsurance Agreement, and Sections
2(d), (e), (i) through (l), (r), the first two sentences of (t), (u), (v), or
(y) of the Beneficiary Letter Agreement;
(d)           the Borrower, the Parent, LNC, the Beneficiary or the Underlying
Ceding Company shall fail to observe or perform in any material respect any
covenant or agreement contained in or incorporated by reference into any
Transaction Document (other than those specified in clauses (a), (b) and (c) of
this Section 6.01), and such failure shall continue unremedied for a period of
ten (10) Business Days following the earlier of (i) the date on which the
Borrower, the Parent, LNC, the Beneficiary or the Underlying Ceding Company
learned of such failure, and (ii) receipt of written notice thereof by the
Borrower, the Parent or LNC from the Administrative Agent or any Lender;
(e)           any Transaction Document becomes illegal or it becomes unlawful
for the Borrower, the Parent, LNC or the Beneficiary to perform their respective
obligations under any Transaction Document;
(f)           any transaction occurs, whether a merger, sale, asset sale or
otherwise, as a result of which the Borrower or the Parent fails to be an
Affiliate of the Beneficiary;
(g)           the Borrower, the Parent, LNC or the Beneficiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Debtor Relief Laws now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in Section
6.01(h), (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, liquidator or similar official for the
Borrower, the Parent, LNC or the Beneficiary or for a substantial part of any of
their respective assets, (iv) file an answer admitting the material allegations
of a petition filed against it in any such proceeding, (v) make a general
assignment for the benefit of creditors or (vi) take any action for the purpose
of effecting any of the foregoing;
(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower, the

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
61

--------------------------------------------------------------------------------

 

Parent, LNC or the Beneficiary, or their respective debts, or of a substantial
part of their respective assets, under any Debtor Relief Laws now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, liquidator or similar official for the Borrower, the
Parent, LNC or the Beneficiary or for a substantial part of any of their
respective assets, and, in any such case, such proceeding or petition shall
continue undismissed for thirty (30) days (in the case of the Borrower and the
Parent) and forty-five (45) days (in the case of LNC and the Beneficiary) or an
order or decree approving or ordering any of the foregoing shall be entered;
(i)           the Borrower’s S&P Financial Strength Rating shall be less than *
or the Beneficiary shall fail to have a minimum consolidated net worth at the
end of any fiscal quarter of at least $250,000; 
(j)           any condition precedent specified in Sections 2.01, 2.02(c),
2.02(d), 4.01 or 4.02 proves not to have been satisfied (other than any such
condition precedent waived by the Administrative Agent at the direction of the
Required Lenders); or
(k)           the Administrative Agent’s Liens on the Collateral granted
pursuant to the Security Agreements shall cease to be first priority perfected
Liens in accordance with the requirements of the Loan Documents.
SECTION 6.02.  Remedies Upon an Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, with written notice to the
Borrower, the Parent and the Beneficiary, take any or all of the following
actions at the same or different times, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower and the Parent:
(a)           declare any obligation of the Issuing Lender to issue the Letter
of Credit or to make amendments to be terminated, whereupon such obligations to
issue the Letter of Credit or to make amendments shall be terminated (other than
amendments which have the sole effect of reducing the Outstanding LOC Amount);
(b)           declare all fees, payments and Obligations of any and every kind
owing by the Borrower, the Parent and LNC to the Lenders, the Issuing Lender and
the Administrative Agent under the Loan Documents to be immediately due and
payable, whereupon such amounts shall become immediately due and payable;
(c)           require that the Loan Parties Collateralize the Outstanding LOC
Amount; or
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Security Agreements and the
other Loan Documents or applicable Law;

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
62

--------------------------------------------------------------------------------

 



provided, that upon the occurrence of an event in Section 6.01(g) or (h),
without the requirement of any notice to the Borrower, the Parent or the
Beneficiary or any other act by the Administrative Agent or any Lender, the
obligation of the Issuing Lender to issue the Letter of Credit or to make
amendments shall automatically terminate, the unpaid principal amount of all
outstanding Reimbursement Obligations and all interest, fees, payments and other
Obligations and amounts under the Loan Documents as aforesaid shall
automatically become due and payable, and the obligation of the Loan Parties to
Collateralize the Outstanding LOC Amount shall automatically become effective,
in each case without presentment, demand, protest or notice of any kind, all of
which are hereby waived by each of the Loan Parties.
SECTION 6.03.  Application of Funds.  After the exercise of remedies provided
for in Section 6.02 (or after the Outstanding LOC Amount has automatically been
required to be Collateralized as set forth in the proviso to Section 6.02
(except to the extent the Letter of Credit is drawn in full)), any amounts
received on account of the Obligations of the Borrower, the Parent and LNC shall
be applied by the Administrative Agent, as applicable, in the following order:
First, to payment of that portion of the Borrower’s, the Parent’s and LNC’s
Obligations constituting fees, indemnities, expenses and other amounts
(including reasonable attorneys fees and amounts payable under Sections 2.04 and
2.05 and unpaid interest at the Drawn Rate on all Reimbursement Obligations, but
excluding, in the case of the Lenders, fees due and payable pursuant to Section
2.03 and the unpaid principal of the Reimbursement Obligations) payable to the
Administrative Agent, the Issuing Lender and the Lenders in their respective
capacities as such, ratably between the Administrative Agent, the Issuing Lender
and the Lenders in proportion to the respective amounts described in this clause
First payable to them;
Second, to payment of that portion of the Borrower’s, the Parent’s and LNC’s
Obligations constituting accrued fees due and payable pursuant to Section 2.03;
Third, to payment of that portion of the Borrower’s and the Parent’s Obligations
constituting unpaid principal of the Reimbursement Obligations, ratably among
the Lenders in proportion to the respective amounts described in this clause
Third held by them;
Fourth, to the Administrative Agent for the account of the Issuing Lender, to
Collateralize that portion of the LOC Exposure comprised of the undrawn amount
of the Letter of Credit; and
Fifth, the balance, if any, after all of the Borrower’s and the Parent’s
Obligations have been indefeasibly paid in full, to the Borrower or as otherwise
required by Law.
Amounts used to Collateralize the undrawn amount of the Letter of Credit
pursuant to clause Fourth above shall be applied to satisfy drawings under the
Letter of Credit as they occur.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
63

--------------------------------------------------------------------------------

 

If any amount remains on deposit as proceeds of Collateralization after the
Letter of Credit has either been fully drawn, terminated or expired, such
remaining amount shall be applied to the other Obligations, if any, in the order
set forth above.
ARTICLE VII


AGENCY
SECTION 7.01.  Appointment.
(a)           Each Lender hereby designates and appoints the Administrative
Agent, as administrative agent or collateral agent, as applicable, under the
Loan Documents to act as specified therein with respect to the Letter of Credit
and the Collateral, and each Lender hereby authorizes the Administrative Agent,
as the agent for such Lender, to take such action on its behalf under the
provisions of this Agreement and the other Loan Documents and to exercise such
powers and perform such duties as are expressly delegated by the terms hereof or
thereof, together with such other powers as are reasonably incidental
thereto.  Notwithstanding any provision to the contrary elsewhere herein, the
Administrative Agent shall not have any duties or responsibilities except those
expressly set forth herein and in any other Loan Document (to the extent a party
thereto), or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document, or shall otherwise exist
against the Administrative Agent.  The provisions of Article VII are solely for
the benefit of the Administrative Agent and the Lenders, and none of the
Borrower, the Parent or LNC shall have any rights as a third-party beneficiary
of the provisions hereof.  In performing its functions and duties under this
Agreement and the other Loan Documents, the Administrative Agent shall act
solely as agent of the Lenders and does not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Borrower, the Parent or LNC.
(b)           The Issuing Lender shall act on behalf of the Lenders with respect
to the Letter of Credit and the documents associated therewith, and the Issuing
Lender shall have all of the benefits and immunities (i) provided to the
Administrative Agent in this Article VII with respect to any acts taken or
omissions suffered by the Issuing Lender in connection with the Letter of Credit
and the applications and agreements for the letter of credit pertaining to the
Letter of Credit as fully as if the term “Administrative Agent” as used in this
Article VII and in the definition of “Agent-Related Person” included the Issuing
Lender with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to the Issuing Lender.
SECTION 7.02.  Delegation of Duties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
64

--------------------------------------------------------------------------------

 



SECTION 7.03.  Exculpatory Provisions.  Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection herewith (except for its or such Person’s own
gross negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction), or responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
contained in any Loan Document or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection herewith or thereunder, or the enforceability or
sufficiency thereof, or for any failure of any obligor to perform its
obligations hereunder or thereunder or the value sufficiency, creation, or
perfection or priority of any lien on any collateral security.  The
Administrative Agent shall not be responsible to any Lender for the
effectiveness, genuineness, validity, enforceability, collectibility or
sufficiency of any Loan Document or for any representations, warranties,
recitals or statements made herein or therein or made by the Borrower, the
Parent or LNC in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or other documents furnished in
connection herewith or therewith or made by the Administrative Agent to the
Lenders or by or on behalf of the Borrower, the Parent or LNC to the
Administrative Agent or any Lender or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or of the existence or
possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Borrower, the Parent or LNC.  The
Administrative Agent is not a trustee for the Lenders nor owes any fiduciary
duty to the Lenders.
SECTION 7.04.  Reliance on Communications.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, electronic mail, PDF, statement,
order or other document or conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower, the Parent, LNC, independent accountants and other experts
selected by the Administrative Agent with reasonable care).  The Administrative
Agent may deem and treat any Lender as the owner of its interests hereunder for
all purposes unless a written notice of assignment, negotiation or transfer
thereof shall have been filed with the Administrative Agent in accordance with
Section 8.01.  The Administrative Agent shall be fully justified in failing or
refusing to take any action under this Agreement unless it shall first receive
such advice or concurrence of the Required Lenders (or to the extent
specifically provided in Section 8.02, all Lenders) as it deems appropriate or
it shall first be indemnified to its satisfaction by the Lenders against any and
all liability and expense which may be incurred by it by reason of taking or
continuing to take any such action (other than any such liability or expense
resulting from its gross negligence or willful misconduct as determined in a
final, non-appealable judgment by a court of competent jurisdiction).  The
Administrative Agent shall in all cases be fully protected

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
65

--------------------------------------------------------------------------------

 

in acting, or in refraining from acting, hereunder in accordance with a request
of the Required Lenders (or to the extent specifically provided in Section 8.02,
all the Lenders) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).
SECTION 7.05.  Notice of Default.  The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
either Loan Party referring hereto, describing such Default or Event of Default
and stating that such notice is a “notice of default”.  In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the applicable Lenders.  Except as otherwise
specifically set forth herein, the Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be directed by the
Required Lenders (or, to the extent specifically provided in Section 8.02, all
the Lenders); provided, that the Administrative Agent shall not be required to
take any action or refrain from taking any action hereunder unless the
Administrative Agent shall have been indemnified to its satisfaction by the
Lenders against any liability, cost or expense (including counsel fees) which
may be incurred in connection therewith (other than any such liability, cost or
expense resulting from its gross negligence or willful misconduct as determined
in a final, non-appealable judgment by a court of competent jurisdiction).  The
Administrative Agent shall not be under any obligation to take or refrain from
taking any action under any Loan Document and nothing contained in any Loan
Document shall require the Administrative Agent to expend or risk its own funds
or otherwise incur any financial liability in the performance of any of its
duties thereunder or in the exercise of any of its rights or powers if it shall
have reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability (except against its gross negligence or
willful misconduct as determined in a final, non-appealable judgment by a court
of competent jurisdiction) is not reasonably assured to it.  The Administrative
Agent shall not be required to take or refrain from taking any action under any
Loan Document, nor shall any other provision of this Agreement or any Loan
Document be deemed to impose a duty on the Administrative Agent to take any
action, if the Administrative Agent shall have been advised by counsel that such
action is contrary to the terms of any Loan Document or is otherwise contrary to
Law.
SECTION 7.06.  Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or affiliates has
made any representations or warranties to it and that no act by the
Administrative Agent or any Affiliate thereof hereafter taken, including any
review of the affairs of the Borrower, the Parent or LNC, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, the Issuing
Lender or any other Lender, and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, assets, operations, property, financial and other conditions,

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
66

--------------------------------------------------------------------------------

 

prospects and creditworthiness of the Borrower, the Parent and LNC and made its
own decision to enter into this Agreement.  Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the
Issuing Lender or any other Lender, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under this
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Borrower, the Parent and
LNC.  The Administrative Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, assets, property, financial or other conditions, prospects or
creditworthiness of the Borrower, the Parent or LNC which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates, except as expressly set
forth herein.
SECTION 7.07.  Indemnification.  Each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Loan Parties and LNC,
as the case may be, and without limiting the obligation of the Loan Parties and
LNC, as the case may be, to do so), ratably according to its Applicable
Percentage of the Total Commitment (as in effect at the time indemnification is
sought hereunder), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the Reimbursement Obligations) be imposed on,
incurred by or asserted against the Administrative Agent in its capacity as such
in any way relating to or arising out of any Loan Document or any documents
contemplated hereby or referred to herein or in any Loan Documents or the
transactions contemplated hereby or in any Loan Document or any action taken or
omitted by the Administrative Agent under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the gross
negligence or willful misconduct of the Administrative Agent as determined in a
final non-appealable judgment by a court of competent jurisdiction.  If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity (except against its gross
negligence or willful misconduct as determined in a final, non-appealable
judgment by a court of competent jurisdiction) and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished.  The
agreements in this Section shall survive the payment of the Reimbursement
Obligations and all other amounts payable hereunder.
SECTION 7.08.  Administrative Agent in Its Individual Capacity.  The Person
serving as the Administrative Agent and its Affiliates may extend credit to,
accept deposits from and generally engage in any kind of business with the
Borrower, the Parent and LNC as though such Person were not the Administrative
Agent hereunder.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
67

--------------------------------------------------------------------------------

 



SECTION 7.09.  Successor Administrative Agent.  The Administrative Agent may, at
any time, resign upon thirty (30) days written notice to the Lenders.  Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent with the prior written consent of the Beneficiary
(such consent not to be unreasonably withheld.  If no successor Administrative
Agent shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the notice of
resignation, then the retiring Administrative Agent shall select a successor
Administrative Agent (or if no successor Administrative Agent shall have been so
appointed by the retiring Administrative Agent and shall have accepted such
appointment, then the Lenders shall perform all obligations of the retiring
Administrative Agent until such time, if any, as a successor Administrative
Agent shall have been so appointed and shall have accepted such appointment as
provided for above).  Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent, as appropriate, under this Agreement and the provisions of this
Article VII shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement.
SECTION 7.10.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, no Person listed on the cover page hereof as a structuring
agent shall have any powers, duties, liabilities or obligations or
responsibilities under this Agreement.
ARTICLE VIII


MISCELLANEOUS
SECTION 8.01.  Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing (including by electronic
transmission) and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy or email with PDF
attachment, as follows:
(i)           if to the Borrower, to Lincoln Reinsurance Company of Vermont I,
84 Pine Street, Suite 300, Burlington, Vermont 05401, Attention: HSBC Insurance
Services (USA), Inc. (Facsimile: (802) 651-0175), with a copy to: Lincoln
Reinsurance Company of Vermont I, 1300 S. Clinton St., Fort Wayne, IN 46802,
Attention: Craig Hanford (Facsimile: (260) 455-5520, Email:
Craig.Hanford@lfg.com);
(ii)           if to the Parent, to Lincoln Financial Holdings, LLC II, 1300 S.
Clinton St., Fort Wayne, IN 46802, Attention: Craig Hanford (Facsimile: (260)
455-5520, Email: Craig.Hanford@lfg.com);

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
68

--------------------------------------------------------------------------------

 



(iii)           if to Credit Suisse as Administrative Agent or Issuing Lender,
to Credit Suisse AG, One Madison Avenue, 2nd Floor, Trade Finance/Services
Department, New York, NY 10010, Attention: Adrian Silghigian, Phone:
212-325-9286, Facsimile: 212-325-8315, with a copy to: Credit Suisse AG, New
York Branch, Eleven Madison Avenue, New York, NY 10010, Attention: Head of
Credit Risk Management (Facsimile: 212-325-8170), Head of Documentation Group –
Legal and Compliance Department (Facsimile: 917-326-7930), Treasury Operations
Management (Facsimile: 212-538-5165); and
(iv)           if to any other Lender, to it at its address (or telecopy number
or email) set forth in its Administrative Questionnaire.
Any party hereto may change its address (street or email) or telecopy number for
notices and other communications hereunder by written notice to the other
parties hereto (or, in the case of any Lender, to the Borrower, the Parent and
the Administrative Agent).  All notices and other communications given to any
party hereto in accordance with the provisions of this Agreement shall be deemed
to have been given on the date of receipt.
SECTION 8.02.  Waivers; Amendments.  Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower, the Parent and the Required Lenders or by the Borrower, the Parent and
the Administrative Agent with the consent of the Required Lenders; provided,
that no such agreement shall (i) increase the Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any
Reimbursement Obligation or reduce the rate of interest thereon, or reduce any
fees payable hereunder, without the written consent of each Lender (including
the Issuing Lender) affected thereby, (iii) postpone the scheduled date of
payment of the principal of, or interest on, the principal amount of any
Reimbursement Obligation, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or extend
the expiry date of the Letter of Credit beyond December 31, 2019, in each case
without the written consent of each Lender (including the Issuing Lender)
affected thereby, (iv) modify or amend the definitions of “Applicable
Percentage”, “Priority of Payments”, “Parent Priority of Payments”, Section
2.01(d)(ii) or Section 6.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each affected Lender,
or (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender; and provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Lender hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Issuing Lender, as the case may be.

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
69

--------------------------------------------------------------------------------

 



SECTION 8.03.  Expenses; Indemnity.
(a)           Irrespective of whether the Commitments are terminated, to the
extent not otherwise reimbursed, each Loan Party agrees to pay (i) all
reasonable out-of-pocket costs and expenses reasonably incurred by the Issuing
Lender, the Administrative Agent and their respective Affiliates, including the
reasonable fees, charges and disbursements of counsel and actuarial advisors for
the Issuing Lender and the Administrative Agent in connection with the
preparation, negotiation, execution and delivery, Issuance and administration of
the Transaction Documents and any amendments, modifications or waivers of the
provisions thereof and (ii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent or any Lender, including the reasonable fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender, in
connection with or incident to any Event of Default or the exercise or the
enforcement of its rights, remedies and interests in connection with this
Agreement and the other Transaction Documents, including the inspection of the
Loan Parties’ books, records and documents upon the occurrence of a Default or
an Event of Default.  In addition, the Loan Parties agree to pay any fees
associated with the ratings of the Borrower.
(b)           Irrespective of whether the Commitments are terminated, each of
the Borrower and the Parent agree to indemnify the Administrative Agent, the
Issuing Lender and each other Lender and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of any actual
or prospective claim, litigation, investigation or proceeding relating to
(i) the execution or delivery of the Transaction Documents or the performance by
the Borrower, the Parent, LNC and their respective Affiliates of their
respective obligations thereunder, including in connection with or incident to a
Default or an Event of Default, or (ii) the Letter of Credit or any LOC
Disbursement regardless of whether any Indemnitee is a party thereto but
excluding any actual or prospective claim, litigation, investigation, or
proceeding solely among the Lenders; provided, that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses have resulted from the gross negligence or
willful misconduct of such Indemnitee as determined in a final, non-appealable
judgment by a court of competent jurisdiction.
(c)           To the extent permitted by applicable Law, neither the Borrower
nor the Parent shall assert, and each of the Borrower and the Parent hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, any
Transaction Document or any agreement or instrument contemplated thereby, the
Transactions, the Letter of Credit or the use of the proceeds thereof. The
agreements of the

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
70

--------------------------------------------------------------------------------

 

Borrower and the Parent in this Section 8.03 shall survive the payment of all
Reimbursement Obligations and all other amounts payable hereunder and the
termination of this Agreement.
SECTION 8.04.  Successors and Assigns.  The provisions of the Loan Documents
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor the Parent may assign or otherwise transfer any of its rights or
obligations thereunder without the prior written consent of each Lender (and any
such attempted assignment or transfer by the Borrower or the Parent without such
consent shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and to the
extent expressly contemplated hereby, the Related Parties of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(a)           Any Lender other than the Issuing Lender (in its capacity as such)
may assign to one or more assignees all or a portion of its rights and
obligations under the Loan Documents (including all or a portion of its
Commitment); provided, that (i) except in the case of an assignment to a Lender
or an Affiliate of a Lender, each of the Issuing Lender, the Administrative
Agent and, unless an Event of Default has occurred and is continuing, LNC, shall
have given its prior written consent thereto (such prior written consent, in the
case of LNC, not to be unreasonably withheld) (it being understood that LNC
shall be an express third-party beneficiary of this Agreement solely to the
extent required to enforce its consent right under this Section
8.04(a)), (ii) except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of an entire remaining amount of the assigning
Lender’s Commitment, the amount of the Commitment of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall not be less than $25,000,000 unless the Administrative Agent
otherwise consents, (iii) each partial assignment of a Lender’s rights and
obligations shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations, (iv) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $3,500 payable by
the assignor or the assignee (unless waived by the Administrative Agent),
(v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and (vi) the assignee, if
applicable, shall, prior to the first date on which interest or fees are payable
hereunder for its account, deliver to the Borrower and the Administrative Agent
the documentation described in Section 2.05(e). Notwithstanding anything to the
contrary contained in this Agreement, an assignee under any Assignment and
Acceptance shall not be entitled to receive any greater payment under Section
2.04 or 2.05 than Credit Suisse, in its capacity as a Lender, would have been
entitled to receive with respect to the Commitment assigned to such assignee.
Upon acceptance and recording pursuant to paragraph (d) of this Section, from
and after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under the Loan

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
71

--------------------------------------------------------------------------------

 

Documents, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
the Loan Documents, such Lender shall cease to be a party hereto but shall
continue to be entitled to the benefits and subject to the obligations of
Sections 2.04, 2.05 and 8.03).  Any assignment or transfer by a Lender of rights
or obligations under the Loan Documents that does not comply with this paragraph
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
(b)           The Administrative Agent, acting for this purpose as an agent of
each applicable Lender and the Issuing Lender, shall maintain at one of its
offices in the United States of America a copy of each Assignment and Acceptance
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and the Loan Parties, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of the Loan Documents,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Loan Parties and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.
(c)           Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (a) of
this Section and any written consent to such assignment required by
paragraph (a) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(d)           Any Lender may, without the consent of the Loan Parties or the
Administrative Agent, sell participations to one or more banks or other entities
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under the Loan Documents (including all or a portion of its
Commitment); provided, that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the Loan
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents, and (iv) the sale of such participations
shall be at the Lender’s sole cost and expense without any right of
reimbursement from the Loan Parties or any other Person under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of the Loan Documents in

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
72

--------------------------------------------------------------------------------

 

accordance with the terms hereof and thereof; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 8.02 that affects such Participant.  Subject to
paragraph (e) of this Section, each of the  Loan Parties agrees that each
Participant shall be entitled to the benefits and subject to the obligations of
Sections 2.04 and 2.05 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
(e)           A Participant shall not be entitled to receive any greater payment
under Section 2.04 or 2.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant.  A
Participant shall not be entitled to the benefits of Section 2.05 unless each of
the Loan Parties is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of each of the Loan Parties, to comply
with Section 2.05 as though it were a Lender.
(f)           Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section shall not apply to any such pledge or grant of a security interest;
provided, that no such pledge or grant of a security interest shall release a
Lender from any of its obligations hereunder or substitute any such assignee for
such Lender as a party hereto.
SECTION 8.05.  Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof and
thereof.  Subject to Section 4.01, this Agreement shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received and delivered to the Borrower and the Parent
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and
assigns.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or email with PDF attachment shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 8.06.  Governing Law; Jurisdiction.
(a)           THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE.
(b)           ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
73

--------------------------------------------------------------------------------

 

COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK
CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE BORROWER, THE PARENT, THE
ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE COURTS.  TO THE EXTENT
LEGALLY PERMISSIBLE, EACH OF THE BORROWER, THE PARENT, THE ADMINISTRATIVE AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED
THERETO.  TO THE EXTENT LEGALLY PERMISSIBLE, EACH OF THE BORROWER, THE PARENT,
THE ADMINISTRATIVE AGENT AND EACH LENDER WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.
SECTION 8.07.  Right of Setoff.  If any amount shall have become due and payable
by the Borrower or the Parent hereunder, whether due to maturity, acceleration
or otherwise, each Lender (including the Issuing Lender) is hereby authorized at
any time and from time to time, to the fullest extent permitted by Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender to or for the credit or the account of the Borrower or the Parent
against any of and all the obligations of the Borrower and the Parent now or
hereafter existing under this Agreement held by such Lender, irrespective of
whether or not such Lender shall have first made a demand under this Agreement
for payment and such payment was not made when due.  The rights of each Lender
under this Section are in addition to other rights and remedies which such
Lender may have.
SECTION 8.08.  Confidentiality.  The Administrative Agent and each Lender
(including the Issuing Lender) agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory or self-regulatory authority, (c) to the
extent required by applicable Law or by any subpoena or similar legal process,
(d) to any other party to any Loan Document, (e) in connection with the exercise
of any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, by any
Lender to any assignee of, Participant in or hedge counterparty in respect of,
or any prospective assignee of, Participant in or hedge counterparty in respect
of, any of its rights, obligations or risks under this Agreement or

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
74

--------------------------------------------------------------------------------

 

any of the Transaction Documents, (g) with the consent of the Borrower or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent or any Lender and the Administrative Agent or such Lender
has no actual knowledge that the provision of such information is in violation
of a confidentiality restriction.  For the purposes of this Section,
“Information” means all information received from or on behalf of the Borrower,
the Parent, LNC or their respective Affiliates relating to the Borrower, the
Parent, LNC, the Beneficiary, the Underlying Ceding Company, or the Subject
Business, in each case other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower, the Parent or LNC, as applicable.
SECTION 8.09.  Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 8.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
SECTION 8.11.  USA Patriot Act.  Each Lender hereby notifies the Borrower and
the Parent that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
the Parent and LNC which information includes the name and address of the
Borrower, the Parent and LNC and other information that will allow such Lender
to identify the Borrower, the Parent and LNC in accordance with the USA Patriot
Act.
SECTION 8.12.  No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege under any Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege thereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges provided in the Loan Documents are cumulative
and not exclusive of any rights, remedies, powers and privileges provided by
Law.
SECTION 8.13.  Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower or the Parent is made to the Administrative Agent, the
Issuing Lender or any Lender, or the Administrative Agent, the Issuing Lender or
any Lender exercises its right of set-off, and such payment or the proceeds of
such set-off or any part thereof is subsequently

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
75

--------------------------------------------------------------------------------

 

invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
the Issuing Lender or such Lender in its discretion) to be repaid to a trustee,
rehabilitator, conservator, custodian, liquidator, receiver or any other party,
in connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such set-off had not occurred, and (b)
the Issuing Lender and each Lender severally agrees to pay to the Administrative
Agent or the applicable Lender upon demand its applicable share of any amount so
recovered from or repaid by the Administrative Agent or the applicable Lender,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect.
SECTION 8.14.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each of the Borrower and the Parent acknowledges and agrees that: (i)
(A) the services regarding this Agreement provided by the Administrative Agent
and its Affiliates are arm’s-length commercial transactions between such Person,
on the one hand, and Administrative Agent and its Affiliates, on the other hand,
(B) such Person has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) such Person is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii) (A)
the Administrative Agent, its Affiliates, the Issuing Lender and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for such Person or any other Person and (B) none
of the Administrative Agent, the Issuing Lender or any Lender has any obligation
to such Person with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Administrative Agent, the Issuing Lender, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Parent, LNC and
their respective Affiliates, and neither the Administrative Agent nor any Lender
has any obligation to disclose any of such interests to the Borrower, the
Parent, LNC or any of their respective Affiliates.  To the fullest extent
permitted by Law, each of the Borrower and the Parent hereby waives and releases
any claims that it may have against the Administrative Agent, any other
Agent-Related Persons, the Issuing Lender or any of the Lenders with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.


[Remainder of page intentionally left blank.  Signature pages to follow.]

 


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.




 
76

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
LINCOLN REINSURANCE COMPANY OF VERMONT I,
  as Borrower
 
By: /s/ Thomas Moran

 
Name:  Thomas Moran

 
Title:  President

 
LINCOLN FINANCIAL HOLDINGS, LLC II,
  as a Loan Party
 
By: /s/ Keith Ryan

 
Name:  Keith Ryan

 
Title:  Chief Financial Officer
 
 
 
 


REIMBURSEMENT
AGREEMENT                                                                                                                                                                                            
SIGNATURE PAGE


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 



CREDIT SUISSE AG, NEW YORK BRANCH,
  as Issuing Lender and Administrative Agent
 
By:/s/ Pedro Beroy

 
Name:  Pedro Beroy

 
Title:  Managing Director

 
By: /s/ Adrian M. Silghigian

 
Name:  Adrian M. Silghigian

 
Title:  Vice President

CREDIT SUISSE AG, NEW YORK BRANCH,
  as a Lender
 
By: /s/ Pedro Beroy

 
Name:  Pedro Beroy

 
Title:  Managing Director

 
By: /s/ Adrian M. Silghigian

 
Name:  Adrian M. Silghigian

 
Title:  Vice President


REIMBURSEMENT
AGREEMENT                                                                                                                                                                                            
SIGNATURE PAGE


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01
 
 
COMMITMENTS
LENDERS
 
COMMITMENT
 
 
Credit Suisse AG, New York Branch
       $550,000,000  
TOTAL COMMITMENT
    $550,000,000






Schedule 2.01-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit A




FORM OF ASSIGNMENT AND ACCEPTANCE
This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Reimbursement Agreement identified below (the
“Reimbursement Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Acceptance as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Reimbursement Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below, (i) all of the Assignor’s rights
and obligations as a Lender under the Loan Documents and any other documents or
instruments delivered pursuant thereto or in connection therewith (including any
written agreement between the Assignor and the Issuing Lender contemplated by
Section 2.03(b) of the Reimbursement Agreement) to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Reimbursement Agreement
(including, without limitation, the Letter of Credit) and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a  Lender)
against any Person, whether known or unknown, arising under or in connection
with the Reimbursement Agreement, any other documents or instruments delivered
pursuant thereto or the credit transactions governed thereby or in any way based
on or related to any of the foregoing, including, but not limited to, contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as,
the “Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.
1.
Assignor:
______________________________

2.
Assignee:
______________________________ , [an existing Lender] [an Affiliate of [identify
Lender]]1

3.
Borrower:
Lincoln Reinsurance Company of Vermont I




--------------------------------------------------------------------------------

 
1Insert if applicable.

Exhibit A-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

4.
Administrative Agent: Credit Suisse AG, New York Branch, as Administrative Agent
under the Reimbursement Agreement

5.
Reimbursement Agreement: The Reimbursement Agreement dated as of December 31,
2009 (as amended, modified or supplemented from time to time) among Lincoln
Reinsurance Company of Vermont I, as Borrower thereunder, Lincoln Financial
Holdings, LLC II, as a Loan Party thereunder, the Lenders party thereto, and
Credit Suisse AG, New York Branch, as Issuing Lender and Administrative Agent
thereunder.

6.
Assigned Interest:



Aggregate Amount of
Total Commitment
Amount of
Commitment
Assigned2
Percentage
Assigned of
Commitment3
     
$_______________
$_______________
_____________%


 
 



[7.           Trade Date:                      __________________]4
Effective Date: __________________, 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The terms set forth in this Assignment and Acceptance are hereby agreed to:



--------------------------------------------------------------------------------

 
2The amount of the Commitment assigned by the Assignor pursuant to this
Assignment and Acceptance (determined as of the date this Assignment and
Acceptance is delivered to the Administrative Agent) shall not be less than
$25,000,000, unless (a) the Assignee under this Assignment and Acceptance is a
Lender or an Affiliate of a Lender, (b) the Commitment assigned by the Assignor
pursuant to this Assignment and Acceptance is the entire remaining amount of the
Assignor’s Commitment, or (c) the Administrative Agent otherwise consents.
 
3Set forth, to at least 9 decimals, as a percentage of the Total Commitment
under the Reimbursement Agreement.
 
4To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

Exhibit A-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

ASSIGNOR
[NAME OF ASSIGNOR]


By: _____________________________
       Name:
       Title:
ASSIGNEE
[NAME OF ASSIGNEE]


By: _____________________________
       Name:
       Title:

Exhibit A-3


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Consented to and Accepted:
[CREDIT SUISSE AG, NEW YORK BANK], as Administrative Agent


By: _________________________________
       Name:
       Title:]
By: _________________________________
       Name:
       Title:]5
[CREDIT SUISSE AG, NEW YORK BRANCH],
as Issuing Lender


By: _________________________________
       Name:
       Title:]
By: _________________________________
       Name:
       Title:]6


[LINCOLN NATIONAL CORPORATION




By: _________________________________
       Name:
       Title:]7





--------------------------------------------------------------------------------

 
5Insert as applicable.  No consent and acceptance shall be necessary in the
event of an assignment to a Lender or an Affiliate of a Lender.
 
6Insert as applicable.  No consent and acceptance shall be necessary in the
event of an assignment to a Lender or an Affiliate of a Lender.
 
7Insert as applicable.  No consent and acceptance shall be necessary if an Event
of Default has occurred and is continuing.

Exhibit A-4


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
ASSIGNMENT AND ACCEPTANCE
STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ACCEPTANCE
1.           Representations and Warranties.
1.1.           Assignor.  The Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Reimbursement Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Loan Parties or any other Person obligated in respect of any Loan Document
or (iv) the performance or observance by the Loan Parties or any other Person of
any of their respective obligations under any Loan Document.
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Reimbursement Agreement,
(ii) it meets all requirements of an assignee under the Reimbursement Agreement
(subject to receipt of such consents as may be required under the Reimbursement
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Reimbursement Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have (in addition to any such rights and
obligations otherwise held by it) the obligations of a Lender thereunder, (iv)
it has received a copy of the Reimbursement Agreement, together with copies of
the most recent financial statements referred to in Section 5.01(a)(i) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest, on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Reimbursement Agreement, duly completed and
executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a  Lender.
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of Reimbursement

Exhibit A-5


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Obligations, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3.           General Provisions.  This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York applicable to agreements made and to be
performed entirely within such state.

Exhibit A-6


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit B-1




FORM OF REQUEST FOR ISSUANCE
 
To:

Credit Suisse AG, New York Branch
One Madison Avenue, 2nd Floor
New York, NY 10010
Attention:  Trade Finance/Services Department
 

Ladies and Gentlemen:
This notice shall constitute a “Request for Issuance” of the Letter of Credit
pursuant to Section 2.01(b)(i) of the Reimbursement Agreement dated as of
December 31, 2009 (as amended, modified or supplemented from time to time, the
“Reimbursement Agreement”) among Lincoln Reinsurance Company of Vermont I, as
Borrower thereunder, Lincoln Financial Holdings, LLC II, as a Loan Party
thereunder, the Lenders party thereto, and Credit Suisse AG, New York Branch, as
Issuing Lender and Administrative Agent thereunder.  Capitalized terms defined
in the Reimbursement Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.
The undersigned hereby requests that the Issuing Lender issue the Letter of
Credit for the account of the Borrower on [ 1 ] with a face amount of $[ 2 ].
The beneficiary of the requested Letter of Credit will be The Lincoln National
Life Insurance Company (the “Beneficiary”), The Lincoln National Life Insurance
Company, 1300 S. Clinton St., Attn: Teresa Cordes, Fort Wayne, IN 46802, and
such Letter of Credit will be in support of the reinsurance obligations of the
Borrower under the Reinsurance Agreement with respect to the Subject Business
and will have a stated expiration date of December 31, 2019 and will have a
stated effective date of [ 3 ].


In connection with any drawing under the Letter of Credit, the Beneficiary will
present a duly executed sight draft and a duly executed Draw Certification
Notice in form attached as Exhibit D to the Reimbursement Agreement.

Exhibit B-1-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 





LINCOLN REINSURANCE COMPANY
OF VERMONT I




By: ___________________________________
       Name:
       Title:


1. Insert proposed Closing Date, which must be no earlier than the 3rd Business
Day following receipt by the Issuing Lender of the Request for Issuance.
2.  Insert initial face amount in USD of Letter of Credit.
3.  Insert proposed Closing Date.



Exhibit B-1-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit B-2
FORM OF REQUEST FOR AMENDMENT
To:
 

 
Credit Suisse AG, New York Branch
One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department
 

Ladies and Gentlemen:
This notice shall constitute a “Request for Amendment” of the Letter of Credit
pursuant to Section 2.01(b)(i) of the Reimbursement Agreement dated as of
December 31, 2009 (as amended, modified or supplemented from time to time, the
“Reimbursement Agreement”) among Lincoln Reinsurance Company of Vermont I, as
Borrower thereunder, Lincoln Financial Holdings, LLC II, as a Loan Party
thereunder, the Lenders party thereto, and Credit Suisse AG, New York Branch, as
Issuing Lender and Administrative Agent thereunder.  Capitalized terms defined
in the Reimbursement Agreement and not otherwise defined herein have, as used
herein, the respective meanings provided for therein.
The undersigned hereby requests that the Issuing Lender amend the Letter of
Credit as follows:
[INSERT NATURE OF AMENDMENT]
The undersigned hereby further requests that the proposed date of the above
described amendment be [ 1 ].
[INSERT SUCH OTHER MATTERS AS THE ISSUING LENDER MAY REASONABLY REQUIRE.]



Exhibit B-2-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 



LINCOLN REINSURANCE COMPANY
OF VERMONT I




By: ___________________________________
       Name:
       Title:


1. Insert date of the proposed amendment, which can be no earlier than the 3rd
Business Day following receipt by the Issuing Lender of the Request for
Amendment.

Exhibit B-2-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit C-1
FORM OF OPINION OF PRIMMER PIPER EGGLESTON & CRAMER PC,
VERMONT COUNSEL TO THE BORROWER










[See Attached]



Exhibit C-1-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 





December 31, 2009


Credit Suisse AG, New York Branch
Eleven Madison Avenue
New York, NY 10010


 Ladies and Gentlemen:


We have acted as special Vermont regulatory counsel to Lincoln Reinsurance
Company of Vermont I, a special purpose financial captive insurance company
organized under the laws of the State of Vermont (“LRCVI”), in connection with
the execution and delivery of (i) the Letter of Credit Reimbursement Agreement
(the “LC Agreement”), dated as of December 31, 2009 (the “Closing Date”), among
LRCVI, as borrower, Lincoln Financial Holdings, LLC II, a Delaware limited
liability company and a wholly-owned subsidiary of The Lincoln National Life
Insurance Company (“Holdings”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), and Credit
Suisse AG, New York Branch, as administrative agent and issuing lender (“Credit
Suisse”), and (ii) the Indemnity Reinsurance Agreement between The Lincoln
National Life Insurance Company, a stock life insurance company domiciled in the
State of Indiana (“LNLIC”) and LRCVI, effective as of December 31, 2009 (the
“Reinsurance Agreement”), pursuant to which LNLIC will cede to LRCVI, and LRCVI
will reinsure, on an indemnity reinsurance basis, a 100% quota share of certain
covered losses arising in respect of the covered policies described in the
Reinsurance Agreement. This opinion is being furnished to you pursuant to
Section 4.01(c) of the LC Agreement.
In such capacity we have reviewed the following documents to which LRCVI is or
will be a party: (a) the LC Agreement; (b) the Fee Letter, dated as of the
Closing Date, among LRCVI, as a loan party, Holdings, as a loan party, Lincoln
National Corporation, the ultimate parent of both LRCVI and Holdings (“LNC”),
and Credit Suisse, as issuing lender and administrative agent (the “Letter
Agreement”); (c) the Reinsurance Agreement; (d) the Security Agreement, dated as
of the Closing Date, between LRCVI, as grantor, and Credit Suisse, as secured
party (the “Security Agreement”); (e) the Collateral Account Control Agreement,
dated as of the Closing Date, among LRCVI, Credit Suisse, and The Bank of New
York Mellon (“BNY Mellon”), as securities intermediary, (the “Collateral Account
Control Agreement”); (f) the Addition to the Master Services Agreement, dated as
of April 3, 2006, among LNC and certain of its subsidiaries and affiliates,
dated as of the Closing Date, between LRCVI and LNC (the “Addition to the Master
Services Agreement”); (g) the Tax Sharing Agreement, dated as of the Closing
Date, among LNC, LNLIC and LRCVI (the “Tax Sharing Agreement”); (h) the

Exhibit C-1-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Investment Advisory Contract and related Statement of Investment Policy, dated
as of the Closing Date, between LRCVI and Delaware Investment Advisors, a series
of Delaware Management Business Trust; (i) the Global Custody Agreement, dated
as of the Closing Date, between LRCVI and BNY Mellon; and (j) the Management
Agreement, dated as of May 8, 2009, between HSBC Insurance Agency (USA), Inc.
and LRCVI, as amended and supplemented by the First Amendment thereto dated as
of December 31, 2009 (the “Management Services Agreement”) (the documents
enumerated in (a) – (j) above are collectively referred to as the “Transaction
Documents”).
In connection with this opinion, we have examined originals (or copies certified
or otherwise identified to our satisfaction) of the Transaction Documents.  In
addition, we have examined originals or copies of: (a) the Business Plan of
LRCVI, filed with the Captive Division of the Vermont Department of Banking,
Insurance, Securities and Health Care Administration (the “Vermont Captive
Division”) on or about June 19, 2009 and amended at various time thereafter; (b)
the Licensing Order issued to LRCVI by the Commissioner of the Vermont
Department of Banking, Insurance, Securities and Health Care Administration (the
“Commissioner”), dated as of October 2, 2009 (the “Licensing Order”); (c) the
Certificate of Authority issued to LRCVI by the Commissioner, dated as of
October 2, 2009 (the “Certificate of Authority”); (d) a Certificate of Good
Standing issued by the Vermont Captive Division, dated on or about the Closing
Date; (e) a Certificate of Good Standing issued by the Secretary of State of the
State of Vermont, dated on or about the Closing Date; (f) the Letter of
Credit, effective as of the Closing Date; (g) the Articles of Incorporation of
LRCVI, dated May 8, 2009; (h) the Bylaws of LRCVI; (i) an Officer’s Certificate
of LRCVI, dated as of the date hereof (the “Officer’s Certificate”), and such
other agreements, instruments, certificates, documents and records, and have
reviewed such questions of law, as we have deemed necessary or appropriate for
the purposes of this opinion (the documents enumerated in (a) through (i) above
are collectively referred to as the “Other Documents”).
We have not reviewed in connection with this opinion any document (other than
the Transaction Documents and the Other Documents) that is referred to in or
incorporated by reference into the Transaction Documents or the Other
Documents.  We have assumed that there is no provision in any such document
referred to or incorporated by reference in a Transaction Document or an Other
Document that is inconsistent with the opinions stated herein.  We have not
conducted any independent factual investigation of our own but rather have
relied solely upon the documents enumerated in the preceding two
paragraphs.  Capitalized terms used in this opinion that are not otherwise
defined herein have the meanings assigned to them in the LC Agreement.
In such examination, with your permission, we have assumed for purposes of this
opinion, without inquiry or investigation, (i) the legal capacity of all natural
persons; (ii) the genuineness of all signatures on all documents examined by us;
(iii) the authenticity of all documents submitted to us as originals; (iv) the
conformity to the original documents of all such documents submitted to us as
copies; (v) the authenticity of the originals of all documents submitted to us
as copies; and (vi) the conformity of all original Transaction Documents in all
material respects to the copies of such documents furnished to and reviewed by
the Vermont Captive Division.

Exhibit C-1-3


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 



With your permission, we have also assumed for purposes of this opinion, without
inquiry or investigation, that: (i) each of LNC, LNLIC, Holdings, Delaware
Investment Advisors, BNY Mellon, HSBC Insurance Agency (USA), Inc., Credit
Suisse and the several banks and other financial institutions from time to time
parties to the LC Agreement has been duly organized and created, and is validly
existing and in good standing, under the laws of the respective jurisdiction of
its incorporation or formation; (ii) each of the parties to any of the
Transaction Documents (other than LRCVI) and each person executing and
delivering any of the Transaction Documents by or on behalf of any such party
(other than LRCVI), has the full power, authority and legal capacity (including
the taking of all requisite action) to execute and deliver the Transaction
Documents to which it, or the person on behalf of which it is acting, is a
party, and to perform, or cause the performance of, such party's obligations
thereunder; (iii) each of the parties to the Transaction Documents (other than
LRCVI) has duly authorized, executed and delivered the Transaction Documents to
which it is a party; and (iv) the execution and delivery of any of the
Transaction Documents by, or on behalf of, any of the parties thereto, and the
performance by any of the parties of all of its obligations thereunder (other
than LRCVI), (a) are within its corporate, limited liability or other powers,
authority and legal capacity and within the corporate or other powers, authority
and legal capacity of any person acting on its behalf, (b) have been duly
authorized by all necessary corporate or other action and (c) do not contravene,
conflict with, violate, or result in a breach of or default under (A) any
constitutive documents of any party to any of the Transaction Documents, (B) any
law, rule, regulation, resolution, guideline, interpretation, restriction,
limitation, policy, procedure, ordinance, order, writ, judgment, decree,
determination, or ruling applicable to such party or its property, or (C) any
agreement, document, instrument, obligation, or commitment binding on such party
or to which it or its property is subject.
As to any facts material to the opinions or views expressed in this letter, with
your permission, when the relevant facts were not independently established by
us, we have relied upon the aforesaid Transaction Documents, the Other Documents
and the other agreements, instruments, certificates, documents and records
reviewed by us, including the truth and accuracy of the representations
contained therein.
Based upon and subject to the foregoing, and subject to the further limitations,
qualifications and assumptions set forth herein, we are of the opinion that:
 
1.
LRCVI is a corporation duly organized, validly existing and in good standing
under the laws of the State of Vermont, with corporate power and authority to
own its properties and conduct its business as contemplated by the Transaction
Documents and the Other Documents.  LRCVI is duly licensed as a special purpose
financial captive insurance company under the laws of the State of Vermont.



 
2.
The authorized capital stock of LRCVI consists of 100,000 shares of common stock
without par value, of which 10,000 shares are issued and outstanding as of the
date hereof and held of record by Holdings (the “Holdings Shares”).


Exhibit C-1-4


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

The Holdings Shares were duly authorized for issuance and are fully-paid and
non-assessable.  There is no pledge, lien or other encumbrance applicable to the
Holdings Shares recorded in the stock transfer records of LRCVI.  LRCVI’s
authorized capitalization meets the requirements of 8 V.S.A. § 6048g.


 
3.
LRCVI has all necessary authorizations, approvals, orders, consents,
certificates, permits, waivers, licenses, registrations and qualifications or
other actions of and from, or declarations with, all insurance regulatory
authorities or governmental authorities or agencies of the State of Vermont
necessary to conduct its business as contemplated by the Transaction Documents
and the Other Documents and to perform its obligations under the Transaction
Documents, and all of the foregoing are in full force and effect, except where
the failure to have such authorizations, approvals, orders, consents,
certificates, permits, licenses, registrations or qualifications or their
failure to be in full force and effect would not, individually or in the
aggregate, have a material adverse effect on the financial position, results of
operations or business of LRCVI or on the ability of LRCVI to perform its
obligations under the Transaction Documents.



 
4.
LRCVI has all necessary corporate power and authority to execute, deliver and
perform its obligations under each of the Transaction Documents, and each of the
Transaction Documents has been duly authorized, executed and delivered by LRCVI.



 
5.
The execution and delivery by LRCVI of the Transaction Documents, and the
performance by LRCVI of its obligations thereunder, will not conflict with or
result in a breach or violation of any other of the designated Transaction
Documents, the Articles of Incorporation of LRCVI or the Bylaws of LRCVI.



 
6.
The execution and delivery by LRCVI of the Transaction Documents, and the
performance by LRCVI of its obligations thereunder, will not conflict with or
result in a breach or violation by LRCVI of any Vermont law, rule, regulation,
resolution, guideline, interpretation, restriction, limitation, policy,
procedure, ordinance, or, to our actual knowledge, any order, writ, judgment,
decree, determination or ruling of the Vermont Supreme Court (after due
inquiry), any other Vermont State Court or any governmental agency or body of
the State of Vermont having jurisdiction over LRCVI, the effect of which breach,
violation or default would be reasonably likely to be material to LRCVI or would
be reasonably likely to have a material adverse effect on the ability of LRCVI
to perform its obligations under the Transaction Documents.



 
7.
Each of the Transaction Documents constitutes a valid and binding obligation of
LRCVI, enforceable against LRCVI in accordance with its terms and consistent
with the Certificate of Authority and the provisions set forth in the Licensing
Order; but subject to: (i) bankruptcy, insolvency, moratorium, reorganization,


Exhibit C-1-5


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

rehabilitation, receivership, liquidation, fraudulent conveyance or other
similar laws affecting creditors’ rights and the rights of creditors of insurers
generally, including, without limitation, 8 VSA Chapter 145; (ii) general
principles of equity, including, without limitation, concepts of materiality,
reasonableness, good faith and fair dealing, and the possible unavailability of
specific performance or injunctive relief (regardless of whether such principles
are considered in a proceeding at law or in equity); and (iii) limitations
imposed by public policy.


 
8.
No Vermont insurance regulatory authority or body has issued any order or decree
impairing, restricting or prohibiting the payment of dividends by LRCVI to
Holdings, except as set forth in the Certificate of Authority and Licensing
Order.



We express no opinion herein as to the legality, validity, binding effect,
enforceability or compliance with Vermont law of any provision of, or
incorporated in, (i) any agreement to which LRCVI is not a party, or (ii) any of
the Transaction Documents: (a) that is determined to be a penalty or a
forfeiture, including by reason of a party being required or allowed to pay,
deliver, receive, or recover (or not to pay, deliver, receive, or recover) any
amount or item; (b) that may require a party to pay any consequential, special,
incidental, indirect, contingent, or exemplary damages or amounts; (c) that
relates to any waiver of rights or obligations; (d) that relates to the
conclusiveness or binding effect of any calculation or determination made by any
person; (e) that purports to bind or impose any liability upon any affiliate of
a party that is not itself a party to such Transaction Document; (f) that
relates to any oral agreement or waiver, or written but unsigned agreement or
waiver, by a party not satisfying applicable statutes of fraud; (g) that
requires any amendment or waiver to be in writing, to the extent that an oral
agreement or waiver, or an implied agreement or waiver, by trade practice or
course of conduct has been created that modifies any such provision; (h) that
relates to the availability of the remedy of specific performance; (i) that
relates to the creation, legality, validity, binding effect, attachment,
perfection, enforceability, or priority of any lien, charge, security interest,
pledge, transfer, or encumbrance created or purported to be created; or (j) that
purports to create rights of set-off in favor of any party or that provides for
set-off to be made otherwise than in accordance with applicable laws.  We
express no opinion herein as to the validity or effect of any provision in the
Bylaws or any Transaction Document relative to the non-consolidation of LRCVI
with any of its affiliates.
Insofar as the foregoing opinions relate to the valid existence and good
standing of LRCVI, they are based solely on certificates of good standing
received from the Secretary of State of the State of Vermont and from the
Vermont Captive Division, each dated on or about the Closing Date.  With your
permission, we have relied on the Officer’s Certificate as to various matters of
fact relating to LRCVI and the Transaction Documents.
Insofar as our opinion in numbered paragraph 7 above relates to the Tax Sharing
Agreement, we have assumed that such Agreement complies with applicable federal
and other tax laws (as to which we express no opinion).

Exhibit C-1-6


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 



We express no opinion or views in this letter with respect to the laws of any
jurisdiction other than the laws of the State of Vermont.  We note that certain
of the Transaction Documents provide that they shall be governed by and
construed in accordance with the laws of the States of New York and Indiana and
that we are not rendering any opinion herein with respect to New York or Indiana
law.  Therefore, we are rendering our opinions herein as to the enforceability
and effect of those Transaction Documents based, with your permission, on the
assumption that the internal laws of Vermont (excluding its conflicts of laws
principles), rather than the laws of New York or Indiana, would govern (as to
which we express no opinion).


The term “actual knowledge” as used in this opinion shall mean the conscious
awareness of Jeffrey P. Johnson, Denise J. Deschenes, and other attorneys in our
firm that render legal services to the Company, without having undertaken any
independent investigation within Primmer Piper Eggleston & Cramer PC or
elsewhere.  In rendering opinions “to our actual knowledge” we have relied
exclusively on the information contained in documents executed by officers of
LRCVI and its duly authorized agent without independent investigation, but we
have no “actual knowledge” to the contrary.


The opinions and views expressed in this letter are as of the date hereof.  We
assume no obligation to update, revise, or supplement this letter, nor to
communicate further with or advise you with respect to any matter covered in
this letter or any change, development, occurrence, circumstance, or condition
in respect of any such matter that occurs or arises after the date hereof.
No opinion not expressly set forth herein may be inferred or implied from the
opinions stated herein.  The opinions expressed herein are being delivered to
you as of the date hereof and are solely for your benefit in connection with the
transactions contemplated in the Transaction Documents and may not be relied on
in any manner or for any purpose by any other person, nor any copies published,
communicated or otherwise made available in whole or in part to any other person
or entity, in each case without our express prior written consent, except that
you may furnish copies of this letter to each party that becomes a Lender, the
Issuing Lender or the Administrative Agent under the Reimbursement Agreement
after the date hereof, and to any person who directly or indirectly provides a
hedge to a Lender or the Issuing Lender in respect of its obligations under the
Transaction Documents (each, a “Hedge Counterparty”), and each such Lender,
Issuing Lender, Administrative Agent and Hedge Counterparty may rely on this
letter as if it were addressed to it as of the date hereof on the express
condition and understanding that (i) this opinion letter speaks only as of the
date hereof and (ii) we do not assume, and expressly disclaim, any obligation to
update, revise, or supplement this opinion letter, or to communicate further
with or advise any addressee or other person with respect to any matter covered
in this letter or any change, development, occurrence, circumstance, or
condition in respect of any such matter that occurs or arises after the date
hereof.  In addition, copies of this letter may be provided to (but not be
relied upon by) any governmental agency or authority having supervisory
authority or jurisdiction over any Lender, the Issuing Lender, the
Administrative Agent or any Hedge Counterparty, and may be disclosed pursuant to
legal process, as may be required by law,

Exhibit C-1-7


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

and in connection with the enforcement of any rights and remedies under the
Transaction Documents.  Notwithstanding the foregoing, Sidley Austin LLP shall
be entitled to rely upon the views expressed herein as to matters of Vermont law
in connection with their issuance of an opinion letter in connection with the
execution and delivery of the Transaction Documents.
Very truly yours,
 
 
Primmer Piper Eggleston & Cramer PC

Exhibit C-1-8


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 




























Exhibit C-1-9


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit C-2
FORM OF OPINION OF SIDLEY AUSTIN LLP (CHICAGO), COUNSEL
TO THE BORROWER, THE PARENT, LNC AND THE BENEFICIARY








[See Attached]
*

Exhibit C-2-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit C-3
FORM OF OPINION OF IN-HOUSE COUNSEL OF
THE BENEFICIARY, THE UNDERLYING CEDING COMPANY AND LNC








[See Attached]
*

Exhibit C-3-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit C-4
FORM OF OPINIONS OF BARNES & THORNBURG LLP, COUNSEL
TO THE BENEFICIARY








[See Attached]
*

Exhibit C-4-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit D
FORM OF LETTER OF CREDIT


CREDIT SUISSE AG
ONE MADISON AVENUE, 2ND FLOOR
NEW YORK, NY 10010

 
FOR INTERNAL IDENTIFICATION PURPOSES ONLY
 
APPLICANT:  LINCOLN REINSURANCE COMPANY OF VERMONT I

BENEFICIARY:
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY
1300 S. CLINTON STREET
ATTN: TERESA CORDES
FORT WAYNE, IN 46802


ISSUE DATE:  DECEMBER 31, 2009
IRREVOCABLE LETTER OF CREDIT NO. TS-07005395
DEAR SIR OR MADAM:
WE HEREBY ESTABLISH THIS IRREVOCABLE LETTER OF CREDIT (“LETTER OF CREDIT”) IN
YOUR FAVOR AS BENEFICIARY FOR DRAWINGS IN THE AMOUNT OF UP TO $550,000,000 (FIVE
HUNDRED FIFTY MILLION UNITED STATES DOLLARS) (THE “STATED AMOUNT”) EFFECTIVE
IMMEDIATELY.  THIS LETTER OF CREDIT IS ISSUED, PRESENTABLE AND PAYABLE AT OUR
OFFICE AT ONE MADISON AVENUE, 2ND FLOOR,  NEW YORK, NY 10010, ATTENTION: TRADE
FINANCE/SERVICES DEPARTMENT AND EXPIRES WITH OUR CLOSE OF BUSINESS ON DECEMBER
31, 2019 (THE “EXPIRY DATE”) UNLESS EXTENDED AS HEREINAFTER PROVIDED.  EXCEPT
WHEN THE STATED AMOUNT OF THE LETTER OF CREDIT IS INCREASED, THIS LETTER OF
CREDIT CANNOT BE MODIFIED OR REVOKED WITHOUT YOUR CONSENT.
THE TERM “BENEFICIARY” INCLUDES ANY SUCCESSOR BY OPERATION OF LAW OF THE NAMED
BENEFICIARY, INCLUDING, WITHOUT LIMITATION, ANY LIQUIDATOR, REHABILITATOR,
RECEIVER OR CONSERVATOR.
WE HEREBY UNDERTAKE TO PROMPTLY HONOR ANY SIGHT DRAFT(S) DRAWN ON US, INDICATING
OUR LETTER OF CREDIT NO. TS-07005395, FOR ALL OR ANY PART OF THIS LETTER OF
CREDIT UPON PRESENTATION OF (A) A SIGHT DRAFT IN THE FORM OF EXHIBIT A HERETO
DRAWN ON US AND (B) A DRAW CERTIFICATION NOTICE IN THE FORM OF EXHIBIT B HERETO
DATED THE DATE OF SUCH SIGHT DRAFT, IN EACH CASE AT OUR OFFICE SPECIFIED IN THE
FIRST PARAGRAPH HEREOF ON OR BEFORE THE EXPIRY DATE HEREOF.  OTHER THAN YOUR
SIGHT DRAFT(S) AND YOUR DRAW CERTIFICATION NOTICE(S), NO OTHER DOCUMENT(S) NEED
BE PRESENTED.  UPON OUR HONORING ANY SUCH SIGHT DRAFT AND DRAW CERTIFICATION
NOTICE PRESENTED

Exhibit D-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

HEREUNDER, THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY
DECREASED IN AN AMOUNT EQUAL TO THE AMOUNT SO DRAWN.
EXCEPT AS EXPRESSLY STATED HEREIN, THIS UNDERTAKING IS NOT SUBJECT TO ANY
AGREEMENT, REQUIREMENT OR QUALIFICATION.  THE OBLIGATION OF CREDIT SUISSE AG,
NEW YORK BRANCH UNDER THIS LETTER OF CREDIT IS THE INDIVIDUAL OBLIGATION OF
CREDIT SUISSE AG, NEW YORK BRANCH, AND IS IN NO WAY CONTINGENT UPON
REIMBURSEMENT WITH RESPECT THERETO OR UPON OUR ABILITY TO PERFECT A LIEN,
SECURITY OR ANY OTHER REIMBURSEMENT.
YOU MAY ELECT TO TERMINATE THIS LETTER OF CREDIT AS SET FORTH IN A WRITTEN
NOTICE DELIVERED TO CREDIT SUISSE AG, NEW YORK BRANCH WITH A COPY TO THE
APPLICANT, IN SUBSTANTIALLY THE FORM OF EXHIBIT C ATTACHED HERETO.
UPON APPLICANT’S WRITTEN NOTICE IN SUBSTANTIALLY THE FORM OF EXHIBIT D ATTACHED
HERETO TO CREDIT SUISSE AG, NEW YORK BRANCH AND THE BENEFICIARY, THE APPLICANT
MAY REQUEST A REDUCTION IN THE STATED AMOUNT OF THIS LETTER OF CREDIT (A
“REDUCTION”).  IF THE BENEFICIARY APPROVES SUCH REDUCTION IN WRITING, SUCH
REDUCTION SHALL BECOME EFFECTIVE AS OF CREDIT SUISSE AG, NEW YORK BRANCH’S
RECEIPT OF SUCH APPROVAL.  FOLLOWING THE EFFECTIVENESS OF A REDUCTION IN THE
STATED AMOUNT OF THIS LETTER OF CREDIT PURSUANT TO A REDUCTION NOTICE, THE
STATED AMOUNT OF THIS LETTER OF CREDIT SHALL BE DECREASED IN AN AMOUNT EQUAL TO
THE AMOUNT SET FORTH IN THE RELEVANT REDUCTION NOTICE.
THIS LETTER OF CREDIT IS SUBJECT TO AND GOVERNED BY THE 1993 REVISION OF THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS OF THE INTERNATIONAL
CHAMBER OF COMMERCE (PUBLICATION 500).  IF THIS CREDIT EXPIRES DURING AN
INTERRUPTION OF BUSINESS AS DESCRIBED IN ARTICLE 17 OF SAID PUBLICATION 500, WE
HEREBY SPECIFICALLY AGREE TO EFFECT PAYMENT IF THIS CREDIT IS DRAWN AGAINST
WITHIN TWO BUSINESS DAYS AFTER THE RESUMPTION OF BUSINESS.
 
 
VERY TRULY YOURS,
CREDIT SUISSE AG, NEW YORK BRANCH
 
By:                                          
Adrian Silghigian
Vice President






By:                                                                            
Emma Artun
Asst. Vice President

Exhibit D-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 


Exhibit D-3


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

EXHIBIT A to Irrevocable Letter of Credit No. TS-07005395




FORM OF SIGHT DRAFT




 
Credit Suisse AG, New York Branch

One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department
Facsimile: (212) 325-8315
Electronic Mail: list-ib-lettersofcredit-ny@credit-suisse.com


Drawing Document under Irrevocable Letter of Credit No. TS-07005395 (the “Letter
of Credit”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), dated as of December 31, 2009, issued by Credit
Suisse AG, New York Branch, as the Issuing Lender, in favor of The Lincoln
National Life Insurance Company, as the Beneficiary.


The undersigned, a duly authorized officer of the Beneficiary, hereby certifies
to the Issuing Lender as follows:


 
1.
The Lincoln National Life Insurance Company is the Beneficiary referred to in
the Letter of Credit.

 
2.
The Beneficiary hereby requests a disbursement under the Letter of Credit in the
amount of [_______].  Such disbursement shall be delivered by wire transfer to
the following account:

Bank name:                                     [●]
Street address:                               [●]
                   [●]
SWIFT:                                            [●]
ABA#:                                             [●]
For Credit to:                                  [●]
Account number:                           [●]
 
3.
The Beneficiary acknowledges that pursuant to the terms of the Letter of Credit,
upon the Issuing Lender honoring both this Drawing Document and the Draw
Certification Notice, the Stated Amount of the Letter of Credit shall be
automatically decreased in an amount equal to the amount so drawn and shall not
be increased without an amendment to the Letter of Credit showing such increased
face amount.

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Drawing
Document on the _____ day of ________, _____.
 
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, as Beneficiary




By: _________________________________
      Name:
      Title:



Exhibit D-4


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

EXHIBIT B to Irrevocable Letter of Credit No. TS-07005395
FORM OF DRAW CERTIFICATION NOTICE
Credit Suisse AG, New York Branch
 

One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department
Facsimile: (212) 325-8315
Electronic Mail: list-ib-lettersofcredit-ny@credit-suisse.com


Reference is hereby made to (i) Letter of Credit No. TS-07005395, dated December
31, 2009 (the “Letter of Credit”) and (ii) the Reimbursement Agreement, dated
December 31, 2009, as amended, restated, modified or supplemented from time to
time (the “Reimbursement Agreement”), among Lincoln Reinsurance Company of
Vermont I, a Vermont special purpose financial captive insurance company (the
“Borrower”), Lincoln Financial Holdings, LLC II, a Delaware limited liability
company (“Parent”), the several banks and other financial institutions from time
to time parties thereto, and Credit Suisse AG, New York Branch, as Issuing
Lender and Administrative Agent.  All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Reimbursement
Agreement.
Under the Letter of Credit and pursuant to Section 2.01(a)(i) of the
Reimbursement Agreement, delivery of this Draw Certification Notice is a
condition precedent to the obligation of the Issuing Lender to honor the draw
requested by The Lincoln National Life Insurance Company as beneficiary under
the Letter of Credit (the “Beneficiary”).


This Draw Certification Notice is delivered in connection with the request by
the Beneficiary to draw $[•] of proceeds under the Letter of Credit.


The undersigned, [Name], as [Title]8 of the Beneficiary hereby certifies to the
Issuing Lender and the Administrative Agent that as of the date hereof:


(i)            *.
(ii)           *.
(iii)          *.
(iv)          *.
(v)           *.
(vi)          *.
THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, as Beneficiary


By: _________________________________
      Name:
      Title:



--------------------------------------------------------------------------------

 
8 Officer must hold the position of President, CEO, CFO, Treasurer or such other
position of a commensurate level.

Exhibit D-5


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

EXHIBIT C to Irrevocable Letter of Credit no. TS-07005395


 FORM OF NOTICE OF TERMINATION


Credit Suisse AG, New York Branch
 

One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department
Facsimile: (212) 325-8315
Electronic Mail: list-ib-lettersofcredit-ny@credit-suisse.com


Notice of Termination under the Irrevocable Letter of Credit No. TS-07005395
(the “Letter of Credit”; the terms defined therein and not otherwise defined
herein being used herein as therein defined), dated as of December 31, 2009,
issued by Credit Suisse AG, New York Branch, as the Issuing Lender, in favor of
The Lincoln National Life Insurance Company, as the Beneficiary.


The undersigned, a duly authorized officer of the Beneficiary, hereby certifies
to the Issuing Lender as follows:


 
1.
The Lincoln National Life Insurance Company is the Beneficiary referred to in
the Letter of Credit.

 
2.
The Beneficiary hereby elects to terminate the Letter of Credit effective
immediately and returns the original of such Letter of Credit and all
amendment(s), if any, to the Issuing Lender.

IN WITNESS WHEREOF, the Beneficiary has executed and delivered this Notice of
Termination on the _____ day of ________, _____.


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY, as Beneficiary




By: _________________________________
      Name:
      Title:




Copy:           LINCOLN REINSURANCE COMPANY OF VERMONT I

Exhibit D-6


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

EXHIBIT D to Irrevocable Letter of Credit no. TS-07005395




FORM OF REDUCTION NOTICE


Credit Suisse AG, New York Branch
 

One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department
Facsimile: (212) 325-8315
Electronic Mail: list-ib-lettersofcredit-ny@credit-suisse.com


The Lincoln National Life Insurance Company
1300 S. Clinton Street
Attn: Teresa Cordes
Fort Wayne, IN 46802


Reduction Notice under the Irrevocable Letter of Credit No. TS-07005395  (the
“Letter of Credit”; the terms defined therein and not otherwise defined herein
being used herein as therein defined), dated as of December 31, 2009, issued by
Credit Suisse AG, New York Branch, as the Issuing Lender, in favor of The
Lincoln National Life Insurance Company, as the Beneficiary.


The undersigned, a duly authorized officer of the Applicant, hereby certifies to
the Issuing Lender and the Beneficiary as follows:


 
1.
Lincoln Reinsurance Company of Vermont I is the Applicant referred to in the
Letter of Credit.

 
2.
The Lincoln National Life Insurance Company is the Beneficiary referred to in
the Letter of Credit.

 
3.
The Applicant has delivered a copy of this Reduction Notice to the Beneficiary
concurrently with or prior to the delivery of this Reduction Notice to the
Issuing Lender.

 
4.
The Applicant hereby requests a reduction in the Stated Amount of the Letter of
Credit in an amount equal to [___________] (the “Reduction”).

 
5.
Pursuant to the terms of the Letter of Credit, following the effectiveness of
the Reduction, the Stated Amount of the Letter of Credit shall be automatically
decreased in an amount equal to [___________] and shall not be increased without
the written consent of the Issuing Lender.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE TO FOLLOW]



Exhibit D-7


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Applicant has executed and delivered this Reduction
Notice on the _____ day of ________, _____.


LINCOLN REINSURANCE COMPANY OF VERMONT I, as Applicant




By: _________________________________
      Name:
      Title:












ACKNOWLEDGED AND APPROVED:


THE LINCOLN NATIONAL LIFE INSURANCE COMPANY,
as Beneficiary




By: _________________________________
      Name:
      Title:













Exhibit D-8

An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit E
FORM OF FINANCIAL STATEMENT CERTIFICATE
 To:
 



Credit Suisse AG, New York Branch
 

One Madison Avenue, 2nd Floor
New York, NY  10010
Attention:  Trade Finance/Services Department




This certificate is given pursuant to Section 5.01(a)(i)(B) of the Reimbursement
Agreement, dated December 31, 2009 as amended, restated, modified or
supplemented from time to time (the “Reimbursement Agreement”, the terms defined
therein being used herein as therein defined), among Lincoln Reinsurance Company
of Vermont I, as Borrower thereunder (the “Borrower”), Lincoln Financial
Holdings, LLC II, as a Loan Party thereunder, the Lenders party thereto, and
Credit Suisse AG, New York Branch, as Issuing Lender and as Administrative Agent
thereunder.
The undersigned hereby certifies that:


 
1.
This certificate has been executed on behalf of the Borrower by [____] (title)
of the Borrower [signatory must be a Financial Officer of the Borrower].



 
2.
The person signing on behalf of the Borrower has made or caused to be made under
supervision of the undersigned a review in reasonable detail of the transactions
of the Borrower during the period covered by the reports of the Borrower
delivered to the Administrative Agent pursuant to Section 5.01(a)(i)(A) of the
Reimbursement Agreement.



 
3.
The examination described in paragraph 2 above did not disclose, and the
Borrower has no knowledge of the existence of, any Default or Event of Default
during or at the end of the period covered by such reports as of the date of
this Certificate insofar as such Default or Event of Default relates to the
Borrower or an agreement to which the Borrower is a party[, except for
_________________].



 
4.
The examination described in paragraph 2 above did not disclose, and the
Borrower has no knowledge of the existence of, any change in SAP or in the
application thereof since the date of the most recently delivered financial
statements delivered concurrently with this certificate [, except for
:_____________. Such change had the following effect on the financial statements
accompanying this certification:________________ ].




Exhibit E-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Certificate
as of the ____ day of ____, ____.






LINCOLN REINSURANCE COMPANY
OF VERMONT I




By: __________________________
       Name:
       Title:

Exhibit E-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit F
PERMITTED EXPENSES


Expense
 
Annual Estimate for 2010
 
Fees & Expenses of the HSBC Insurance Manager (or any subsequent manager) as the
captive manager of the Borrower
 
  $ *  
Fees  & Expenses of Primmer Piper Eggleston & Cramer P.C. (or any other counsel)
as external counsel of the Borrower
  $ *  
Fees & Expenses of Ernst & Young (or any other accountant) as external auditor
of the Borrower
  $ *  
Fees & Expenses of Milliman Inc. (or any other independent actuary) as external
actuary  of the Borrower
  $ *  
Fees of Bank of New York Mellon (or any other custodian) as asset custodian of
the Borrower
  $ *  
Fees to Lincoln National Corporation and its Subsidiaries for Administrative
Services to the Captive (including, without limitation, any administrative fees
due under the Master Services Agreement)
  $ *  
Fees of Delaware Investment Advisors (or any other investment manager) as
investment manager of the Borrower
  $ *  
Fees of Wells Fargo Bank (or any other cash manager) for cash management
services of the Borrower (checks, wires, ACH)
  $ *  
Any administrative fees (exclusive of Obligations under the Loan Documents)
payable to the Issuing Lender or Administrative Agent
    *.  








Exhibit F-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit G
DIVIDEND PAYMENT FORMULA
The maximum dividend payable by the Borrower to the Parent on any Dividend
Payment Date shall be an amount equal to the excess if any of (a) the Market
Value of assets in the Surplus Account minus the Cumulative Tax Sharing Payments
over (b) the Dividend Threshold; provided, however, that no dividends shall be
(i) payable until the first Dividend Payment Date and (ii) paid if Cumulative
Actual-to-Expected Mortality from the Effective Date to the current year’s
Dividend Measurement Date exceeds *%
“Adjusted Claims” as of any Dividend Measurement Date means (a) the sum total of
actual base Policy death benefits paid by the Borrower, net of Third Party
Reinsurance, from the immediately preceding year’s Dividend Measurement Date
(or, with respect to the first Dividend Measurement Date, from the Effective
Date) through such current year’s Dividend Measurement Date plus the sum total
of base Policy death benefits payable in respect of claims that were in the
course of settlement as of, or were incurred but not reported on or prior to,
such current year’s Dividend Measurement Date multiplied by (b) the Inforce
Fraction as of the current year’s Dividend Measurement Date.
“Annual Expected Claims” for any given year means the projected base Policy
death benefits net of Third Party Reinsurance for such year based upon the final
Milliman “base case” projections completed and finalized prior to the Closing
Date, which are included in Schedule A to the Dividend Payment Formula.
“Cumulative Actual-to-Expected Mortality” means the fraction of (a) Cumulative
Claims as of the applicable Dividend Measurement Date, divided by (b) the sum
total of the Annual Expected Claims for each year from the Effective Date to the
current year’s Dividend Measurement Date.
“Cumulative Claims” means (a) on the first Dividend Measurement Date, the
Adjusted Claims as of such Dividend Measurement Date, and (b) on each subsequent
Dividend Measurement Date thereafter, the sum of (i) Cumulative Claims as of the
immediately preceding year’s Dividend Measurement Date and (ii) the Adjusted
Claims as of such current year’s Dividend Measurement Date.
“Cumulative Tax Sharing Payments” means the sum total of payments received or
receivable by the Borrower under the Tax Sharing Agreement minus the sum total
of payments paid by the Borrower under the Tax Sharing Agreement; provided, that
such amount shall never be less than zero.
“Dividend Measurement Date” means, for each year, the March 31st immediately
preceding the applicable Dividend Payment Date, with the first Dividend
Measurement Date being March 31, 2017.
“Dividend Payment Date” means the Fee Payment Date occurring in July of each
calendar year, with the first Fee Payment Date being *.

Exhibit G-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 



“Dividend Threshold” means an amount equal to the sum of (a) an amount equal to
the greater of (i) * times the Borrower’s Company Action Level Risk Based
Capital, and (ii) $*, and (b) the greater of (i) the Statutory Book Value of
assets held in the Funds Withheld Account minus the Market Value of assets in
the Funds Withheld Account, in each case, as reported in respect of the month
end period immediately prior to the applicable Dividend Measurement Date, and
(ii) zero.
“Effective Date” means December 31, 2009.
“Inforce Fraction” means, as of a Dividend Measurement Date, the fraction of (a)
the face amount of Policies, net of Third Party Reinsurance, projected to be in
force as of the immediately preceding year’s Dividend Measurement Date (or, with
respect to the first Dividend Measurement Date, as of March 31, 2016) based upon
the final Milliman “base case” projections completed and finalized prior to the
Closing Date, which are included on Schedule A to the Dividend Payment Formula,
divided by (b) the face amount of all Policies net of Third Party Reinsurance,
in force as of the immediately preceding year’s Dividend Measurement Date (or,
with respect to the first Dividend Measurement Date, in force as of March 31,
2016).
“Policies” has the meaning given in the Reinsurance Agreement.
“Statutory Book Value” has the meaning given in the Reinsurance Agreement.
“Third Party Reinsurance” has the meaning given in the Reinsurance Agreement.
Capitalized terms used in this Exhibit G but not defined herein shall have the
meanings assigned to them in the Reimbursement Agreement.

Exhibit G-2


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Schedule A to Exhibit G: Projected In-Force Face Amounts and Expected Claims
 
Value as of 3/31
Projected Inforce Face Amount
Annual Expected Claims
2010
*
*
2011
*
*
2012
*
*
2013
*
*
2014
*
*
2015
*
*
2016
*
*
2017
*
*
2018
*
*
2019
*
*
2020
*
*
2021
*
*
2022
*
*
2023
*
*
2024
*
*
2025
*
*
2026
*
*
2027
*
*
2028
*
*
2029
*
*
2030
*
*
2031
*
*
2032
*
*

 
 
 
Exhibit G-3


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

 
2033
*
*
2034
*
*
2035
*
*
2036
*
*
2037
*
*
2038
*
*
2039
*
*




Exhibit G-4


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 

Exhibit H


PARENT ACCOUNT AMOUNT


Parent Account Required Balance for the Calendar Year
Year
 
Balance of LOC Service Account
($amounts in millions)
 
2009
    *  
2010
    *  
2011
    *  
2012
    *  
2013
    *  
2014
    *  
2015
    *  
2016
    *  
2017
    *  
2018
    *  




Exhibit H-1


An [*] represents confidential information that has been omitted and filed
separately with the Securities and Exchange Commission.
 

--------------------------------------------------------------------------------

 
